   Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20             Page 1 of 99 PageID 532




December 20, 2018

Braidwood Management, Inc.
Attn: Catherine Burnett & Monica Luedecke
20214 Braidwood Drive
Katy, TX 77450

RE: 2018 Changes to Your Plan Document/Summary Plan Description (SPD)

Dear Ms. Burnett & Ms. Luedecke:

The draft of your Employee Benefit Plan Document (also known as the Summary Plan
Description “SPD”) has been completed for your inspection and consideration. This Plan
Document & Summary Plan Description reflects the provisions that you and your Account
Manager discussed, and all revisions and modifications from any prior versions are
incorporated herein.

Included in your 2018 Plan Document are many changes designed to clarify certain terms of
coverage and exclusions in the Plan. The changes include the following modifications and are
highlighted in the document for your convenience:

     • The percentage to be paid when no code has been established by CMS or any type of
       repricing was reduced to follow current market billing practices.
     • Inpatient Rehabilitation Facility was defined to allow for ease of administration of
       benefits.
     • Specialty Drug was defined to clarify benefits for plan participants.
     • Eligibility Terms were clarified to ensure that the term of “Spouse” incorporated the
       Supreme Court’s intent in Obergefell v. Hodges.
     • The Special Enrollment Period Section was updated in order to clarify the time frame
       for each special enrollment window.
     • The exclusion regarding driving under the influence was not removed, however it
       may be removed if requested.
     • Several exclusions were modified to simplify various exclusions intent and medical
       necessity.
     • A Pre-Negotiated Cash Option has been added to the schedule of benefits to allow
       plan participants flexibility to negotiate with providers for lower prices when pursuing
       medical treatment, however it may be removed if requested.
     • Braidwood Management, Inc., as the Plan Sponsor, believes that certain mandates
       under the Patient Protection and Affordable Care Act violate its religious liberty under
       the United States Constitution as provided in the Burwell v. Hobby Lobby case. As
       such, the Plan intends to not cover certain preventive services and medications that
    Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20              Page 2 of 99 PageID 533
         have been identified as required by the Patient Protection and Affordable Care Act,
         specifically any abortion or abortifacient contraceptives. Language regarding this
         choice has been highlighted throughout the plan document.


If you would like to discuss these changes or make revisions, please contact me or your
Account Manager as soon as possible. In addition to the ACA changes listed above, there are
other changes that were included for clarification purposes. If you are satisfied with the
document, please return this cover letter to our office signed below by the appropriate
individual.

Please keep in mind that after the effective date of this Plan, we will be receiving benefit calls
from providers and verifying benefits known at that time. Evidenced by your signature below,
it is your intent to adopt the plan document in full. Remember that we cannot begin
processing your benefits until your Plan Document & Summary Plan Description is
approved, signed, and returned to our office. It is your intent to adopt the plan document
as written evidenced by your signature below.

As the employer plan sponsor, it is your responsibility to ensure all plan participants promptly
receive a copy of the signed Plan Document & Summary Plan Description and any
amendments. Please contact your Account Manager if you need assistance with distribution.
If you have any questions or comments, please do not hesitate to contact me or your Account
Manager.


Sincerely,


Kaitlyn Belew
Compliance Attorney


Accepted by: ____________________________________                   _______________________
               Signature                                            Date

             ____________________________________
                Printed Name
          Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                         Page 3 of 99 PageID 534




                PLAN DOCUMENT & SUMMARY PLAN DESCRIPTION FOR:



                                              Non-Grandfathered Plan



                           BRAIDWOOD MANAGEMENT
                        EMPLOYEE BENEFIT PLAN TRUST
                                                           Plan B

                                                Effective December 1, 2018




                                                 Claims Administered by:




                    You are required to call (877) 463-3435 for hospital Prior Authorization.
                               Refer to Medical Management Section for details.


       Please see Medicare Part D section for important rights you may have regarding
                              Medicare prescription coverage.




This document reflects the medical and/or dental benefits included under your employee benefit plan. If Life and AD&D coverage is
also included, each covered employee will receive a separate Life and AD&D Summary Plan Description.
  Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                                                                     Page 4 of 99 PageID 535
                           TABLE OF CONTENTS

INTRODUCTION ..................................................................................................................................................... 5
DEFINED TERMS ..................................................................................................................................................... 7
SCHEDULE OF BENEFITS ....................................................................................................................................... 18
ELIGIBILITY REQUIREMENTS................................................................................................................................. 22
    ELIGIBILITY REQUIREMENTS FOR EMPLOYEE COVERAGE.......................................................................................................22
    ELIGIBLE CLASSES OF EMPLOYEES ....................................................................................................................................22
    ELIGIBLE CLASSES OF DEPENDENTS ..................................................................................................................................23
    ELIGIBILITY REQUIREMENTS FOR DEPENDENT COVERAGE. ....................................................................................................24
ENROLLMENT ...................................................................................................................................................... 24
    ENROLLMENT REQUIREMENTS. .......................................................................................................................................24
    NEWLY ACQUIRED DEPENDENTS AND DEPENDENTS BECOMING ELIGIBLE OTHER THAN DURING GROUP ENROLLMENT....................24
    NEWBORN CHILDREN AND NEWLY ADOPTED CHILDREN OF COVERED EMPLOYEE .....................................................................24
    TIMELY AND LATE ENROLLMENT .....................................................................................................................................25
    SPECIAL ENROLLMENT PERIOD ...............................................................................................................................25
OPEN ENROLLMENT ............................................................................................................................................. 27
EFFECTIVE DATE ................................................................................................................................................... 27
    EFFECTIVE DATE OF EMPLOYEE COVERAGE........................................................................................................................27
    EFFECTIVE DATE OF DEPENDENT COVERAGE......................................................................................................................28
TERMINATION OF COVERAGE .............................................................................................................................. 28
    WHEN EMPLOYEE COVERAGE TERMINATES. ......................................................................................................................28
    CONTINUATION DURING PERIODS OF EMPLOYER-CERTIFIED DISABILITY LEAVE OR LEAVE OF ABSENCE..........................................28
    REHIRING A TERMINATED EMPLOYEE. ..............................................................................................................................29
    EMPLOYEES ON MILITARY LEAVE.....................................................................................................................................29
    WHEN DEPENDENT COVERAGE TERMINATES. ....................................................................................................................30
QUALIFIED MEDICAL CHILD SUPPORT ORDERS (QMCSO) ..................................................................................... 30
    PLAN’S RIGHTS AND RESPONSIBILITIES: ............................................................................................................................31
    PLAN PROCEDURES FOR HANDLING QMCSOS ...................................................................................................................31
    ADMINISTRATIVE GUIDELINES: .......................................................................................................................................31
MEDICAL BENEFITS .............................................................................................................................................. 32
    SELECTION OF YOUR HEALTH CARE PROVIDER. ..................................................................................................................32
    DEDUCTIBLE................................................................................................................................................................32
    COPAYMENT. ..............................................................................................................................................................33
    BENEFIT PAYMENT .......................................................................................................................................................33
    OUT-OF-POCKET EXPENSE .............................................................................................................................................33
COVERED MEDICAL EXPENSES ............................................................................................................................. 33
    NETWORK PROVIDERS : ................................................................................................................................................34
    EMERGENCY SERVICES ..................................................................................................................................................37
    TREATMENT OF DIABETES ..............................................................................................................................................37
    INJURY TO OR CARE OF MOUTH, TEETH AND GUMS............................................................................................................38
    CLINICAL TRIALS ..........................................................................................................................................................39
    OCCUPATIONAL THERAPY ..............................................................................................................................................40
    PHYSICAL THERAPY.......................................................................................................................................................40
    SPEECH THERAPY .........................................................................................................................................................40
    DURABLE MEDICAL EQUIPMENT .....................................................................................................................................40

                                                                                       i
Effective Date                                                                                              Braidwood Management EBPT
December 1, 2018
  Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                                                                      Page 5 of 99 PageID 536
    PROSTHETICS/ORTHOTICS .............................................................................................................................................41
    CHIROPRACTIC SERVICES/SPINAL MANIPULATION ..............................................................................................................41
    MEDICAL DEVICES/IMPLANTS.........................................................................................................................................41
    RADIOLOGY SERVICES ...................................................................................................................................................41
    TRANSPLANTS – ORGANS/MARROW/TISSUES ...................................................................................................................41
    PREVENTIVE CARE SERVICES ...........................................................................................................................................43
    COVERAGE OF WELL NEWBORN NURSERY/PHYSICIAN CARE ................................................................................................47
    COVERAGE OF PREGNANCY ............................................................................................................................................48
    PRE-EXISTING CONDITIONS ............................................................................................................................................48
MEDICAL PLAN EXCLUSIONS AND LIMITATIONS .................................................................................................. 48
PRESCRIPTION DRUG BENEFITS ................................................................................................................ 55
    PRESCRIPTION EXCLUSIONS AND LIMITATION .....................................................................................................................57
ASK A NURSE ....................................................................................................................................................... 58
MEDICAL MANAGEMENT SERVICES ..................................................................................................................... 59
    PRIOR AUTHORIZATION/UTILIZATION REVIEW ...................................................................................................................60
    MEDICAL HELPLINE ......................................................................................................................................................60
    VOLUNTARY SECOND AND/OR THIRD OPINION PROGRAM ...................................................................................................61
    PRE-ADMISSION TESTING SERVICE ..................................................................................................................................62
    CASE MANAGEMENT ....................................................................................................................................................62
CLAIMS PROCEDURES .......................................................................................................................................... 64
    TYPES OF CLAIMS .........................................................................................................................................................64
    DETERMINATION OF CLAIMS ..........................................................................................................................................64
    CLAIMS REVIEW PROCEDURE .........................................................................................................................................67
    HOW TO SUBMIT A CLAIM .............................................................................................................................................68
    WHEN CLAIMS SHOULD BE FILED ....................................................................................................................................68
COORDINATION OF BENEFITS .............................................................................................................................. 69
THIRD PARTY RECOVERY PROVISION ................................................................................................................... 71
    PLAN SPONSOR. ..........................................................................................................................................................75
    PLAN ADMINISTRATOR..................................................................................................................................................75
    DUTIES OF THE PLAN SPONSOR .......................................................................................................................................76
    DUTIES OF THE PLAN ADMINISTRATOR .............................................................................................................................76
    PLAN SPONSOR AND PLAN ADMINISTRATOR COMPENSATION. ..............................................................................................76
    FIDUCIARY. .................................................................................................................................................................77
    FIDUCIARY DUTIES. ......................................................................................................................................................77
    THE NAMED FIDUCIARY. ...............................................................................................................................................77
    CONTRACT ADMINISTRATOR IS NOT A FIDUCIARY. ..............................................................................................................77
SPECIAL PROVISIONS ........................................................................................................................................... 77
    FUNDING THE PLAN AND PAYMENT OF BENEFITS................................................................................................................77
    INTERPRETING THIS DOCUMENT .....................................................................................................................................78
    PLAN IS NOT AN EMPLOYMENT CONTRACT ........................................................................................................................78
    CLERICAL ERROR ..........................................................................................................................................................78
    AMENDING AND TERMINATING THE PLAN .........................................................................................................................78
    DISPOSITION OF TRUST FUND UPON ANY TERMINATION.......................................................................................................79
    CONFORMITY IN LAW ...................................................................................................................................................79
    REVIEW AUTHORITY .....................................................................................................................................................79
    LEGAL DISPUTES ..........................................................................................................................................................79
    LIMITATION OF LEGAL ACTIONS ......................................................................................................................................79
    FRAUD AND MISSTATEMENTS.........................................................................................................................................79
                                                                                       ii
Effective Date                                                                                               Braidwood Management EBPT
December 1, 2018
  Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                                                                     Page 6 of 99 PageID 537
   PLAN PARTICIPANT/PROVIDER RELATIONSHIP ...................................................................................................................80
IMPORTANT NOTICES OF PLAN PARTICIPANT RIGHTS ......................................................................................... 80
   CERTAIN EMPLOYEE RIGHTS UNDER ERISA .......................................................................................................................80
   WHCRA ANNUAL NOTICE ........................................................................................................................................81
   MINIMUM MATERNITY BENEFITS STATEMENT .......................................................................................................82
   CONTINUATION COVERAGE RIGHTS UNDER COBRA ...............................................................................82
   HIPAA PRIVACY USES AND DISCLOSURES ................................................................................................................89
   HIPAA SECURITY PRACTICES ....................................................................................................................................92
   USERRA ...................................................................................................................................................................92
   FMLA .......................................................................................................................................................................93
   PRESCRIPTION DRUG COVERAGE AND MEDICARE PART D......................................................................................93
APPENDIX A - GENERAL PLAN INFORMATION ...................................................................................................... 96




                                                                                     iii
Effective Date                                                                                              Braidwood Management EBPT
December 1, 2018
 Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20        Page 7 of 99 PageID 538


                   Important Notice About Balance Billing
When you receive health care services from a network provider, they may refer
services related to your treatment to non-network providers, including but not
limited to radiologists, anesthesiologists, neonatologists, and pathologists. This may
expose you to expenses not covered by your Plan. When this occurs, the difference
between what your Plan allows and what the provider charges or accepts may be
different because these providers often charge more than this plan will pay. This gap
may result in what is called “balance billing.” Any time you receive services from
a non-network provider you may be balance billed. In an attempt to avoid balance
billing, you should inquire whenever possible whether the charges of the provider
will be satisfied by the Plan’s Allowable Amount as stated in the Defined Terms
section of this document.

In order to better understand the costs of service, we urge you to ask your provider
how much they will charge for the particular service or services before they are
rendered. Note that Non-Network providers are subject to reimbursement based on
the Plan’s Allowable Amount and some providers will seek additional payments
from you. For more information about what a provider charges, there are many
services     available    on     line,    including     Healthcare    Blue     Book
(healthcarebluebook.com), Texas Price Point, and others.




                                          iv
Effective Date                                      Braidwood Management EBPT
December 1, 2018
 Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 8 of 99 PageID 539



                                   INTRODUCTION
This document is a description of the Braidwood Management Employee Benefit Plan Trust (the
Plan) sponsored by the Employer shown in Appendix A. The Plan described is designed to protect
Plan Participants against catastrophic health expenses. The Plan is subject to and governed by the
Employee Retirement Security Act of 1974 (ERISA). In the event that any term or provision of
any other document, including any summary of benefits you have received, conflicts with
this Plan Document, the terms of this Plan Document will be controlling with respect to the
Plan. Notwithstanding any other provision in this document, this Plan shall at all times
comply with the requirements and regulations of the Affordable Care Act (ACA).

Non-Grandfathered Health Plan Status
The Plan believes it is a “non-grandfathered health plan” under the Patient Protection and
Affordable Care Act (the Affordable Care Act). Being a non-grandfathered health plan means
that your Plan includes certain consumer protections of the Affordable Care Act, for example,
the elimination of lifetime limits on benefits.

Questions regarding which protections apply and which protections do not apply to a grandfathered
health plan and what might cause a plan to change from grandfathered health plan status can be
directed to your Employer or Entrust, Inc., Claims Administrator, at 1-800-436-8787. You may
also contact the Employee Benefits Security Administration, U.S. Department of Labor at 1-866-
444-3272 or www.dol.gov/ebsa/healthreform. This website has a table summarizing which
protections do and do not apply to grandfathered health plans. You may also contact the U.S.
Department of Health and Human Services at www.healthreform.gov.

When a person is employed that person’s salary pays the expenses of day-to-day living. If an
illness or injury occurs, the cost involved could cause financial difficulties. This Plan can ease
such financial burdens by providing reimbursement for covered expenses.

Coverage under the Plan will take effect for an eligible Employee and designated Dependents
when the Employee and such Dependents satisfy the waiting period and all the eligibility
requirements of the Plan.

The Employer fully intends to maintain this Plan indefinitely. However, it reserves the right to
terminate, suspend, discontinue or amend the Plan at any time.

Changes in the Plan may occur in any or all parts of the Plan including benefit coverage,
deductibles, maximums, co-payments, exclusions, limitations, definitions, eligibility and the like.

Any amendments to the Plan will be implemented on the first of the month following the date the
amendment is approved and signed by the Plan Administrator.

If the Plan is terminated, the rights of Plan Participants are limited to covered charges incurred
before termination.

                                                5
Effective Date                                              Braidwood Management EBPT
December 1, 2018
 Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                Page 9 of 99 PageID 540



This document summarizes the Plan rights and benefits for covered Employees and their
Dependents and is divided into the following parts:

Defined Terms. Defines those Plan terms that have a specific meaning.

Schedule of Benefits. Provides an outline of the Plan reimbursement formulas as well as payment
limits on certain services.

Eligibility, Enrollment, Effective Date and Termination. Explains eligibility for coverage
under the Plan, funding of the Plan and when the coverage takes effect and terminates.

Qualified Medical Child Support Orders (QMCSOs). Explains the administrative process
under state law wherein certain circumstances require health coverage for a participant’s child.

Medical Benefits. Explains when the benefit applies and the types of charges covered.

Prescription Drug Benefits. Explains when the benefit applies and the types of charges covered.

Plan Exclusions and Limitations. Shows what charges are not covered or may have benefit
limitations.

Ask-A-Nurse / Medical Management Services. Explains the methods used to curb unnecessary
and excessive charges.

Claim Procedures. Explains the rules for filing claims and the claim appeal process.

Coordination of Benefits. Shows the Plan payment orders when a person is covered under more
than one plan.

Third Party Recovery Provision. Explains the Plan’s rights to recover payment of charges when
a Plan Participant has a claim against another person because of injuries sustained.

Responsibilities for Plan Administration. Outlines the duties of the employer plan sponsor, plan
administrator and fiduciaries.

Special Provisions. Explains the Plan’s structure and the Participants’ rights under the Plan.

Important Notices of Participants Rights. Explains certain Participants rights under federal
statutes such as COBRA, HIPAA and Medicare Part D.




                                                6
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                         Page 10 of 99 PageID 541



                                      DEFINED TERMS
The following terms have special meanings and when used in this Plan will be capitalized.
Although these are some of the most commonly used terms in this document, this isn’t a
comprehensive list of all the important terms used in the Plan.
Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers means
the lesser of the billed charge amount, the contracted allowable amount, or the charge the Plan
Administrator deems Reasonable and Necessary for the Plan.

The allowable amount for negotiated Providers is set forth in a separate agreement between the
Plan and Provider.
Subject to Plan exclusions and limitations, the Allowable Amount for non-negotiated Non-
Network Providers will be as follows:
 Non-Network Provider                           Allowable Charges
 Procedures, services or supplies provided      The lesser of 125% of the applicable CMS
 by non-network physicians, facilities, and     (Centers for Medicare & Medicaid Services)
 suppliers                                      billing methodology (i.e. RBRVS, DRG, etc.)
                                                or the billed charge amount.
 Procedures, services or supplies provided      The lesser of 200% of the Resource Based
 by a non-network radiologist, emergency        Relative Value Scale (RBRVS) schedule as
 room physician, pathologist, or for            used by CMS (Centers for Medicare &
 anesthesia services in a network facility      Medicaid Services) or the billed charge
                                                amount.
 Where codes have not been established by CMS, or claims cannot otherwise be repriced
 according to Medicare, the following will be the Allowable Amount for non-negotiated
 Non-Network charges:
 Inpatient Facility                             The lesser of the billed charge amount or
 Medical/Surgical Room & Board                  $2,000 per diem (all inclusive).
 Inpatient Facility                             The lesser of the billed charge amount or
 ICU/CCU Room & Board                           $2,500 per diem (all inclusive).
 Inpatient Mental Health/Substance Abuse        The lesser of the billed charge amount or
                                                $850 per diem (all inclusive).
 Medical Device/Implant Charges                 The lesser of the billed charge amount or an
 No amount will be paid by the Plan for medical amount equal to the actual net cost of the
 devices/implants where codes have not been     medical devices/implants paid by the provider
 established by CMS until the specific medical  plus 50% above said cost.
 device/implant invoice is submitted to the Plan by
 the hospital or other provider showing evidence of
 the actual net cost of the medical devices/implants
 paid by the hospital or other provider.
 Inpatient Rehabilitation                                  The lesser of the billed charge amount or
                                                           $1,750 per diem (all inclusive).
 Skilled Nursing Facility                                  The lesser of the billed charge amount or
                                                           $700 per diem (all inclusive).
 All Other Non-Network Providers                           30% of the billed charge amount.
                                                       7
Effective Date                                                       Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 11 of 99 PageID 542



Ambulatory Surgical Center is a licensed facility that is used mainly for performing outpatient
surgery, has a staff of Physicians, has continuous Physician and nursing care by registered nurses
(R.N.s) and does not provide for overnight stays.

Approved Leave of Absence means any absence by an Employee who is on a family and/or
medical leave of absence or any other leave approved by the Employer under its usual policies.
An approved leave of absence will run concurrently with leave under the Family Medical Leave
Act unless specified in writing from the Employer that it will be treated differently.

Birthing Center means any freestanding health facility, place, professional office or institution
which is not a Hospital or in a Hospital, where births occur in a home-like atmosphere. This
facility must be licensed and operated in accordance with the laws pertaining to Birthing Centers
in the jurisdiction where the facility is located.

The Birthing Center must provide facilities for obstetrical delivery and short-term recovery after
delivery; provide care under the full-time supervision of a Physician and either a registered nurse
(R.N.) or a licensed nurse mid-wife; and have a written agreement with a Hospital in the same
locality for immediate acceptance of patients who develop complications or require post-delivery
confinement.

Calendar Year means January 1st through December 31st of the same year.

Chiropractic Care/Spinal Manipulation means skeletal adjustments, manipulation or other
treatment in connection with the detection and correction by manual or mechanical means of
structural imbalance or subluxation in the human body. Such treatment is done by a Physician to
remove nerve interference resulting from, or related to, distortion, misalignment or subluxation of,
or in, the vertebral column.

Claims Administrator means Entrust, Inc.

COBRA means the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

Coinsurance means a Covered Person’s share of the cost of covered services and supplies, not
counting the Deductible or co-payments. Coinsurance is usually expressed as a percentage of the
allowable amount. For example, if the Coinsurance amount is "80/20" that means that the primary
carrier pays 80% and the Plan Participant pays 20% of the allowable amount for the eligible
charges.

Complications of Pregnancy is a condition or conditions with a diagnosis distinct from pregnancy
but which may be caused by or adversely affected by pregnancy. Complications include but are
not limited to:

       (1)     Nephritis, neophrosis, cardiac decompensation, missed abortion, and similar
               medical and surgical conditions of comparable severity; and


                                                 8
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 12 of 99 PageID 543



       (2)     Cesarean section, termination of ectopic pregnancy and spontaneous termination of
               pregnancy occurring during a period of gestation in which a viable birth is not
               possible.

Convenience Care Clinic means the healthcare clinics located in retail stores, supermarkets and
pharmacies that treat routine family illness on a limited basis and provide certain preventative
healthcare services, such as flu shots.

Co-Payment is a fixed amount paid by the plan participant for covered services at the time they
are rendered or for covered prescription medications.

Cosmetic Dentistry means unnecessary dental surgical procedures, usually but not limited to,
plastic surgery directed toward enhancing dental attractiveness.

Cosmetic Surgery means medically unnecessary surgical procedures, usually, but not limited to,
plastic surgery directed toward preserving beauty or correcting scars, burns or disfigurement.

Covered Person is an Employee or Dependent who is covered under the Plan.

Custodial Care is care (including room and board needed to provide that care) that is given
principally for personal hygiene or for assistance in daily activities and can, according to generally
accepted medical standards, be performed by persons who have no medical training. Examples of
Custodial Care are help in walking and getting out of bed; assistance in bathing, dressing, feeding;
or supervision over medication, which could normally be self-administered.

Dentist is a person who is properly trained and licensed to practice dentistry and who is practicing
within the scope of such license.

Durable Medical Equipment means equipment which (a) can withstand repeated use, (b) is
primarily and customarily used to serve a medical purpose, (c) generally is not useful to a person
in the absence of an Illness or Injury and (d) is appropriate for use in the home.

Emergency Services means, with respect to an Emergency Medical Condition, treatment or
services for an Injury or Illness that is of serious, life-threatening nature, developing suddenly and
unexpectedly, and demanding immediate treatment that is within the capability of the emergency
department of a Hospital or freestanding Emergency Room to evaluate such Emergency Medical
Condition and to stabilize the patient.
Emergency Medical Condition means a sudden onset of a condition with acute symptoms
requiring immediate medical care and includes such conditions as heart attacks, cardiovascular
accidents, poisonings, loss of consciousness or respiration, convulsions or other such acute medical
conditions placing the health of the individual (or unborn child) in serious jeopardy.

Employee means a person who is a Full-Time Employee of the Employer, regularly scheduled to
work for the Employer in an Employee-Employer relationship.

                                                  9
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 13 of 99 PageID 544



Employer is Braidwood Management, Inc.

End Stage Renal Disease (ESRD) means permanent kidney failure, requiring dialysis and/or an
anticipated kidney transplant, entitling the Plan Participant or covered Dependent to Medicare
coverage as established by the Balanced Budget Act of 1997.

Enrollment Date is the first day of coverage or, if there is a Waiting Period, the first day of the
Waiting Period.

ERISA is the Employee Retirement Income Security Act of 1974, as amended.

Experimental and/or Investigational means services, supplies, care and treatment which do not
constitute accepted medical practice properly within the range of appropriate medical practice
under the standards of the case and by the standards of a reasonably substantial, qualified,
responsible, relevant segment of the medical community or government oversight agencies at the
time services were rendered.

The Plan Administrator must make an independent evaluation of the experimental/non-
experimental standings of specific technologies. The Plan Administrator shall be guided by a
reasonable interpretation of Plan provisions. The decisions shall be made in good faith and
rendered following a detailed factual background investigation of the claim and the proposed
treatment. The Plan Administrator will be guided by the following principles:

        (1)     If the drug or device cannot be lawfully marketed without approval of the U.S. Food
                and Drug Administration and approval for marketing has not been given at the time
                the drug or device is furnished; or
        (2)     If the drug, device, treatment, or any combination thereof, is not FDA approved,
                whether it meets the National Comprehensive Cancer Network Guidelines for
                treatment; or
        (3)     If the drug, device, medical treatment or procedure, or the patient informed consent
                document utilized with the drug, device, treatment or procedure, was reviewed and
                approved by the treating facility’s Institutional Review Board or other body serving
                a similar function, or if federal law requires such review or approval; or
        (4)     If Reliable Evidence shows that the drug, device, medical treatment or procedure is
                the subject of on-going phase I or phase II clinical trials, or is otherwise under study
                to determine its maximum tolerated dose, its toxicity, its safety, its efficacy or its
                efficacy as compared with a standard means of treatment or diagnosis; or
        (5)     If Reliable Evidence shows that the prevailing opinion among experts regarding the
                drug, device, medical treatment or procedure is that further studies or clinical trials
                are necessary to determine its maximum tolerated dose, its toxicity, its safety, its
                efficacy or its efficacy as compared with a standard means of treatment or
                diagnosis.

Reliable Evidence shall mean only published reports and articles in the authoritative medical and
scientific literature; the written protocol or protocols used by the treating facility or the protocol(s)

                                                   10
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 14 of 99 PageID 545



of another facility studying substantially the same drug, device, medical treatment or procedure;
or the written informed consent used by the treating facility or by another facility studying
substantially the same drug, device, medical treatment or procedure.

Family Unit is the covered Employee and the family members who are covered as Dependents
under the Plan.

Fiduciary means any person who exercises discretionary authority or control over managing the
plan or managing or disposing of the plan’s assets, or has any authority or responsibility to do so,
or has any discretionary authority or responsibility for administering the plan. (See Plan Fiduciary)

FMLA means the Family and Medical Leave Act of 1993, as amended.

Foster Child means an unmarried child under the limiting age shown in the Dependent Eligibility
Section of this Plan for whom a covered Employee has assumed a legal obligation. All of the
following conditions must be met: the child is being raised as the covered Employee’s; the child
depends on the covered Employee for primary support; the child lives in the home of the covered
Employee; and the covered Employee may legally claim the child as a federal income tax
deduction.

A covered Foster Child is not a child temporarily living in the covered Employee’s home; one
placed in the covered Employee’s home by a social service agency which retains control of the
child; or whose natural parent(s) may exercise or share parental responsibility and control.

Full-Time Employee means an Employee who normally works at least 30 hours per week and is
on the regular payroll of the Employer for that work.

Full-Time Employment means working at least 30 hours per week and being on the regular
payroll of the Employer for that work.

Generic Drug means a Prescription Drug, which has the equivalency of the brand name drug with
the same use and metabolic disintegration. This Plan will consider as a Generic Drug any generic
pharmaceutical, which is approved by the Food and Drug Administration (“FDA”) and is
dispensed according to the professional standards of a licensed pharmacist and clearly designated
by the pharmacist as being generic. However, a Prescription Drug will not be considered as generic
unless it has been categorized by the FDA as generic for more than one year.

Genetic Information means information about genes, gene products and inherited characteristics
that may derive from an individual or a family member. This includes information regarding
carrier status and information derived from laboratory test that identify mutations in specific genes
or chromosomes, physical medical examinations, family histories and direct analysis of genes or
chromosomes.

HIPAA means the Health Insurance Portability and Accountability Act of 1996.


                                                 11
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 15 of 99 PageID 546



Home Health Care Agency is an organization that meets all of these test: its main function is to
provide Home Health Care Services and Supplies; it is federally certified as a Home Health Care
Agency; and it is licensed by the state in which it is located, if licensing is required.

Home Health Care Plan must meet these tests: it must be a formal written plan made by the
patient’s attending Physician which is reviewed at least every 30 days; it must state the diagnosis;
it must certify that the home health care is in place of Hospital confinement; and it must specify
the type and extent of home health care required for the treatment of the patient.

Home Health Care Services and Supplies include: part-time or intermittent nursing care by or
under the supervision of a registered nurse (R.N.); part-time or intermittent home health aide
services provided through a Home Health Care Agency (this does not include general
housekeeping services); physical, occupational and speech therapy; medical supplies; and
laboratory services by or on behalf of the Hospital.

Hospice Agency is an organization where its main function is to provide Hospice Care Services
and Supplies and it is licensed by the state in which it is located, if licensing is required.

Hospice Care Services and Supplies are those provided through a Hospice Agency and under a
Hospice Care Plan and include inpatient care in a Hospice Unit or other licensed facility, home
care, and family counseling during the bereavement period.

Hospice Unit is a facility or separate Hospital Unit that provides treatment under a Hospice Care
Plan and admits at least two (2) unrelated persons who are expected to die within six months.

Hospital is an institution which is engaged primarily in providing medical care and treatment of
sick and injured persons on an inpatient basis at the patient’s expense and which fully meets these
tests: it is approved by Medicare as a Hospital; it maintains diagnostic and therapeutic facilities
on the premises for surgical and medical diagnosis and treatment of sick and injured persons by or
under the supervision of a staff of Physicians; it continuously provides on the premises 24-hours-
a-day nursing services by or under the supervision of registered nurses(R.N.s); and it is operated
continuously with organized facilities for operative surgery on the premises.

The definition of “Hospital” shall be expanded to include the following:

       •       A facility operating legally as a psychiatric Hospital or residential treatment facility
               for mental health and licensed as such by the state in which the facility operates.
       •       A facility operating primarily for the treatment of Substance Abuse if it meets these
               tests: maintains permanent and full-time facilities for bed care and full-time
               confinement of at least 15 resident patients; has a Physician in regular attendance;
               continuously provides 24-hour a day nursing service by a registered nurse (R.N.);
               has a full-time psychiatrist or psychologist on the staff; and is primarily engaged in
               providing diagnostic and therapeutic services and facilities for treatment of
               Substance Abuse.


                                                 12
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 16 of 99 PageID 547



Illness means a condition, sickness or disease not resulting from trauma.

Injury means an accidental physical Injury to the body caused by unexpected external means.

Intensive Care Unit is defined as a separate, clearly designated service area, which is maintained
within a Hospital solely for the care and treatment of patients who are critically ill. This also
includes what is referred to as a “coronary care unit” or an “acute care unit”. It has: facilities for
special nursing care not available in regular rooms and wards of the Hospital; special life saving
equipment which is immediately available at all times; at least two beds for the accommodation of
the critically ill; and at least one registered nurse (R.N.) in continuous and constant attendance 24
hours a day.

Late Enrollee is a Plan Participant who enrolls under the Plan other than during a Special
Enrollment Period or during the initial 31-day period in which the Plan Participant first became
eligible to enroll under the Plan.

Legal Guardian is a person recognized by a court of law with the duty of taking care of and
managing the property and rights of a minor child.

Lifetime is a word that appears in this Plan in reference to benefit maximums and limitations.
Lifetime is understood to mean while covered under this Plan. Under no circumstances does
Lifetime mean during the lifetime of the Plan Participant.

Medical Care Facility means a Hospital or other facility that treats one or more specific ailments
or any type of Skilled Nursing Facility.

Medically Necessary care and treatment is recommended or approved by a Physician; is consistent
with the patient’s condition or accepted standards of good medical practice; is medically proven
to be effective treatment of the condition; is not performed mainly for the convenience of the
patient or provider of medical services; is not conducted for research purposes; and is the most
appropriate level of services which can be safely provided to the patient. The fact that a physician
may prescribe, order, recommend or approve of a service or supply does not, by itself, make it
Medically Necessary or make the charge an allowable expense, even though it is not specifically
listed as an exclusion.

Medicare is the Health Insurance For The Aged and Disabled program under Title XVIII of the
Social Security Act, as amended.

Mental Disorder means any disease or condition that is classified as a Mental Disorder in the
current edition of International Classification of Diseases, published by the U.S. Department of
Health and Human Services or is listed in the current edition of Diagnostic and Statistical Manual
of Mental Disorders, published by the American Psychiatric Association.

Network means the Preferred Provider Organization (PPO) network of providers offering
discounted fees for services and supplies to Covered Persons under the primary carrier plan.

                                                 13
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 17 of 99 PageID 548



No-Fault Auto Insurance is the basic reparations provision of a law providing for payments
without determining fault in connection with automobile accidents.

Occupational Therapy is treatment of a physically disabled Plan Participant by means of
constructive activities designed and adapted to promote the restoration of the person’s ability to
accomplish satisfactorily the ordinary tasks of daily living and those required by the person’s
particular occupation.

Open Enrollment Period will occur during the 30 days before and 15 days after the end of the
current Plan year.

Outpatient Care is treatment including services, supplies and medicines provided and used at a
Hospital under the direction of a Physician to a person not admitted as a registered bed patient; or
services rendered in a Physician’s office, laboratory or x-ray facility, an Ambulatory Surgical
Center, or the patient’s home.

Pharmacy means a licensed establishment where covered Prescription Drugs are filled and
dispensed by a Pharmacist licensed under the laws of the state where he or she practices.

Physician means a Doctor of Medicine (M.D.), Doctor of Osteopathy (D.O.), Doctor of Dental
Surgery (D.D.S.), Doctor of Podiatry (D.P.M.), Doctor of Chiropractic (D.C.), Audiologist,
Certified Nurse Anesthetist, Licensed Professional Counselor, Licensed Professional Physical
Therapist, Licensed Professional Surgical Assistant, Midwife, Occupational Therapist,
Optometrist (O.D.), Physiotherapist, Psychiatrist, Psychologist (Ph.D.), Speech Language
Pathologist and any other practitioner of the healing arts who is licensed and/or certified and
regulated by a state or federal agency and is acting within the scope of his or her license and/or
certification.

Plan means the Braidwood Management Employee Benefit Plan Trust, which is a benefits plan
for employees of the Employer.

Plan Administrator is an individual or group of individuals usually named in the plan document
responsible for plan duties.

Plan Fiduciary means any person who exercises discretionary authority or control over managing
the plan or managing or disposing of the plan’s assets, or has any authority or responsibility to do
so, or has any discretionary authority or responsibility for administering the plan. (See Fiduciary)

Plan Participant is any Employee or Dependent who is covered under this Plan.

Plan Sponsor means Braidwood Management, Inc.

Plan Year is the 12-month period beginning on either the effective date of the Plan or on the day
following the end of the first Plan Year.


                                                14
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                      Page 18 of 99 PageID 549



Pregnancy is childbirth and conditions associated with Pregnancy, including complications.

Prescription Drug means any of the following: a drug or medicine which, under federal law, is
required to bear the legend: “Caution: federal law prohibits dispensing without prescription”;
injectable insulin; hypodermic needles or syringes, but only when dispensed upon a written
prescription of a licensed Physician. Such drug must be Medically Necessary in the treatment of
a Sickness or Injury.

Reasonable and Necessary Fees (R&N) means services and supplies which are medically
necessary for the care and treatment of illness or injury, but only to the extent that such fees are
reasonable. Determination that a fee is reasonable will be made by the Plan Administrator, taking
into consideration:

    •   The fee which the provider charges the patients for the service or supply;
    •   Unusual circumstances or complications requiring additional time, skill and experience in
        connection with the particular service or supply; and/or
    •   The Allowable Amount as defined by the Plan.

Rehabilitation Facility is a facility licensed under state laws to provide skilled nursing care and
intensive rehabilitative services. Rehabilitation Facilities are free standing rehabilitation hospitals
and rehabilitation units in acute care hospitals. They provide an intensive rehabilitation program
and patients who are admitted must be able to tolerate three hours of intense rehabilitation services
per day.

Sickness is a person’s illness, disease or Pregnancy (including complications).

Skilled Nursing Facility is a facility that fully meets all of these tests:

        (1)     It is licensed to provide professional nursing services on an inpatient basis to
                persons convalescing from Injury or Sickness. The service must be rendered by a
                registered nurse (R.N.) or by a licensed practical nurse (L.P.N.) under the direction
                of a registered nurse. Services to help restore patients to self-care in essential daily
                living activities must be provided.
        (2)     Its services are provided for compensation and under the full-time supervision of a
                Physician.
        (3)     It provides 24 hour per day nursing services by licensed nurses, under the direction
                of a full-time registered nurse.
        (4)     It maintains a complete medical record on each patient.
        (5)     It has an effective utilization review plan.
        (6)     It is not, other than incidentally, a place for rest, the aged, drug addicts, alcoholics,
                mental retardates, Custodial or educational care or care of Mental Disorders.
        (7)     It is approved and licensed by Medicare.

The term also applies to charges incurred in a facility referring to itself as an extended care facility,
convalescent nursing home or any other similar nomenclature.
                                                   15
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 19 of 99 PageID 550



Specialty Drug is a Prescription Drug that is used to treat complex, chronic, or rare
conditions. Factors considered in determining whether a drug is a specialty drug under this Plan
include: a) if the drug requires patient monitoring or counseling to insure patient compliance; b)
the drug requires special handling, distribution, monitoring, or administration; c) the cost is greater
than the monthly specialty tier standard as defined by Medicare; d) and whether the drug is deemed
a specialty drug by the plan’s pharmacy benefit administrator, Southern Scripts.

Spinal Manipulation/Chiropractic Care means skeletal adjustments, manipulations or other
treatment in connection with the detection and correction by manual or mechanical means of
structural imbalance or subluxation in the human body. Such treatment is done by a Physician to
remove nerve interference resulting from, or related to, distortion, misalignment or subluxation of,
or in, the vertebral column.

Substance Abuse is the condition caused by regular excessive compulsive drinking of alcohol
and/or physical habitual dependence on drugs that result in a chronic disorder affecting physical
health and/or personal or social functioning. This does not include dependence on tobacco and
ordinary caffeine-containing drinks.

Surgical Procedure (or Surgery) is any of the following:
      -      the incision, excision, debridement or cauterization of any organ or part of the body,
             and the suturing of wounds;
      -      the manipulative reduction of a fracture or dislocation or the manipulation of a joint
             including application of a cast or traction;
      -      the removal by endoscopic means of a stone or other foreign object from any part
             of the body, or the diagnostic examination by endoscopic means of any part of the
             body;
      -      arthrodesis, paracentesis, arthrocentesis and all injections into the joints or bursa;
      -      obstetrical delivery and dilation and curettage;
      -      biopsy.

Temporomandibular Joint (TMJ) Syndrome is the treatment of jaw joint disorders including
conditions of structures linking the jawbone and skull and the complex of muscles, nerves and
other tissues related to the temporomandibular joint. Care and treatment shall include, but are not
limited to orthodontics, crowns, inlays, physical therapy and any appliance that is attached to or
rests on the teeth.

USERRA means the Uniformed Services Employment and Reemployment Rights Act.

Eligibility Defined Terms

Break in Service means a period of at least 13 consecutive Weeks during which the Employee
has no Hours of Service, as defined herein. A Break in Service may also include any period for
which the Employee has no Hours of Service that is at least four (4) consecutive Weeks in duration
and longer than the prior period of employment (determined after applying the Special Unpaid
Leaves of Absence procedures).
                                                  16
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20               Page 20 of 99 PageID 551




Employee means an individual classified by the Employer as a common law employee of the
Employer, determined in accordance with rules and regulations issued by the Internal Revenue
Service. Such term shall not include individuals classified by an Employer as independent
contractors (including any person who later becomes reclassified as an employee by the Internal
Revenue Service or a court of competent jurisdiction). For purposes of this subsection (e), any
individual who pays or agrees to pay self-employment tax in lieu of withholding shall be deemed
to be an independent contractor.

Hours of Service means each hour for which the Employee is paid or entitled to payment for
performance of services for the Employer AND any hour for which the employee is paid or entitled
to payment by the Employer for a period of time during which no duties are performed due to any
of the following, consistent with 29 C.F.R. 2530.200b-2(a)(i):

           o   Vacation
           o   Holiday
           o   Illness or incapacity
           o   Layoff
           o   Jury duty
           o   Military duty or leave of absence

Special Unpaid Leave of Absence means any of the following types of unpaid leaves of absence
that do not constitute a Break in Service: (i) Leave protected by the Family and Medical Leave
Act, (ii) leave protected by the Uniformed Services Employment and Reemployment Rights Act
or (iii) Jury Duty (as reasonably defined by the Employer)




                                               17
Effective Date                                             Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                                     Page 21 of 99 PageID 552



                                  SCHEDULE OF BENEFITS
                                          PLAN B
                                HIGH DEDUCTIBLE HEALTH PLAN
                                                          NETWORK PROVIDERS                  NON-NETWORK PROVIDERS
 CALENDAR YEAR DEDUCTIBLE
                                                                                          $2,000
 Individual Coverage
 CALENDAR YEAR DEDUCTIBLE
 Family (*Embedded) Coverage                                                              $4,000
                     Note: Deductibles for Network and Non-Network Providers are combined
 *Embedded means that the single Deductible is embedded in the family Deductible. If a Covered Person has family
 coverage, no one individual will have to meet more than the single Deductible before benefits are paid for that individual.
 Once the family Deductible is met, no further Deductible will be taken for any family member.
 COINSURANCE                                                                                         60%
                                                                      80%
                                                                                                *Unless otherwise noted*
 MAXIMUM OUT OF POCKET AMOUNT
 Includes Deductibles, Co-pays, and Coinsurance
 Individual                                                                               $4,000
 Family                                                                                   $8,000
    Note: The Maximum Out-of-Pocket Expense for Network and Non-Network Providers Is Combined.
 Important Note: The Maximum Out-of-Pocket Expense does not include amounts that may be “Balance
 Billed” by providers due to charges that exceed the Plan’s Defined Allowable Reimbursement Schedule.
 CALENDAR YEAR MAXIMUM BENEFIT                                                          Unlimited
 LIFETIME MAXIMUM AMOUNT
 All Medical Benefits                                                                   Unlimited
 Note: For Medically Necessary Services rendered by a Network or Non-Network Provider, the benefits of this Plan will be provided
 after the deductible has been met until the out-of-pocket amounts are reached each Calendar Year. Thereafter, this Plan will provide
 benefits at 100% of the Allowable charge for the remainder of the Calendar Year for all covered medical expenses, unless otherwise
 specified. Any balances of charges not covered by this Plan will be your responsibility to pay.
                                       PRE-NEGOTIATED/CASH PRICE OPTION
 If a Plan Participant’s provider agrees to a pre-negotiated/cash price of not more than the Plan’s Allowable
 Amount, then the Plan will reimburse the Plan Participant or the provider up to the Plan’s Medicare
 Allowable Amount, not to exceed the amount paid for services. The Plan will reimburse the Plan Participant
 or provider once a claim and proof of payment are submitted to the Plan. Reimbursement as described in
 this paragraph is applicable to scheduled inpatient and outpatient procedures and will only occur in the event
 that the claim is a payable claim under the terms of this Plan Document & Summary Plan Description.
 COVERED SERVICES                                  NETWORK PROVIDERS NON-NETWORK PROVIDERS
  Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
   allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule..
 PREVENTIVE CARE
 (includes screenings, counseling,
 immunizations, other preventive care services)
 For additional information, see the Medical
 Benefits section of the Plan                                          Covered at 100%
 Coverage under your health plan will not
 include coverage of abortifacient contraceptives
 services.


                                                              18
Effective Date                                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                          Page 22 of 99 PageID 553




 COVERED SERVICES                                  NETWORK PROVIDERS NON-NETWORK PROVIDERS
  Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
   allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 PHYSICIAN’S OFFICE VISIT
 Includes all related services performed plus
                                                                 Covered at 80% after deductible
 allergy testing and treatment, x-rays,
 laboratory tests, and in-office surgery.
 CONVENIENCE CARE CLINICS
 Healthcare clinics located in retail stores,       Covered at 80% after              Covered at 60% after
 supermarkets and pharmacies that treat                 deductible                        deductible
 routine family illness on a limited basis.
 URGENT CARE FACILITY &
 PHYSICIAN SERVICES
                                                    Covered at 80% after              Covered at 60% after
 Charges must be on the same bill as the
 visit charges and incurred at the same time            deductible                        deductible
 as the visit
 OUTPATIENT DIAGNOSTIC TESTING,
 LABORATORY, AND/OR RADIOLOGY
 (Hospital and Freestanding Facility)               Covered at 80% after              Covered at 60% after
 MRI, CT and PET scans at a One Call                    deductible                        deductible
 Medical Facility will be considered at the
 Network level of benefits
 EMERGENCY ROOM
 Emergency Services/Accidental Injury
 No Prior Authorization required for
 Emergency Services.
                         Hospital Services                             Covered at 100%
                         Physician Services                      Covered at 80% after deductible
 Note: Non-Network Emergency Services rendered for an Emergency Medical Condition will be payable at
                 the Network level of benefits at the Non-Network Allowable Amount.
 PRIOR AUTHORIZATION/UTILIZATION REVIEW
 Inpatient Hospital confinement must be Prior Authorized.
 Prior Authorization is not required for Inpatient maternity confinements within the minimum stay
 requirements. Failure to Prior Authorize treatment will result in a penalty of $250.
 Proper Authorization must be obtained in a timely manner.
 It is ultimately the responsibility of the Plan Participant to make sure that the provider complies with the Prior
 Authorization/Utilization Review requirements.
                      Please see the Medical Management section of the SPD for details.
 HOSPITAL SERVICE –
 Inpatient/Outpatient
 Daily Room and Board limited to the
 charges up to the semi-private room            Covered at 80% after                 Covered at 60% after
 rate, unless the hospital only has
                                                    deductible                           deductible
 private rooms available, then it will
 be the private room rate.
 Intensive Care Unit limited to the
 Hospital’s ICU charge.
                                                      19
Effective Date                                                       Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                                 Page 23 of 99 PageID 554




 COVERED SERVICES                                       NETWORK PROVIDERS                NON-NETWORK PROVIDERS
     Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted allowable
                amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 DIRECT AGREEMENT FACILITIES –
                                                                                Covered at 100%
 FACILITY CHARGES ONLY
 SKILLED NURSING FACILITY
 -      Inpatient Services
 Note: Limited to 30 days per Calendar Year
                                                         Covered at 80% after                 Covered at 60% after
 unless otherwise stated in a separate provider
 agreement.                                                  deductible                           deductible
 Subject to Prior authorization and/or case
 management.
 BIRTHING CENTER                                                       Covered at 80% after deductible
 HOSPITAL CONFINEMENT FOR
 REHABILITATION                                          Covered at 80% after                 Covered at 60% after
 Subject to Prior authorization and/or case                  deductible                           deductible
 management.
 Covered services provided by a non-network radiologist, anesthesiologist, pathologist or other physician over whom the
 Plan Participant has no control in selecting while receiving care (Inpatient/Outpatient) from a Network Hospital will be
 payable at the Network level of benefits.
 SURGERY- PHYSICIAN CHARGES
     • Inpatient Hospital
     • Outpatient Hospital
                                                         Covered at 80% after                 Covered at 60% after
     • Outpatient Surgical Facility
     • Office/Urgent Care Facility
                                                             deductible                           deductible
 Includes surgeon, assistant surgeon
 anesthesiologist services
 HOME HEALTH CARE                                        Covered at 80% after                 Covered at 60% after
 Limited to 100 visits per Calendar Year                     deductible                           deductible
 HOSPICE CARE                                            Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 DURABLE MEDICAL EQUIPMENT                               Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 OUTPATIENT PHYSICAL,
 OCCUPATIONAL, AND SPEECH
 THERAPY                                                 Covered at 80% after                 Covered at 60% after
 Limited to 20 visits per category of service per            deductible                           deductible
 Calendar Year
 PROSTHETICS                                             Covered at 80% after                 Covered at 60% after
                                                             deductible                           deductible
 OUTPATIENT RADIATION/CHEMO/IV
 THERAPY                                                 Covered at 80% after                 Covered at 60% after
 (Hospital, Freestanding Facility or                         deductible                           deductible
 Physician’s Office)


                                                            20
Effective Date                                                             Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                       Page 24 of 99 PageID 555




 COVERED SERVICES                                 NETWORK PROVIDERS NON-NETWORK PROVIDERS
 Subject to Plan exclusions and limitations, the Allowable Amount for Network Providers will be the contracted
  allowable amount; and, the Allowable Amount for Non-Network Providers is based on a limited fee schedule.
 MATERNITY CARE
                                                   Benefits are the same as those stated under Covered
                                                                     Services category
 Employee and Spouse only
 CHIROPRACTIC/ SPINAL
 MANIPULATION SERVICES                            Covered at 80% after            Covered at 60% after
 $1,500 Maximum Benefit per Calendar                  deductible                      deductible
 Year
 BEREAVEMENT COUNSELING
 Limited to 15 visits per Calendar Year                       Covered at 50% after deductible
 AMBULANCE SERVICES                                         Covered at 80% after deductible
 MENTAL HEALTH/SUBSTANCE ABUSE                                       Not Covered
 ALL OTHER COVERED MEDICAL                        Covered at 80% after       Covered at 60% after
 EXPENSES                                             deductible                   deductible



                                   PRESCRIPTION DRUGS
                                             30 Day Supply                    90 Day/Mail Order
 GENERIC
                                                    Covered at 80% after deductible
 BRAND NAME
                                                    Covered at 80% after deductible
 SPECIALTY DRUGS
                                          Covered at 80% after                    Not Covered
                                              deductible
 PREVENTIVE DRUGS
                                                                 $0 Co-pay

 *No co-pay for generic preventive drugs and contraceptives only unless a generic drug is deemed
 medically inappropriate by the prescribing physician.
 EXCLUSIONS: “ME-TOO” DRUGS – Chemically similar drugs that share the same mechanism
 of action to a less expensive existing approved chemical entity (i.e. Prilosec & Nexium).
 NON-ESSENTIAL – Medications in a dosage form that increased the cost for treatment, when
 other less expensive dosage forms are available (i.e. topical patches & creams).
 Coverage under your health plan will not include coverage of abortifacient contraceptives
 services.




                                                    21
Effective Date                                                    Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 25 of 99 PageID 556



                        ELIGIBILITY REQUIREMENTS
Eligibility Requirements For Employee Coverage

A person is eligible for Employee coverage once he or she:

       (1)     is a Full-Time Employee of the Employer; and
       (2)     completes the employment waiting period. A “waiting period” is that time between
               the first day of employment and the first day of coverage under the Plan. The
               waiting period under the Plan is completed on the first (1st) of the month that
               coincides with one (1) month of Full-Time Employment. However, if one (1)
               month of Full-Time Employment does not coincide with the first (1st) of the month,
               then the waiting period will be completed on the first (1st) of the following month.

For purposes of completing the waiting period, an Employee who is on an Approved Leave of
Absence will still be treated as a Full-Time Employee. Eligibility for coverage under the Plan
shall continue during an approved Leave of Absence, for a period not to exceed the actual period
of Leave, just as though the covered Employee was still a Full-Time Employee of the Employer.
This provision does not provide a Participant with a Leave of Absence; rather, it is merely an
attempt to coordinate with the Employer’s policies.

Eligible Classes of Employees
Once an Employee meets the eligibility requirements and becomes eligible for Employee
coverage, the Employee remains in the eligible classes of Employees as long as the Employee is a
Full-Time Employee.

Further, an Employee is considered a Full-Time Employee on each day of a regular paid vacation
and on each regular non-working day if the Employee was a Full-Time Employee on the last
preceding regular work day.

Impact of Breaks In Service
Any Employee who resumes Hours of Service following a Break in Service will be treated as a
new hire. For example, if you are out on leave for 8 weeks, you will not be considered a New Hire
and will not have to satisfy any applicable waiting period. If, however, the Employee experiences
a period without any Hours of Service, and resumes Hours of Service without experiencing a Break
in Service, the Employee will be treated as a continuous employee. A continuous employee
resuming Hours of Service after a period with no Hours of Service that does not constitute a Break
in Service will be eligible for coverage under the Plan upon return if they were enrolled in coverage
prior to the start of the period with no Hours of Service. Such coverage will be effective on the
first day of the month that coincides with or follows the date you resume Hours of Service.




                                                 22
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 26 of 99 PageID 557



Eligible Classes of Dependents
Dependent is any one of the following persons:

       (1)     A covered Employee’s Spouse and children from birth to the limiting age of 26
               years. When a Dependent child reaches the limiting age, coverage will end on the
               child’s birthday. The Plan Administrator will require documentation to determine
               eligibility status of Dependent child.

               The term “Spouse” shall mean the person recognized as the covered Employee’s
               husband or wife under the laws of the United States.

               The term “children” shall include natural children, adopted children or children
               placed with a covered Employee in anticipation of adoption. Stepchildren or Foster
               Children shall also be included if the Employee so chooses.

               If a covered Employee is the Legal Guardian of an unmarried child or children,
               these children may be enrolled in this Plan as covered Dependents provided such
               child (or children) is primarily dependent on the Employee.

               Notwithstanding any Plan provision to the contrary, the Plan will provide benefits
               to dependent children placed with Plan Participants or beneficiaries for adoption as
               required by ERISA Section 609I and as required by part 7 of ERISA. The phrase
               “child placed with a covered Employee in anticipation of adoption” refers to a child
               whom the Employee intends to adopt, whether or not the adoption has become final,
               who has not attained the age of eighteen (18) as of the date of such placement for
               adoption. The term “placed” means the assumption and retention by such
               Employee of a legal obligation for total or partial support of the child in anticipation
               of adoption to the child. The federal Omnibus Budget Reconciliation Act of 1993,
               as well as the Child Support Performance and Incentive Act, requires coverage of
               these pre-adoptive children. The child must be available for adoption and the legal
               process must have been commenced.

               As required by the federal Child Support Performance and Incentive Act (CSPIA),
               any child of a Plan Participant who is an alternate recipient under a qualified
               medical child support order (QMCSO) shall be considered as having a right to
               Dependent coverage under this Plan. See the Qualified Medical Child Support
               Order (QMCSO) section for more details.

               The Plan Administrator may require documentation-proving dependency, including
               birth certificates, tax records or initiation of legal proceedings severing parental
               rights.

       (1)     A covered Dependent child who is incapable of self-sustaining employment by
               reason of mental retardation or physical handicap, primarily dependent upon the
               covered Employee for support and maintenance, unmarried and covered under the
                                                 23
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 27 of 99 PageID 558



               Plan when reaching the limiting age. The Plan Administrator may require, at
               reasonable intervals during the two years following the Dependent’s reaching the
               limiting age, subsequent proof of the child’s disability and dependency.

               After such two-year period, the Plan Administrator may require subsequent proof
               not more than once each year. The Plan Administrator reserves the right to have
               such Dependent examined by a Physician of the Plan Administrator’s choice, at the
               Plan’s expense, to determine the existence of such incapacity.

These persons are excluded as Dependents: other individuals living in the covered Employee’s
home, but who are not eligible as defined; the legally separated or divorced former Spouse of the
Employee; any person who is on active duty in any military service of any country; or any person
who is covered under the Plan as an Employee.

If a person covered under this Plan changes status from Employee to Dependent or Dependent to
Employee, and the person is covered continuously under this Plan before, during and after the
change in status, credit will be given for all amounts applied to maximums.

If both husband and wife are Employees, their children will be covered as Dependents of the
husband or wife, but not of both.

Eligibility Requirements For Dependent Coverage.
A family member of an Employee will become eligible for Dependent coverage on the first day
that the Employee is eligible for Employee coverage and the family member satisfies the
requirements for Dependent coverage.

At any time, the Plan may require proof that a Spouse or a child qualifies or continues to qualify
as a Dependent as defined by this Plan. All dependents must be enrolled in the same plan.

                                    ENROLLMENT
Enrollment Requirements.
To obtain coverage, an Employee must enroll for coverage by filling out and signing an enrollment
application. To obtain Dependent Coverage, the covered Employee must enroll such Dependents,
including newborn children.

Newly Acquired Dependents and Dependents Becoming Eligible Other Than During
Group Enrollment.
A newly acquired Eligible Dependent (other than a newborn child and a newly adopted child) shall
be covered on the first day of the month following the day on which he/she first becomes eligible.

Newborn Children and Newly Adopted Children of Covered Employee
In order to be covered timely, the covered Employee must submit written notice to the Plan
Sponsor within thirty-one (31) days of the birth, adoption or placement for adoption. Otherwise,

                                               24
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 28 of 99 PageID 559



the child will not be allowed to enter the Plan until the next Open Enrollment Period or if he/she
has a Special Enrollment Provision.

Timely and Late Enrollment

Timely Enrollment – The enrollment will be “timely” if the completed form is received by the
Employer no later than thirty-one (31) days after the person becomes eligible for the coverage,
either initially or under a Special Enrollment Period.

Late Enrollment – An enrollment is “late” if it is not made on a “timely basis” or during a Special
Enrollment Period. Late enrollees will not be allowed to enroll under the Plan unless they enroll
during an Open Enrollment Period or during a Special Enrollment Period. However, if an eligible
Employee or eligible Dependent is able to enroll “late” due to a Special Enrollment Period, then
the eligible Employee or Dependent, by law, cannot be considered as a “late enrollee” and thus
must be considered to have “timely enrolled”.

If an individual loses eligibility for coverage as a result of terminating employment or a general
suspension of coverage under the Plan, then upon becoming eligible again due to resumption of
employment or due to resumption of Plan coverage, only the most recent period of eligibility will
be considered for purposes of determining whether the individual is a Late Enrollee.

The enrollment date for a Late Enrollee is the first day of coverage. Thus, the time between the
date a Late Enrollee first becomes eligible for enrollment under the Plan and the first day of
coverage is not treated as a waiting period.

If two Employees (husband and wife) are covered under the Plan and the Employee who is
covering the Dependent children terminates coverage, the Dependent coverage may be continued
by the other covered Employee with no waiting period as long as coverage has been continuous.


                             SPECIAL ENROLLMENT PERIOD

The enrollment date for anyone who enrolls under a Special Enrollment Period is the first date of
coverage. Thus, the time between the date a special enrollee first becomes eligible for enrollment
under the Plan and the date of the first day of coverage is not treated as a waiting period.
       (1)     Individual losing other coverage. An Employee who is eligible, but not enrolled
               in this Plan, may enroll if any of the following conditions are met:
               (a)     The Employee (or Dependent) was covered under a group health plan or
                       had health insurance coverage at the time coverage under this Plan was
                       previously offered to the individual. If required by the Employer, the
                       Employee stated in writing at the time that coverage was offered that the
                       other health coverage was the reason for declining enrollment. The
                       Employee requests enrollment in this Plan not later than thirty-one (31) days
                       after the loss of coverage.

                                                25
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 29 of 99 PageID 560



               (b)    The coverage of the Employee (or Dependent) who has lost the coverage
                      was under COBRA and the COBRA coverage was exhausted, or was not
                      under COBRA and either the coverage was terminated as a result of loss of
                      eligibility for the coverage (including as a result of legal separation, divorce,
                      death, termination of employment, reduction in the number of hours of
                      employment, or the other coverage no longer offers benefits to the class of
                      employees under which the Employee (or Dependent) was covered) or
                      employer contributions toward the coverage were terminated, or the
                      Employee (or Dependent) incurs a claim under the other coverage that
                      would meet or exceed the lifetime limit on all benefits for that other
                      coverage.The Employee requests enrollment in this Plan not later than
                      thirty-one (31) days after the date of exhaustion of COBRA coverage or the
                      termination of coverage or employer contributions, described above.

       (2)     Dependent beneficiaries. A Dependent (and if not otherwise enrolled, the
               Employee) may be enrolled under this Plan as a covered Dependent of the covered
               Employee if the following conditions are met:
               (a)   The Employee is a participant under this Plan (or has met the waiting period
                     applicable to becoming a participant under this Plan) and is eligible to be
                     enrolled under this Plan but for a failure to enroll during a previous
                     enrollment period, and
               (b)   A person becomes a Dependent of the Employee through marriage, birth,
                     adoption or placement for adoption, and;
               (c)   The Employee requests enrollment for the dependent in this Plan not later
                     than thirty-one (31) days after the dependent becomes an eligible
                     dependent.



       (3)    Loss of coverage under Medicaid or a state child health plan. An Employee or
               a Dependent may enroll if the following conditions are met:
              (a)     An Employee or a Dependent loses coverage under Medicaid or a state child
                      health plan.
              (b)     The Employee requests enrollment of the Employee and any Dependents in
                      the Plan not later than sixty (60) days after the date the coverage ends under
                      Medicaid or the state child health plan.

       (4)    Gaining eligibility for premium assistance under Medicaid or a state child
              health plan. An employee or a Dependent may enroll if the following conditions
              are met:
              (a)     An Employee or a Dependent becomes eligible for financial assistance from
                      Medicaid or a state child health plan.
              (b)     The Employee or a Dependent requests enrollment of the Employee and any
                      Dependents no later than sixty (60) days after the date that Medicaid or the

                                                26
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 30 of 99 PageID 561



                       state child health plan determines that the Employee or any Dependents are
                       eligible for such financial assistance.


If the Employee (or Dependent) lost the other coverage as a result of the individual’s failure to pay
premiums or for cause (such as making a fraudulent claim), that individual does not have a special
enrollment right.

In the case of the birth or adoption of a child, the Spouse of the covered Employee may be enrolled
as a Dependent of the covered Employee if the Spouse is otherwise eligible for coverage.

Any eligible Employee or eligible Dependent who enrolls during a Special Enrollment will be
treated as if he or she had timely enrolled.


                                OPEN ENROLLMENT
The annual Open Enrollment will occur during a period of time designated by the Plan
Administrator.

During the annual open enrollment period, eligible Employees and their eligible Dependents not
previously enrolled under the Plan will be able to enroll for coverage. Also, covered Employees
and their covered Dependents will be able to change some of their benefit decisions based on which
benefits and coverage(s) are right for them.

Benefit choices made during the open enrollment period will become effective on the Plan’s
Anniversary Date and remain in effective unless the Employee or Dependent qualifies to enroll
during a Special Enrollment Period (please see the “SPECIAL ENROLLMENT PERIODS”
subsection under the “ELIGIBILITY, FUNDING, EFFECTIVE DATE AND TERMINATION
PROVISIONS” section). Coverage Waiting Periods are waived during open enrollment for
covered Employees and covered Dependents changing from one plan to another plan or from one
Preferred Provider Organization (PPO) Network to another PPO.

A Plan Participant who fails to make an election during open enrollment will automatically retain
his or her present coverage(s).

Employees will receive detailed information regarding open enrollment from their Employer.

                                   EFFECTIVE DATE
Effective Date of Employee Coverage.
An Employee will be covered under this Plan as of the date that the Employee satisfies all of the
following:


                                                 27
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 31 of 99 PageID 562



       (1)     The Eligibility Requirements; and
       (2)     The Enrollment Requirements of the Plan.

Effective Date of Dependent Coverage.
A Dependent’s coverage will take effect on the day that the Eligibility Requirements are met; the
Employee is covered under the Plan; and all Enrollment Requirements are met.

The coverage of the Dependents enrolled in the Special Enrollment Period will become effective:

       (1)     in the case of marriage, not later than the first day of the first month beginning after
               the date the completed request for enrollment is received;
       (2)     in the case of a Dependent’s birth, as of the date of birth; or
       (3)     in the case of a Dependent’s adoption or placement for adoption, the date of the
               adoption or placement for adoption.


                        TERMINATION OF COVERAGE
When Employee Coverage Terminates.
Employee coverage will terminate on the earliest of the following dates:

       (1)     The date the Plan is terminated or the date of the month of Employee termination
               of employment.
       (2)     The date of the month in which the covered Employee ceases to be in the Eligible
               Classes of Employees. This includes death or termination of employment of the
               covered Employee. (See the COBRA Continuation Option.)
       (3)     The end of the period for which the required contribution has been paid if the charge
               for the next period is not paid when due.

Except in certain circumstances, a covered Employee may be eligible for COBRA continuation
coverage. For a complete explanation of when COBRA continuation coverage is available, what
conditions apply and how to select it, see the section entitled COBRA Continuation Option.

Continuation During Periods of Employer-Certified Disability Leave or Leave of Absence.
A person shall remain covered for a limited time if full-time work ceases due to disability or leave
of absence. The 90 day period will run concurrently with FMLA leave, as applicable. This
continuance will end upon the expiration ninety (90) days from the date on which the person last
worked as a Full-Time Employee.

Unless otherwise required by law, while continued, coverage will be that which was in force on
the last day worked as a Full-Time Employee. However, if benefits reduce for others in the class,
they will also reduce for the continued person.



                                                 28
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 32 of 99 PageID 563



Continuation During Family and Medical Leave. Regardless of the established leave policies
mentioned above, this Plan shall at all times comply with the Family and Medical Leave Act of
1993 as promulgated in regulations issued by the Department of Labor.

During any leave taken under the Family and Medical Leave Act, the Employer will maintain
coverage under this Plan on the same conditions as coverage would have been provided if the
covered Employee had been continuously employed during the entire leave period.

If Plan coverage terminates during the FMLA leave, coverage will be reinstated for the Employee
and his or her covered Dependents if the Employee returns to work in accordance with the terms
of the FMLA leave. Coverage will be reinstated only if the person(s) had coverage under this Plan
when the FMLA leave started, and will be reinstated to the same extent that it was in force when
that coverage terminated. For example, Waiting Periods will not be imposed unless they were in
effect for the Employee and/or his or her Dependents when Plan coverage terminated.

Rehiring a Terminated Employee.
A terminated Employee, who is rehired more than ninety-one (91) days after the prior date of
termination, will be treated as a new hire and be required to satisfy all Eligibility and enrollment
requirements, with the exception of an Employee returning to work directly from COBRA
coverage. This Employee does not have to satisfy the employment-waiting period.

Vacation, Sick, and Paid Time Off. A person who is using accrued days for vacation, sick, or
paid time off shall be considered actively at work and remain a Plan Participant during such time.
Vacation, sick, and paid time off days shall be in addition to and not be included in any leave taken
as Employer-Certified Disability Leave or Leave of Absence or Continuation during Family and
Medical Leave regardless of whether vacation, sick, or paid time off is taken before or after such
leave.

Employees on Military Leave.
An Employee who is absent from work for more than thirty (30) days in order to fulfill a period of
duty in the Uniformed Services of the United States has a Qualifying Event as of the first day of
the Employee’s absence for such duty, and thus is eligible for rights under USERRA. The Plan
Sponsor shall furnish to the Employee a notice of the right to elect continuation coverage under
USERRA and shall afford the Employee the opportunity to elect such coverage in accordance with
USERRA. If the Employee elects coverage, the right to that coverage ends on the earlier of: A)
on the day after the deadline for the Employee to apply for reemployment with or return to active
employment with the Employer or B) twenty four (24) months beginning on the date of the
employee’s absence from employment with the Employer.

However, during the first thirty (30) days that the Employee is absent in order to fulfill a period of
duty in the Uniformed Services of the United States, the Employee must be treated the same as
any other employee. This means the higher USERRA premium cannot be collected from the
Employee for the first thirty (30) days. After the Employee has been absent for more than thirty
(30) days, the Employee will receive immediate USERRA coverage upon payment of the entire
cost of coverage plus a reasonable administration fee. Further, the Employee will have no
                                                 29
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 33 of 99 PageID 564



preexisting condition exclusions applied by the Plan upon return from service. These rights apply
only to Employees and their Dependents covered under the Plan before leaving for military service.

In many instances, an Employee eligible for continuation of coverage under USERRA will also be
eligible for continuation of coverage under COBRA. To the extent allowed under the law, the
continuation of coverage periods under COBRA and USERRA will run concurrently under the
plan.

Plan exclusions and waiting periods may be imposed for any Sickness or Injury determined by the
Secretary of Veterans Affairs to have been incurred in, or aggravated during, military service.

When Dependent Coverage Terminates.
A Dependent’s coverage will terminate on the earliest of the following dates:

        (1)    The date the Plan is terminated.
        (2)    The date that the Employee’s coverage under the Plan terminates for any reason
               including death. (See the COBRA Continuation Option.)
       (3)     The date Dependent coverage is terminated under the Plan.
       (4)     On the last day of the month that he or she ceases to be a Dependent as defined by
               the Plan. (See the COBRA Continuation Option.)
       (5)     The end of the period for which the required contribution has been paid if the charge
               for the next period is not paid when due.
Except in certain circumstances, a covered Dependent may be eligible for COBRA continuation
coverage. For a complete explanation of when COBRA continuation coverage is available, what
conditions apply and how to select it, see the section entitled COBRA Continuation Option.

 QUALIFIED MEDICAL CHILD SUPPORT ORDERS (QMCSO)
Pursuant to Section 609(a) of the Employee Retirement Income Security Act of 1974 (ERISA),
Plan Sponsors are required to develop administrative procedures for handling QMCSOs. This
Section sets forth the procedures to be followed by The Employee Health Benefit Plan as
sponsored by the Employer shown in Appendix A.

A QMCSO is a court judgment, decree, or order, or a state administrative order that has the force
and effect of law that is typically issued as part of a divorce or as part of a state child support order
proceeding, and that requires health plan coverage for an “alternate recipient,” the child of a
participant. Federal law requires a group health plan to pay benefits in accordance with such an
order, if it is “qualified.” A QMCSO may apply to the self-funded health plan, the self-funded
dental plan (if any), and the health care spending account (if any). In general, an alternate recipient
child under a QMCSO is to be treated like any other child of a Plan participant.

These orders (QMCSO) are usually drafted by attorneys for the divorcing couple or by the state
child support agency. There is no standard format required; however, each order must contain
certain information specified by Section 609(a).

                                                   30
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 34 of 99 PageID 565




In some cases, orders will be based on state laws enacted in response to Section 1908 of the Social
Security Act, which requires states to enact certain child support laws, or face the loss of federal
Medicaid funds. These state laws are designed to help state governments obtain private-sector
coverage for children who would otherwise be eligible for state Medicaid coverage. Both the state
and the non-employee parent can obtain a court order to force coverage under the plan, even if the
employee is not interested in obtaining plan coverage for the child.

Plan’s Rights and Responsibilities:
All actions related to QMCSOs must be made in conformance with these procedures and must be
performed on a timely basis.

The Plan is not required to provide coverage in accordance with a child support or other court
orders, which are not “qualified” in accordance with Section 609(a) of ERISA. The Plan
Administrator has the ultimate authority to determine whether or not the order meets all of the
requirements of Section 609(a). If the order does not meet all of the qualification requirements,
the plan need not and will not provide any benefits to the alternate recipient child, unless the parties
later correct the deficiencies.

Plan Procedures for handling QMCSOs

       (1)     Upon receipt of an order, the Plan Administrator must:
               (a)      Promptly send written notice of the receipt of the order to the participant
                        and all alternate recipient children named in the order.
               (b)      Review the order to determine if it meets the legal requirements of QMCSO.
       (2)     Within a reasonable time of the receipt of the order, the Plan Administrator must
               notify the participant and alternate recipient children that either:
               (a)      The order is a valid QMCSO; or
               (b)      The order is not a valid QMCSO (including an explanation of what
                        provisions are defective or missing).
       (3)     Any disputes raised by the parties are to be referred to the Plan’s legal counsel.
       (4)     If an order is found to be invalid, the parties may “cure” the deficiencies with a
               subsequent order. If an amended order is submitted, the evaluation process is
               reinitiated for the new order.

Administrative Guidelines:
An order will be considered “qualified” upon receipt and approval of the following:

       (1)     The name and last known mailing address of each alternate recipient. In some
               cases, a state agency will be named in place of the child.
       (2)     A “reasonable description” of the type of coverage or benefits provided by the Plan.

       (3)     The period of time to which the order applies.
       (4)     The identification of each plan to which the order applies.

                                                  31
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 35 of 99 PageID 566



The order cannot require the Plan to provide any benefits not currently being provided under the
Plan, or to alter the Plan’s eligibility requirements.

                                MEDICAL BENEFITS
Medical Benefits apply when covered medical charges are incurred by a Plan Participant for care
of an Injury or Sickness and while the person is covered for these benefits under the Plan.

Selection of Your Health Care Provider.
The Plan offers a Preferred Provider Organization (PPO) network for certain services. This Plan
has entered into an agreement with a PPO Network(s) that have agreements with certain Hospitals,
Physicians and other health care providers, which are called Network Providers. Because these
Network Providers have agreed to reduce their fees to persons covered under the Plan, the Plan
can afford to reimburse a higher percentage of their fees. Therefore, when a Plan Participant uses
a Network Provider, that Plan Participant will receive a higher percentage reimbursement from the
Plan than when a Non-Network Provider is used. It is the Plan Participant’s choice as to which
Provider to use.

When a Plan offers a PPO, you may see any provider you desire. However, your benefits may be
reduced if you choose a Non-Network provider. (Network benefits will be paid for a Non-Network
Provider if a Network Provider, capable of providing the required medical services, is not
located within a 50-mile radius of the Covered Persons’ residence.)

It is the responsibility of the Plan Participant to determine whether their provider of choice
is currently in or out of the network used by their plan.

Please note: Network providers may change networks and the Network Directory or web
site may not always reflect a providers’ current status. Therefore, it is always advisable to
call the PPO’s Customer Service Department to verify the current status of the provider.
The name, phone number and web site of your PPO Network, if applicable, is shown in the
attached Appendix A. A list of Network Providers in your area is available by contacting
the Employer Plan Sponsor, or a complete listing is available by accessing the web site listed
in Appendix A.

Non-network providers are not required to accept the Plan’s Allowable Amount as payment
in full and may balance bill you for the difference between the Plan’s non-network Allowable
Amount and the provider’s billed charges. You will be responsible for this balance bill
amount, which may be considerable. You will also be responsible for charges for services,
supplies and procedures limited or excluded under the Plan and any applicable deductibles,
coinsurance amounts, and copayment amounts.

Deductible
Deductibles are dollar amounts that the Plan Participant must pay before the Plan pays.


                                               32
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                Page 36 of 99 PageID 567



Annual Deductible. An annual deductible is an amount of money that is paid once a Calendar
Year per Plan Participant. Typically, there is one deductible amount per Plan and it must be paid
before any money is paid by the Plan for any covered services. Each January 1st, a new deductible
amount is required.

Deductible Three-Month Carryover. Covered expenses incurred in, and applied toward the
deductible in October, November and December will be applied toward the deductible in the next
Calendar Year.

Copayment.
Co-payments are dollar amounts that the Plan Participant must pay before the Plan pays.

A co-payment is a smaller amount of money that is paid by the plan participant each time a
specified service is used (see Schedule of Benefits). Typically, there may be co-payments on some
services and other services will not have any co-payments.

Physician Office Visit Co-payment. The Physician Office Visit Co-payment applies to Covered
Expenses for charges made by a Network Physician for services and supplies given in connection
with an office visit. The amount of the Physician Office Visit Co-payment is shown in the
Schedule of Benefits.

This Co-payment does not apply to prenatal and postnatal office visits to the Network OB/GYN
who is primarily responsible for your maternity care.

Benefit Payment
Each Calendar Year, benefits will be paid for the covered charges of a Plan Participant. Payment
will be made at the rate shown in the Schedule of Benefits.

Out-of-Pocket Expense
You must pay for a certain portion of the cost of covered expenses under the Plan, including
deductibles, co-payments and the coinsurance percentage that is not paid by the Plan. This is
called “out-of-pocket expense.” The Maximum Out-of-Pocket amount is defined in the Schedule
of Benefits and does not include any contribution you pay to participate in the plan, any amount
balance billed by your providers, or the cost for any services not covered by the Plan.


                      COVERED MEDICAL EXPENSES
Covered charges are the Allowable Charges that are incurred for the following items of service
and supply. These charges are subject to the “Benefit Limits” of this Plan. A charge is incurred
on the date that the service or supply is performed or furnished.

       (1)     Hospital Care. The medical services and supplies furnished by a Hospital or
               Ambulatory Surgical Center or a Birthing Center. Covered charges for room and

                                               33
Effective Date                                             Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 37 of 99 PageID 568



               board will be payable as shown in the Schedule of Benefits. After 23 observation
               hours, a confinement will be considered an inpatient confinement.

               If a hospital has only private rooms available or if a hospital is a private room only
               facility, the allowable is the hospital’s private room rate.

               Intensive Care and Progressive Care charges will be covered to the hospital’s
               usual charge.

       (2)     Hospital Confinement for Rehabilitation
               There must be a medical necessity for the confinement and it must begin within 14
               days of a Hospital confinement of at least 3 days. Additionally, the patient must be
               able to participate in the therapy and there must be a potential for recovery. Prior
               Authorization is required and the confinement may be subject to case management.

       (3)     Skilled Nursing Facility Care
               All Skilled Nursing Facility Care claims are subject to case management and to the
              following conditions:
                   (a) The patient is confined as a bed patient in the facility;
                   (b) the confinement starts within 14 days of a Hospital confinement of at least
                       3 days;
                   (c) the confinement is needed for further care of the condition that caused the
                       Hospital confinement; and
                   (d) said confinement is deemed medically necessary and has been Authorized
                       by the Plan.

       (4)     Physician Care. The professional services of a Physician for surgical or medical
               services. This includes pharmacologic management for mental and nervous
               conditions.

       (5)     Assistant Surgeon Services
               Network Providers :
               Covered Expenses for services of an assistant surgeon (M.D.) are limited to 20%
               of the amount of Covered Expenses for the surgeon’s charge for the surgical
               procedure(s) performed. If a Licensed Surgical Assistant or other provider is
               eligible under the definition of Physician in this Document, those services will be
               limited to 15% of the amount of Covered Expenses for the surgeon’s charge for
               the surgical procedure(s) performed.

               Non-Network Providers
               Services from Non-Network providers will be paid according to the Non-Network
               Allowable Amount.


       (6)     Multiple surgical procedures

                                                34
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 38 of 99 PageID 569



               Covered Expenses for multiple surgical procedures performed at one operative
               session are limited as follows:

               (a)    Covered Expenses for the second procedure are limited to 50% of the
                      Covered Expenses for the secondary procedure.
               (b)    Covered Expenses for any subsequent procedure are limited to 50% of the
                      Covered Expenses for the subsequent procedure

               Note: Multiple surgical reductions of Covered Expenses will not apply to surgical
               procedures that are identified as add-on procedures by the AMA. Add-on codes
               describe additional intra-service work associated with the primary
               service/procedure.

       (7)     Private Duty Nursing Care. The private duty nursing care by a licensed nurse
               (R.N., L.P.N. or L.V.N.). Covered charges for this service will be included to this
               extent:

               (a)    Inpatient Nursing Care. Charges are covered only when care is Medically
                      Necessary or not Custodial in nature and the Hospital’s Intensive Care Unit
                      is filled or the Hospital has no Intensive Care Unit.

               (b)    Outpatient Nursing Care. Charges are covered only when care is Medically
                      Necessary and not Custodial in nature.

       (8)     Home Health Care Services and Supplies. Charges for home health care services
               and supplies are covered only for care and treatment of an Injury or Sickness when
               Hospital or Skilled Nursing Facility confinement would otherwise be required. The
               diagnosis, care and treatment must be certified by the attending Physician and be
               contained in a Home Health Care Plan.

               Benefit payment for nursing, home health aide and therapy services is subject to
               the Home Health Care limit shown in the Schedule of Benefits.

               A home health care visit will be considered a periodic visit by either a nurse or
               therapist, as the case may be, or 4 hours of home health aide services.

       (9)     Hospice/Home Hospice Care Services and Supplies. Charges for hospice care
               services and supplies are covered only when the attending Physician has diagnosed
               the Plan Participant’s condition as being terminal, determined that the person is not
               expected to live more than 6 months and placed the person under a Hospice Care
               Plan. Services and supplies for Hospice Care are subject to case management
               approval.

       (10)    Other Medical Services and Supplies. These services and supplies not otherwise
               included in the items above are covered as follows:

                                                35
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 39 of 99 PageID 570




               (a)   Local Medically Necessary professional land or air ambulance service. A
                     charge for this item will be a Covered Charge only if the service is to the
                     nearest Hospital or Skilled Nursing Facility where necessary treatment can
                     be provided, but in any event, no more than 50 miles from the place of
                     pickup, unless the Plan Administrator finds a longer trip was Medically
                     Necessary.

               (b)   Anesthetic; oxygen; blood and blood derivatives that are not donated or
                     replaced; intravenous injections and solutions. Administration of these
                     items is included.

               (c)   Cardiac rehabilitation as deemed Medically Necessary provided services
                     are rendered (a) under the supervision of a Physician; (b) initiated within 12
                     weeks after other treatment for the medical condition ends; and (c) in a
                     Medical Care Facility as defined by this Plan.

               (d)   Radiation or chemotherapy and treatment with radioactive substances. The
                     materials and services of technicians are included.

               (e)   Initial contact lenses or glasses required following cataract surgery.

               (f)   Laboratory studies.

               (g)   The initial purchase, fitting, repair and replacement of orthotic
                     appliances such as braces, splints or other appliances, which are
                     required for support for an injured or deformed part of the body as a
                     result of a disabling congenital condition or an Injury or Sickness.

               (h)   The initial purchase, fitting, repair and replacement of fitted
                     prosthetic devices, which replace body parts.

               (i)   Sterilization procedures.

               (j)   Surgical dressings, splints, casts and other devices used in the
                     reduction of fractures and dislocations.

               (k)   Diagnostic x-rays.

               (l)   PET Scans, but only if Medically Necessary. PET Scans are limited
                     to two (2) per Calendar Year, unless approved under an Alternative
                     Care Program (See Alternative Care Program below).




                                                 36
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 40 of 99 PageID 571



Emergency Services
Emergency Services means, with respect to an Emergency Medical Condition, treatment or
services for an Injury or Illness that is of serious, life-threatening nature, developing suddenly and
unexpectedly, and demanding immediate treatment that is within the capability of the emergency
department of a Hospital to evaluate such Emergency Medical Condition and to stabilize the
patient.

Emergency Medical Condition means a sudden onset of a condition with acute symptoms
requiring immediate medical care and includes such conditions as heart attacks, cardiovascular
accidents, poisonings, loss of consciousness or respiration, convulsions or other such acute medical
conditions placing the health of the individual (or unborn child) in serious jeopardy.

For Medically Necessary Emergency Services rendered by a Network or a Non-Network provider,
this Plan will provide benefits as specified in the Schedule of Benefits. Any balance of charges
not covered by this Plan will be your responsibility to pay.

Treatment of Diabetes
Charges will be determined on the same basis as any other illness for those Medically Necessary
items for Diabetes Equipment and Diabetes Supplies (for which a Physician has written an order)
and Diabetic Management Services/Diabetes Self-Management Training. Such items shall include
but not be limited to the following:

Diabetes Equipment
   ▪ Blood glucose monitors (including noninvasive glucose monitors, continuous monitors,
      and monitors for the blind);
   ▪ Insulin pumps (both external and implantable) and associated equipment and/or supplies,
      which include but are not limited to:
              Insulin infusion devices,
              Batteries,
              Skin preparation items,
              Adhesive supplies,
              Infusion sets,
              Insulin cartridges,
              Durable and disposable devices to assist in the injection of insulin, and
              Other required disposable supplies; and
   ▪ Podiatric appliances, including up to two pairs of therapeutic footwear per Calendar Year,
      for the prevention and/or treatment of complications associated with diabetes.

Diabetic Supplies including, but not limited to:
   ▪ Test strips for blood glucose monitors,
   ▪ Visual reading and urine test strips and tablets for glucose, ketones, and protein,
   ▪ Lancets and lancet devices,
   ▪ Insulin and insulin analog preparations,
   ▪ Injection aids, including devices used to assist with insulin injection and needleless
       systems,

                                                 37
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 41 of 99 PageID 572



   ▪   Biohazard disposable containers,
   ▪   Insulin syringes,
   ▪   Prescriptive and non-prescriptive oral agents for controlling blood sugar levels, and
   ▪   Glucagon emergency kits.

NOTE: Insulin and insulin analog preparations, insulin syringes necessary for self-
administration, prescriptive oral agents will be covered under the Prescription Drug Program.
Injection Aids and Disposable Containers will be covered as a medical expense subject to
deductible and co-insurance when submitted to the Plan for reimbursement.

As new or improved treatment and monitoring equipment or supplies become available and are
approved by the U.S. Food and Drug Administration (FDA), such equipment or supplies may be
covered determined to be Medically Necessary and appropriate by the treating Physician who
issues the written order for the supplies or equipment.

Services provided for the nutritional, educational, and psychosocial treatment of the Participant.
Such Diabetic Management Services/Diabetes Self-Management Training, for which a Physician
has written an order to the Participant or caretaker of the Participant, is limited to the following
when rendered by or under the direction of a Physician.

Initial and follow-up instruction concerning;

   1) The physical cause and process of diabetes;
   2) Nutrition, exercise, medications, monitoring of laboratory values and the interaction of
      these in the effective self-management of diabetes;
   3) Prevention and treatment of special health problems for the diabetic patient;
   4) Adjustment to lifestyle modifications; and
   5) Family involvement in the care and treatment of the diabetic patient. The family will be
      included in certain sessions of instruction for the patient.

Diabetes Self-Management Training for the Qualified Participant will include the development of
an individualized management plan that is created for and in collaboration with the Qualified
Participant (and/or his or her family) to understand the care and management of diabetes, including
nutritional counseling and proper use of Diabetes Equipment and Diabetes Supplies.

A Qualified Participant means an individual eligible for coverage under this Plan who has been
diagnosed with (a) insulin dependent or non-insulin dependent diabetes, also known as Type 1
Diabetes and Type 2 Diabetes, or (b) elevated blood glucose levels induced by pregnancy, also
known as Gestational Diabetes (GDM).

Injury to or Care of Mouth, Teeth and Gums
Charges for injury to or care of the mouth, teeth, gums and alveolar processes will be covered
charges under Medical Benefits only if that care is for the following oral surgical procedures:



                                                38
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 42 of 99 PageID 573



       (1)     Excision of tumors and cysts of the jaws, cheeks, lips, tongue, roof and floor of the
               mouth.
       (2)     Emergency repair due to Injury to sound natural teeth. This repair must be made
               within 12 months from the date of an accident.
       (3)     Surgery needed to correct accidental injuries to the jaws, cheeks, lips, tongue, floor
               and roof of mouth.
       (4)     Excision of benign bony growths of the jaw and hard palate.
       (5)     External incision and drainage of cellulites.
       (6)     Incision of sensory sinuses, salivary glands or ducts.
       (7)     Removal of impacted teeth.

No charge will be covered under Medical Benefits for dental and oral surgical procedures
involving orthodontic care of the teeth, periodontal disease and preparing the mouth for the fitting
of or continued use of dentures.

Medically Necessary - Services furnished by hospital during confinement in connection with
dental treatment will be considered covered medical expenses.

Clinical Trials
Charges for Routine Patient Costs for items and services furnished to a Covered Person who is a
Qualified Individual in connection with participation in an Approved Clinical Trial. The Plan will
not deny such a Covered Person’s participation in an Approved Clinical Trial or discriminate
against such a Covered Person on the basis of his or her participation in an Approved Clinical
Trial.

Plan Participants must notify Medical Helpline of any participation in an Approved Clinical Trial.

The following definitions apply for purposes of clinical trial coverage under the Plan:

       1.      The term “Approved Clinical Trial” means a phase I, II, III or IV clinical trial that
               is conducted in relation to the prevention, detection or treatment of cancer or other
               life-threatening disease or condition, as further described in Section 2709(d) of the
               Public Health Services Act.

       2.      The term “Qualified Individual” means a Covered Person who is eligible to
               participate in an Approved Clinical Trial according to the trial protocol with respect
               to the treatment of cancer or other life-threatening disease or condition and where
               either the referring health care professional is a participating health care provider
               and has concluded that the individual’s participation in the clinical trial would be
               appropriate based upon the individual meeting the trial protocol, or the individual
               provides medical and scientific information establishing that his or her participation
               in the clinical trial will be appropriate based upon the individual meeting the trial
               protocol.

       3.      The term “Routine Patient Costs” means items and services consistent with the
               Plan’s typical coverage for a Covered Person who is not enrolled in a clinical trial.
                                                39
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 43 of 99 PageID 574



               Routine Patient Costs does not include the investigational item, device or service
               itself, items and services that are provided solely to satisfy data collection and
               analysis needs of the clinical trial and that are not used in the direct clinical
               management of the patient, or a service that is clearly inconsistent with widely
               accepted and established standards of care for a particular diagnosis.

       4.      The term “life-threatening condition” means a disease or condition likely to result
               in death unless the disease or condition is interrupted.

Occupational Therapy
Subject to an approved plan of treatment, charges for occupational therapy are covered only if
ordered by a Physician, results from an Injury or Sickness and improves a body function. The
occupational therapy must be performed by a licensed occupational therapist or physician. Once
covered, the charges will be payable as described in the Schedule of Benefits and limited as
reflected in the Schedule of Benefits. However, any visits beyond the maximum amount of visits
per illness or injury or beyond than the maximum amount of visits will not be covered unless found
to be Medically Necessary. Covered expenses do not include recreational programs, maintenance
therapy or supplies used in occupational therapy.

Physical Therapy
Subject to an approved plan of treatment, charges for physical therapy are covered only if ordered
by a Physician, results from an Injury or Sickness and improves a body function. The physical
therapy must be performed by a licensed physical therapist or physician. Once covered, the
charges will be payable as described in the Schedule of Benefits and limited as reflected in the
Schedule of Benefits. However, any visits beyond the maximum amount of visits per illness or
injury or beyond than the maximum amount of visits will not be covered unless found to be
Medically Necessary. Covered expenses do not include recreational programs, maintenance
therapy or supplies used in physical therapy, with the exception of hot and cold packs.

Speech Therapy
Subject to an approved plan of treatment, charges for speech therapy are covered only if ordered
by a Physician and follow either: (1) surgery for correction of a congenital condition of the oral
cavity, throat or nasal complex (other than a frenectomy); (2) an Injury; or (3) a Sickness that is
other than a learning or Mental Disorder. The speech therapy must be performed by a licensed
speech therapist or physician. Once covered, the charges will be payable as described in the
Schedule of Benefits and limited as reflected in the Schedule of Benefits. However, any visits
beyond the maximum amount of visits per illness or injury or beyond than the maximum amount
of visits will not be covered unless found to be Medically Necessary. The developmental speech
problems of a child would not qualify for coverage.

Durable Medical Equipment
Charges for durable medical equipment will be payable as described in the Schedule of
Benefits and may be subject to case management. Rental of durable medical or surgical
equipment will be covered if deemed Medically Necessary and the charge for rental is not
reasonably expected to exceed the purchase price. These items may be bought rather than
rented, but only if agreed to in advance by the Plan Administrator.
                                                 40
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 44 of 99 PageID 575




Prosthetics/Orthotics
Charges for prosthetics/orthotics will be payable as described in the Schedule of Benefits and may
be subject to case management.

Chiropractic Services/Spinal Manipulation
Chiropractic services/Spinal manipulation will be paid as shown in the Schedule of Benefits and
may be subject to case management.

Medical Devices/Implants
Network Providers
Charges for medical devices/implants from network providers will be reimbursed at the PPO
Allowable Amount.

Non-Network Providers
Total charges for medical devices/implants from non-network providers will be paid according to
the Plan Allowable Amount.

Radiology Services
One Call Medical is a preferred provider organization (PPO) of over 2,900 radiology facilities in
the United States that provide MRIs, CT scans, PET scans and other radiology and diagnostic
services. Subject to plan limitations and exclusions, Covered Services provided at One Call
Medical facilities are paid at the Network level of benefits. Use of the One Call Medical PPO
network can create significant savings for the Plan and Plan Participants. To locate a One Call
Medical PPO facility, call (888) 458-8746 or go to www.onecallmedical.com. This benefit is
available only if shown in your Schedule of Benefits.

Transplants – Organs/Marrow/Tissues

1.       Center of Excellence Transplant Benefit
The Plan includes a Centers of Excellence (COE) transplant benefit and offers transplant benefits
to eligible Plan Participants. COE means a facility that has been designated by the Plan
Administrator as a Center of Excellence. Coverage for transplant services rendered at a COE
facility will be paid at 100% of eligible hospital, professional and organ/marrow charges according
to contract terms negotiated by the Plan. Co-payments, deductibles and other Plan Participant
responsibilities still apply. Other than as provided in paragraph 3 below, the Plan does not
cover organ/marrow/tissue transplants outside of a COE facility or non-emergency
transplants that have not received prior-authorization.

2.      Covered Transplants
Transplant services are covered at 100% benefit level only if they are required to perform any of
the following human to human organ or tissue transplants: allogeneic bone marrow/stem cell,
autologous bone marrow/stem cell, heart, heart/lung, kidney, kidney/pancreas, liver, lung,
pancreas or intestinal which includes small bowel, liver or multivisceral.


                                                41
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 45 of 99 PageID 576



3.      Emergency Transplant Care at Non-COE Facilities
Coverage for unplanned and unscheduled emergency transplantation ("Emergency Transplant") is
a benefit included in the Plan, to be paid according to the contract terms negotiated by the Plan
and Provider; however, if payment terms cannot be agreed upon within 10 days of the emergency
transplant, then the transplant shall be paid at 150% of Medicare allowable and be considered
payment in full. The transplanting hospital must provide the following documents to the Plan
within 24 hours of the Emergency Transplant:
    a) A letter from the transplanting hospital's Surgical Director detailing the medical conditions
        leading to the Emergency Transplant; and
    b) A detailed contract proposal for the Emergency Transplant.

4.      Prior Authorization Requirement for Organ Transplant**
Covered Expenses incurred in connection with any organ or tissue transplant covered by the Plan
will be covered subject to referral to and prior authorization by the Plan Administrator's authorized
review specialist, Medical Helpline. As soon as reasonably possible after a Plan Participant’s
physician has indicated that the Plan Participant is a potential candidate for a transplant, the Plan
Participant or Plan Participant’s physician should contact the Plan Administrator for referral to the
medical review specialist for evaluation and prior authorization. A comprehensive treatment plan
must be submitted for this Plan's medical review, and should include such information as
diagnosis, the nature of the transplant, the setting of the procedure, (i.e., name and address of the
hospital), any secondary medical complications, a five year prognosis, two (2) qualified opinions
confirming the need for the procedure, as well as a description and the estimated cost of the
proposed treatment. (One or both confirming second opinions may be waived by the Plan's medical
review specialist.) Additional attending physician's statements may also be required. All potential
transplant cases will be assessed for their appropriateness for Case Management.
**Failure to obtain prior authorization for a non-emergency transplant will result in all
transplant expenses being excluded from coverage under the Plan.

5.       Covered Transplant Expenses
The term "Covered Expenses" with respect to transplants includes the reasonable and necessary
expenses for services and supplies which are covered under this Plan (or which are specifically
identified as covered only under this provision) and which are medically necessary and appropriate
to the transplant, including:
     a) Charges incurred in the evaluation, screening, and candidacy determination process;
     b) Charges incurred for organ transplantation;
     c) Charges for organ procurement, including donor expenses not covered under the donor's
     plan of benefits.
         (i) Coverage for organ procurement from a non-living donor will be provided for costs
              involved in removing, preserving and transporting the organ;
         (ii) Charges for organ procurement for a living donor will be provided for the costs
              involved in screening the potential donor, transporting the donor to and from the site
              of the transplant, as well as for medical expenses associated with removal of the
              donated organ and the medical services provided to the donor in the interim and for
              follow up care;


                                                 42
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 46 of 99 PageID 577



        (iii)If the transplant procedure is a hematopoetic stem cell transplant, coverage will be
             provided for the cost of the acquisition of stem cells. This may be either peripherally
             or via bone marrow aspiration as clinically indicated, and is applicable to both the
             patient as the source (autologous) and related or unrelated donor as the source
             (allogeneic). Coverage will also be provided for search charges to identify an unrelated
             match, treatment and storage costs of the stem cells, up to the time of reinfusion. (The
             harvesting of the stem cells need not be performed within the transplant benefit period);
    (d) Charges incurred for follow up care, including immuno-suppressant therapy; and
    (e) Charges for transportation to and from the site of the covered organ transplant procedure
        for the recipient and one other individual (over age 21), or in the event that the recipient or
        the donor is a minor (under age 21), two (2) other individuals (also over age 21). In
        addition, all reasonable and necessary lodging and meal expenses incurred during the
        transplant benefit period will be covered up to a maximum of $10,000 per transplant
        period.
    (f) The following are specifically excluded travel expenses:
             a. Travel costs incurred due to travel within 60 miles of your home;
             b. Laundry expenses;
             c. Telephone bills;
             d. Alcohol or tobacco products;
             e. Charges for transportation that exceed coach class rates
             f. Child care, house sitting, or kennels;
             g. Reimbursement for any lost wages; and
             h. Charges in connection with the family support person, not incurred during the
                 recipient’s stay at the transplant facility.

6.       Re-Transplantation
Re-transplantation will be covered up to one re-transplant, for a total of two transplants per person,
per lifetime.

7.      Donor Expenses
In-Network Medical expenses of the donor will be covered under this provision to the extent that
they are not covered elsewhere under this Plan or any other benefit plan covering the donor. In
addition, medical expense benefits for a donor who is not a participant under this Plan will be
paid pursuant to the terms of a direct agreement or PPO agreement; if there is no direct
agreement or PPO agreement, then the donor benefits are limited to a maximum of $10,000 per
transplant benefit period when the transplant services are provided out of network. This does not
include the donor's transportation and lodging expenses.

                                    Preventive Care Services
As required by the Patient Protection and Affordable Care Act, the Plan covers preventive care
services without cost-sharing to Plan Participants and their eligible and enrolled
dependents. However, Braidwood Management, Inc. believes that certain mandates under the
Patient Protection and Affordable Care Act violate its religious liberty under the United States
Constitution as provided in the Burwell v. Hobby Lobby case. As such, the Plan intends to not
cover certain preventive services and medications that have been identified as required by the
                                                  43
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 47 of 99 PageID 578



Patient Protection and Affordable Care Act, specifically any abortion or abortifacient
contraceptives. The following services will be covered by the Plan effective at the beginning of
the Plan Year following their adoption as a required service by the applicable entity:
    • A and B Recommendations of the United States Preventive Services Task Force;
    • Recommendations of the Advisory Committee on Immunization Practices that have been
        adopted by the Director of the Centers for Disease Control and Prevention;
    • Evidence-informed preventive care and screenings provided for in the comprehensive
        guidelines supported by the Health Resources Services Administration (HRSA) for
        infants, children, and adolescents; and
    • Other evidence-informed preventive care and screenings provided for in comprehensive
        guidelines supported by HRSA for women.

Treatment of a condition identified through preventive care service is covered under the applicable
Covered Services category at the cost-sharing for each Covered Services category. Prescription
drugs covered as preventive are restricted to generics only, unless a generic version is unavailable
or has been deemed medically inappropriate by the prescribing physician.

Preventive services under the Plan include, but are not limited to those specifically listed below.
Please visit https://www.healthcare.gov/what-are-my-preventive-care-benefits/ for more
information about preventive services. This list of preventive services is subject to change with
regulatory guidance.

Preventive Services for Adults

1. Abdominal Aortic Aneurysm one-time screening for men of specified ages who have ever
    smoked
2. Alcohol Misuse screening and counseling
3. Aspirin use to prevent cardiovascular disease for men and women of certain ages
4. Blood Pressure screening for all adults
5. Cholesterol screening for adults of certain ages or at higher risk
6. Colorectal Cancer screening for adults over 50
7. Depression screening for adults
8. Diabetes (Type 2) screening for adults with high blood pressure
9. Diet counseling for adults at higher risk for chronic disease
10. Fall prevention: exercise or physical therapy and vitamin D supplementation for older adults
    at increased risk of falls
11. Healthy diet and physical activity counseling to prevent cardiovascular disease for adults
    with cardiovascular risk factors
12. Hepatitis B screening for adults with a high risk of infection
13. Hepatitis C screening for adults with a high risk of infection
14. HIV screening for everyone ages 15 to 65, and other ages at increased risk
15. Immunization vaccines for adults--doses, recommended ages, and recommended populations
    vary:
    o Hepatitis A
    o Hepatitis B

                                                44
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 48 of 99 PageID 579



   o   Herpes Zoster
   o   Human Papillomavirus
   o   Influenza (Flu Shot)
   o   Measles, Mumps, Rubella
   o   Meningococcal
   o   Pneumococcal
   o   Tetanus, Diphtheria, Pertussis
   o   Varicella
16. Lung Cancer screening for adults with a history of smoking
17. Obesity screening and counseling for all adults
18. Statin preventive medication for adults ages 40-75 years with no history of cardiovascular
    disease, 1 or more cardiovascular disease risk factors, and a calculated 10-year cardiovascular
    disease event risk of greater than 10%.
19. Sexually Transmitted Infection (STI) prevention counseling for adults at higher risk
20. Syphilis screening for all adults at higher risk
21. Tobacco Use screening for all adults and cessation interventions for tobacco users
22. Tuberculosis Screening for all adults in populations at an increased risk
Preventive Services for Women

1. Anemia screening on a routine basis for pregnant women
2. Breast Cancer Genetic Test Risk Assessment and Counseling/Testing (BRCA) for women
    who have family members with breast, ovarian, tubal and peritoneal cancer
3. Breast Cancer Mammography screenings every 1 to 2 years for women over 40
4. Breast Cancer Chemoprevention counseling for women at higher risk
5. Breast Cancer Preventive Medications for women at higher risk
6. Breastfeeding comprehensive support and counseling from trained providers, and access to
    breastfeeding supplies, for pregnant and nursing women
7. Cervical Cancer screening for women ages 21 to 65
8. Chlamydia Infection screening for younger women and other women at higher risk
9. Contraception: Food and Drug Administration-approved contraceptive methods, sterilization
    procedures, and patient education and counseling, as prescribed by a health care provider for
    women with reproductive capacity (not including abortifacient drugs). This does not apply to
    health plans sponsored by certain exempt “religious employers.”
10. Domestic and interpersonal violence screening and counseling for all women
11. Folic Acid supplements for women who may become pregnant
12. Gestational diabetes screening for pregnant women after 24 weeks and those at high risk of
    developing gestational diabetes
13. Gonorrhea screening for all women at higher risk
14. Hepatitis B screening for pregnant women at their first prenatal visit
15. HIV screening and counseling for sexually active women
16. Human Papillomavirus (HPV) DNA Test every 3 years for women with normal cytology
    results who are 30 or older
17. Osteoporosis screening for women over age 65 years or younger depending on risk factors
18. Preeclampsia screening: The USPSTF recommends screening for preeclampsia in pregnant
    women with blood pressure measurements throughout pregnancy.
                                                45
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 49 of 99 PageID 580



19. Preeclampsia prevention: The USPSTF recommends the use of low-dose aspirin (81 mg/d)
    as preventive medication after 12 weeks of gestation in women who are at high risk for
    preeclampsia.
20. Rh Incompatibility screening for all pregnant women and follow-up testing for women at
    higher risk
21. Sexually Transmitted Infections counseling for sexually active women
22. Syphilis screening for all pregnant women or other women at increased risk
23. Tobacco Use screening and interventions for all women, and expanded counseling for
    pregnant tobacco users
24. Urinary tract or other infection screening for pregnant women
25. Well-woman visits to get recommended services for women under 65
Preventive Services for Children

1. Alcohol, tobacco, and drug use assessments for adolescents.
2. Autism screening for children at 18 and 24 months
3. Behavioral assessments for children at the following ages: 0 to 11 months, 1 to 4 years, 5 to
    10 years, 11 to 14 years, 15 to 17 years.
4. Bilirubin concentration screening for newborns.
5. Blood Pressure screening for children at the following ages: 0 to 11 months, 1 to 4 years , 5
    to 10 years, 11 to 14 years, 15 to 17 years.
6. Blood screening for newborns.
7. Cervical Dysplasia screening for sexually active females.
8. Depression screening in adolescents aged 12 to 18 years.
9. Developmental screening for children under age 3.
10. Dyslipidemia screening for children at higher risk of lipid disorders at the following ages: 1
    to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
11. Fluoride Chemoprevention supplements for children without fluoride in their water source.
12. Fluoride varnish for all infants and children as soon as teeth are present.
13. Gonorrhea preventive medication for the eyes of all newborns.
14. Hearing screening for all newborns; and for children once between 11 and 14 years, once
    between 15 and 17 years, and once between 18 and 21 years.
15. Height, Weight and Body Mass Index measurements for children at the following ages: 0
    to 11 months, 1 to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
16. Hematocrit or Hemoglobin screening for children.
17. Hemoglobinopathies for sickle cell screening for newborns
18. Hepatitis B screening for adolescents at higher risk
19. HIV screening for adolescents at higher risk
20. Hypothyroidism screening for newborns
21. Immunization vaccines for children from birth to age 18 —doses, recommended ages, and
    recommended populations vary:
     o Diphtheria, Tetanus, Pertussis
     o Haemophilus influenza type b
     o Hepatitis A
     o Hepatitis B
     o Human Papillomavirus (HPV)
                                               46
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 50 of 99 PageID 581



    o   Inactivated Poliovirus
    o   Influenza (Flu Shot)
    o   Measles
    o   Meningococcal
    o   Pneumococcal
    o   Rotavirus
    o   Varicella (Chickenpox)
22. Iron supplements for children ages 6 to 12 months at risk for anemia.
23. Lead screening for children at risk of exposure.
24. Medical History for all children throughout development at the following ages: 0 to 11
    months, 1 to 4 years , 5 to 10 years , 11 to 14 years , 15 to 17 years.
25. Obesity screening and counseling for age 6 years or older.
26. Oral Health risk assessment for young children Ages: 0 to 11 months, 1 to 4 years, 5 to 10
    years.
27. Phenylketonuria (PKU) screening for this genetic disorder in newborns.
28. Sexually Transmitted Infection (STI) prevention counseling and screening for adolescents
    at higher risk.
29. Tuberculin testing for children at higher risk of tuberculosis at the following ages: 0 to 11
    months, 1 to 4 years, 5 to 10 years, 11 to 14 years, 15 to 17 years.
30. Vision screening for all children.


Charges for Well Child Care. Well childcare includes routine pediatric care and immunizations
by a Physician that is not for an Injury or Sickness.

Coverage of Well Newborn Nursery/Physician Care
Charges for Routine Newborn Nursery Care. Routine well newborn nursery care is room,
board and other normal care, including a surgeon’s charge for circumcision for which a Hospital
makes a charge.

The Allowable Charge made by the Hospital for routine nursery care provided as shown below
after the newborn child’s birth will be considered as covered charges under the Plan.

All routine well newborn charges are billed as, and considered part of, the mother’s claim
for the delivery. This coverage is only provided if a parent is a Plan Participant who was covered
under the Plan at the conclusion of the Pregnancy and the newborn child is an eligible Dependent
and is neither injured nor ill.

Coverage for a Hospital stay following a normal vaginal delivery will be 48 hours for both the
mother (if a Plan Participant) and the newborn child unless a shorter stay is agreed to by both the
mother and her attending Physician. Coverage for a Hospital stay in connection with childbirth
following a Caesarean section will be 96 hours for both the mother (if a Plan Participant) and the
newborn child unless a shorter stay is agreed to by both the mother and her attending Physician.
In any case, plans and issuers may not, under Federal Law, require that a provider obtain
authorization from the plan or the issuers for prescribing a length of stay not in excess of 48 hours
                                                 47
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 51 of 99 PageID 582



(or 96 hours for Caesarean delivery). Longer stays may be requested through the Plan’s Utilization
Review Procedure.

Charges for Routine Physician Care. The benefit is limited to the Reasonable and Necessary
Charges made by a Physician for the newborn child while Hospital confined as a result of the
child’s birth.

Coverage of Pregnancy
The Reasonable and Necessary Charges for the care and treatment of Pregnancy are covered the
same as any other Sickness for the Employee and the Spouse only. Pregnancy expenses for a
dependent child are not covered under this Plan.

Coverage for a Hospital stay following a normal vaginal delivery will be 48 hours for both the
mother (if a Plan Participant) and the newborn child unless a shorter stay is agreed to by both the
mother and her attending Physician. Coverage for a Hospital stay in connection with childbirth
following a Caesarian section will be 96 hours for both the mother (if a Plan Participant) and the
newborn child unless a shorter stay is agreed to by both the mother and her attending Physician.
In any case, plans and issuers may not, under Federal Law, require that a provider obtain
authorization from the plan or the issuer for prescribing a length of stay not in excess of 48 hours
(or 96 hours for Caesarian delivery). (Federal Newborn and Mothers Health Protection Act).
Longer stays may be requested through the Plan’s Utilization Review Procedure.

Pre-Existing Conditions
Pursuant to the Affordable Care Act, the Plan will not impose pre-existing condition exclusions
on an eligible Employee or Dependent. For the purposes of this section, Pre-existing condition
exclusion means a limitation or exclusion of benefits (including the denial of coverage) based on
the fact that the condition was present before the effective date of coverage (or if coverage is
denied, the date of the denial) whether or not any medical advice, diagnosis, care or treatment was
recommended or received before that day.

        MEDICAL PLAN EXCLUSIONS AND LIMITATIONS
Note: All exclusions related to Prescription Drugs are shown in the Prescription Drug Plan.

For all Medical Benefits shown in the Schedule of Benefits, a charge for the following is NOT
covered:

Acupuncture. Services for acupuncture that is not Medically Necessary and not provided by a
Physician (M.D.).

Biofeedback Therapy. Services provided during biofeedback.

Certain Care Facilities. Services provided by an institution which is primarily a rest home, a
place for the aged, a nursing home, a convalescent home (other than a convalescent facility for

                                                48
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 52 of 99 PageID 583



extended care due to a covered illness or injury), a place of custodial care, or any other place of
like character.

Certain Testing, Counseling or Therapy Psychological testing, marriage or family counseling,
group therapy or group activities (i.e., occupational, recreational, etc.), unless otherwise stated in
this Plan Document.

Charges incurred outside the United States. Charges incurred outside the United States if the
Covered Participant traveled to such location for the purpose of obtaining medical services,
medications, or supplies unless the services are Medically Necessary, negotiated, and approved by
the Plan in advance of service.

Childhood Behavioral, Developmental, and Learning Problems. Services for the treatment of
childhood behavioral problems, developmental delay, learning disabilities and services related to
the childhood inpatient confinement for environmental change. This exclusion applies whether or
not the child has a disability such as autistic disease, hyper kinetic syndromes, learning disabilities,
and mental retardation. However, this exclusion shall not apply to (1) charges incurred for
prescription drugs used in the treatment of behavioral problems; or (2) to the following medically
necessary services rendered solely for medication checks required as a result of taking medication
for the treatment of ADD/ADHD: (a) Physician office visit(s), and (b) laboratory examination(s).

Chiropractic Care. Charges which exceed the amount provided in the Schedule of Benefits, if
any, for services which are related to Chiropractic Care.

Complications of non-covered treatments. Care, services or treatment required as a result of
complications from a treatment not covered under the Plan.

Contraception. A charge for contraceptive devices, contraceptive materials, or oral contraceptive
medications.

Cosmetic services. Services or supplies to improve appearance or self perception which does not
restore a bodily function, including but not limited to cosmetic or plastic surgery, hair loss or skin
wrinkling, unless Medically Necessary. This exclusion will not apply if the care and treatment is
for:

           a. Repair of disfigurement resulting from an accidental injury sustained by the patient
              and treatment is begun within ninety (90) days after the accident in which the injury
              is sustained, unless it was not possible to do so within this time limit; or

           b. Treatment for correction of a congenital defect of a child less than 19 years of age.

Court Ordered Exams. Any exams or treatment which a Plan Participant has been ordered by a
court, judge or any other legal authority to undergo, unless it is Medically Necessary and otherwise
covered by the Plan.


                                                  49
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 53 of 99 PageID 584



Custodial care. Services or supplies provided mainly as a rest cure or maintenance care such as
sitters, homemaker services, education or training.

Dental. Charges incurred for treatment on or to the teeth, the nerves or roots of the teeth, gingival
tissue or a molar process and any other dental, orthodontic, or oral surgical charges unless
expressly included elsewhere in this Plan document.

Detoxification. Treatment solely for detoxification or primarily for maintenance care is not
considered effective treatment. Detoxification is care aimed primarily at overcoming the after
effects of a specific drinking or drug episode. Maintenance care consists of the providing of an
alcohol-free or drug-free environment.

Driving Under the Influence. Charges incurred when the Plan Participant was driving a motor
vehicle and his/her blood-alcohol level as indicated in the medical records is over the legal limit
in the state where the Plan Participant was driving.

Drug Screening. Baseline drug screenings are covered for the initial testing when a patient is
prescribed a medication that requires monitoring for long term drug usage. Random drug
screenings performed in the physician’s office for monitoring medication usage are limited to one
per quarter.

EAP and behavioral health. Employee Assistance and behavioral health services are excluded
unless specifically shown in the Schedule of Benefits.

Excess charges. Where the Plan does not have a pre-payment or preferred provider agreement
with a medical provider, charges which exceed the Reasonable and Necessary charges of the
individual or organization for the services, medicines, or supplies furnished.

Exercise programs. Exercise or therapy programs for treatment of any condition, except for
Physician-supervised cardiac rehabilitation, occupational or physical therapy covered by the Plan.

Experimental or Investigational Services/Treatments. Procedures, drugs or research studies,
or for any services or supplies that are not considered legal in the United States or whose use is
limited to experimental or investigational purposes by laws or regulations under State or Federal
law.

Eye care. Lasik, radial keratotomy or other eye surgery to correct nearsightedness. Also, routine
eye examinations, including refractions, lenses for the eyes and exams for their fitting. This
exclusion does not apply to aphakic patients and soft lenses or sclera shells intended for use as
corneal bandages.

Foot care. Care and treatment of:
       (a)   weak, strained, flat, unstable or unbalanced feet;



                                                 50
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 54 of 99 PageID 585



       (b)    superficial lesions of the feet such as corns, calluses or hyperkeratosis; tarsalgia,
              metatarsalgia or bunion, except Surgery which involves exposure of bones, tendons
              or ligaments; and
       (c)    toenails, except removal of nail matrix; and
       (d)    arch supports, heel wedges, lifts the fitting or provision of Orthotics or orthopedic
              shoes, except as an integral part of a brace.
        This exclusion does not apply to the initial office visit nor treatment of a metabolic or
        peripheral-vascular disease.

Genetic Testing. Genetic testing will not be covered unless medically necessary and Plan
Participants have received genetic counseling prior to the testing. Prenatal genetic testing will be
covered where the mother is 35 years of age or older, or if the mother or father has a family history
that establishes him/her as at-risk for having a hereditary genetic disorder. This exclusion of
Genetic testing does not apply to the BRCA risk assessment and genetic counseling/testing
requirement of the women’s preventive care mandate of the ACA.

Government coverage. Services or supplies received in a hospital owned or operated by the
United States government, State government or any of its agencies, except to the extent, if any,
that charges are made for such services or supplies which the plan participant would be required
to pay if this plan were not in effect. This exclusion shall not apply where Federal law mandates
this plan to provide coverage. (See also Medicare/Medicaid)

Habit. Services or supplies furnished for the purpose of breaking a “habit” (i.e., smoking,
overeating, thumb sucking, etc.). This exclusion does not apply to preventive services required by
PPACA.

Hair loss. Care and treatment for hair loss including wigs, hair transplants or any drug that
promises hair growth, whether or not prescribed by a Physician, unless the wig is to treat hair loss
resulting from chemotherapy or radiation therapy.

Hearing aids and exams. Charges for services or supplies in connection with hearing aids or
exams for their fitting. This exclusion shall not apply to the initial purchase of a hearing aid if the
loss of hearing is the result of a surgical procedure.

Hospital confinement. Inpatient admissions when such confinement occurs primarily for
physiotherapy, hydrotherapy, convalescent or rest care, and any routine physical examination or
test performed while the participant is an inpatient and which are not connected with the actual
illness or injury.

Hospital employees. Professional services billed by a Physician or nurse who is an employee of
a Hospital or Skilled Nursing Facility and paid by the Hospital or facility for the service.

Hypnosis. Treatment by hypnosis or any type of goal-oriented or behavior modification therapy,
such as to (but not limited to) quit smoking or weight loss, except as part of the Physician’s
treatment of a mental illness or when hypnosis is used in lieu of an anesthetic.

                                                  51
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 55 of 99 PageID 586




Illegal acts. Charges for services received as a result of Injury or Sickness while engaging in an
illegal act or occupation; by committing or attempting to commit any crime, criminal act, assault
or other felonious behavior; or by participating in a riot or public disturbance. Also includes
services, supplies, care or treatment to a Covered Person for an Injury or Sickness that occurred
while a Covered Person was illegally using of alcohol. Expenses will be covered for Injured
Covered Persons other than the person illegally using alcohol. This exclusion will only apply if
the illegal act was not a result of physical or mental illness or domestic violence. A final
determination of guilt by a court of law is not necessary for this exclusion to apply.


Infertility/Impotence. Care and treatment for infertility, artificial insemination, surrogate mother
or in vitro fertilization. Fertility drugs, sex transformations, and reversal of a sterilization
procedure. Treatment of male impotence including medications such as phosphodiesterase type
inhibitors, including but not limited to Viagra or other sildenafil citrate medications. This exclusion
shall not apply to hormone replacement therapy if medically necessary.

Intraoperative Monitoring. Intraoperative monitoring will not be covered unless Medically
Necessary.

Massage Therapy. Charges for massage therapy (other than for treatment of an illness or injury
and consistent with an approved treatment plan) when not prescribed by a Physician or provided
by a licensed provider. See definition of Physician.

Medical Advice. Charges incurred as a result of a participant ignoring, disregarding, or otherwise
refusing to follow, except for religious reasons, generally accepted medical advice concerning any
medical treatment which an ordinarily prudent person would not ignore, disregard or otherwise
refuse to follow, except for religious reasons.

Medical Devices/Implants. Charges for medical devices/implants will be limited as follows:
Network Providers
Charges for medical devices/implants from network providers will be reimbursed at the PPO
Allowable Amount.

Non-Network Providers
Total charges for medical devices/implants from non-network providers will be paid according to
the Plan Allowable Amount.

Medically Necessary. Services and supplies that are determined not to be Medically Necessary.

Medicare/Medicaid. For any condition, disease, aliment, injury or diagnostic service to the extent
that benefits could be provided by Medicare or any other tax supported or government program
except when State or Federal law requires this Plan to pay primary to benefits of such programs.
In no event shall the benefits of this program paid under provision of law exceed the lesser of the
benefits of this program in absence of such tax supported or government program(s).

                                                  52
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 56 of 99 PageID 587




Mental/Nervous and Substance Abuse Disorders.               Charges for care and treatment of
Mental/Nervous and Substance Abuse Disorders.

Missed Appointment. Charge for missed appointment, completion of claim forms or providing
medical information to determine coverage, and/or charges for telephone consultation are not
covered under this Plan.

Naturopathy. Services provided in connection with naturopathy.

No charge. Services or supplies for which the covered person is not legally obligated to pay, or
for which a charge would not ordinarily be made in the absence of this coverage.

Non-emergency Hospital admissions. Care and treatment billed by a Hospital for non-
emergency admissions on a Friday or a Saturday. This does not apply if surgery is performed
within 24 hours of admission.

No obligation to pay. Charges incurred for which the Plan has no legal obligation to pay.

No Physician recommendation. Care, treatment, services or supplies not recommended and
approved by a Physician; or treatment, services or supplies when the Covered Person is not under
the regular care of a Physician. Regular care means ongoing medical supervision or treatment,
which is appropriate care for the Injury or Sickness.

Not specified as covered. Services, treatments and supplies, which are not specified as covered
under this Plan.

Nuclear exposure. Any illness or injury caused by atomic explosion or other release of nuclear
energy whether or not the result of war.

Nutritional supplements. Nutritional supplements not necessary for the treatment of an accident
or illness.

Obesity. Care and treatment of obesity, weight loss or dietary control whether or not it is, in any
case, a part of the treatment plan for another Sickness. This exclusion does not apply to dietary
and weight loss counseling covered as a preventive service.

Occupational. Care and treatment of an Illness or Injury that is occupational (arises from work
or any employment for wage or profit including self-employment) and any related medical,
vision, or dental claim is reimbursed in whole or in part under a Workers’ Compensation
program, short-term disability plan, long-term disability plan and/or some other work or non-
work related plan, program, policy or other form of compensation.




                                                53
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 57 of 99 PageID 588



Orthognatic Surgery. Charges related to orthognatic surgery – surgery to correct congenital or
developmental maxillofacial skeletal deformities of the mandible and maxilla after the
participant’s 19th birthday.

Personal comfort items charges (when hospital confined). Personal comfort items or other
equipment, such as, but not limited to, television, telephone, beautification items, admission kits,
air conditioners, air-purification units, humidifiers, electric heating units, orthopedic mattresses,
blood pressure instruments, scales, elastic bandages or stockings, nonprescription drugs and
medicines, and first-aid supplies and non-hospital adjustable beds.

Physicians’ charges. Charges for physicians’ fees for any treatment which are not ordered or
rendered by or in the physical presence of a licensed physician. This exclusion shall not apply to
automated lab fees.

Plan Design exclusions. Charges excluded by the Plan design as mentioned in this document.

Pregnancy of daughter. Care and treatment of Pregnancy and Complications of Pregnancy for a
dependent daughter only. This exclusion shall not apply to any service covered under Preventive
Care Services.

Professional nursing services. Charges for professional nursing services, except as listed in the
Schedule of Benefits, if rendered by someone other than an RN (registered graduate nurse) or a
LPN (licensed practical nurse).

Relative giving services. Professional services performed by a Physician (see definition of
Physician) who ordinarily resides in the Covered Person’s home or is related to the Covered Person
as a Spouse, parent, child, brother or sister, whether the relationship is by blood or exists in law.

Replacement braces. Replacement of braces for the leg, arm, back, neck, or artificial arms or
legs unless there is sufficient change in the Covered Person’s physical condition to make the
original device no longer functional.

Robotic Surgery. Charges related to the use of robotics during surgery will not be covered
unless the use of robotics is Medically Necessary.

Routine care. Charges for routine or periodic examinations, screening examinations, evaluation
procedures, preventive medical care, or treatment or services not directly related to the diagnosis
or treatment of a specific Injury, Sickness or pregnancy-related condition which is known or
reasonably suspected, unless such care is specifically covered in the Schedule of Benefits.

Self-Inflicted. Charges incurred in connection with any intentionally self-inflicted injury or
illness, suicide or attempted suicide, but only if the injuries do not result from a physical or mental
illness or domestic violence.



                                                  54
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 58 of 99 PageID 589



Services before or after coverage. Care, treatment or supplies for which a charge was incurred
before a person was covered under this Plan or after coverage ceased under this Plan.

Services, Supplies, or Treatment, or any combination thereof, not approved by the FDA or
the NCCN Services, supplies, or treatment not recognized by the Food and Drug Administration
or the National Comprehensive Cancer Network as generally accepted and medically necessary
for the diagnosis.

Sex changes. Care, services or treatment for non-congenital transsexuals, gender dysphoria or
sexual reassignment or change. This exclusion includes medications, implants, and hormone
therapy, and surgery, medical or psychiatric treatment.

Sleep disorders. Care and treatment for sleep disorders unless deemed Medically Necessary.

Speech Therapy. Speech therapy except services provided by a licensed speech therapist.
Therapy must be ordered by a Physician and follow either: (i) surgery for correction of a congenital
condition of the oral cavity, throat or nasal complex (other than a frenectomy); (ii) an Injury; or
(iii) a Sickness that is other than a learning or Mental Disorder. The developmental speech
problems of a child would not qualify for coverage.

Surgical sterilization reversal. Care and treatment for reversal of surgical sterilization.

Temporomandibular Joint Syndrome. All diagnostic, surgical and non-surgical treatment
services related to the treatment of jaw joint problems including temporomandibular joint (TMJ)
syndrome.

Transplants. Services related to whole organ transplants, to the extent the transplant should be
excluded under the Non-AMA/Non-FDA exclusion/limitation, and ancillary charges related to
such services (i.e. Donor Bank fees).

Travel or accommodations, except as may be indicated in the plan, whether or not recommended
by a physician, except for ambulance charges as defined as a covered expense.

War. Charges incurred as a result of war or any act of war, declared or not; or caused during
service in the armed forces of any country except as required by the Uniformed Services
Employment and Reemployment Right Act.


                      PRESCRIPTION DRUG BENEFITS
How Do I Use My Prescription Drug Benefit?
Your Prescription Drug Benefit helps to cover the cost for some of the medications prescribed by
a Participating Physician. Using your benefit is simple;
· Present your prescription and ID card at any Participating Pharmacy.
· Pay the Copayment for a Prescription Unit or its retail cost, whichever is less.
                                                55
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 59 of 99 PageID 590



· Receive your medication

 When I Fill a Prescription, How Much Medication Do I Receive?
Retail:
For a single Copayment, Members receive either one Prescription Unit or up to a 30-day supply
of a drug. For maintenance medications, you make one (1) Copayment for each Prescription Unit
or every 30-day supply; however, you can fill your prescription for two Prescription Units or 31-
60 day supply for two (2) Copayments, or for three Prescription Units or 61-90 day supply for
three (3) Copayments. Copayments will vary by Plan.


 Mail:
If you use the Mail Service Pharmacy Program, you will receive three (3) Prescription Units or up
to a 90 day supply of maintenance medications for a single copayment. Copayment will vary by
Plan.

Plan Prior Authorization (PA), Quantity Limits (QL), and Age Restrictions for Selected
Drugs.
Selected drugs are subject to Prior Authorization to determine that they are medically necessary
and being prescribed according to treatment guidelines consistent with good professional practice.
Other drugs include a quantity limits or age restrictions. These include but not limited to:
    · Drugs to treat ADD/ADHD, oral and patch: PA required only if patient is less than age 6. No
        coverage after age 26. Vyvanse requires a PA for patients equal to or greater than age 6.
    · Anaphylaxis Kits (Epinephrine / Epipen): Quantity Limit of 4 pens per year
    · Extended Cycle Contraceptives, example Seasonale: Mail order = 84 day supply and Retail
        requires three (3) Copayments.
    · Acne oral and topical Retinoid covered to age 25.
    · Cough/Cold/Allergy Misc. limited to a 14 day supply
    · Growth Hormone requires a PA for coverage
For a complete list of the selected medications, please contact Southern Scripts at 1-800-710-9341.

What Else Do I need to Know?
Formulary (Preferred) Drug List: You should become familiar with the Prescription Drug
Formulary (Preferred list). Any medication not on our formulary (Preferred list) but not excluded
from coverage may be subject to the higher non-Formulary (non-Preferred) Copayment.

Covered Medications

The following medications are included in the managed Formulary (Preferred) and are available
to your Participating Physicians. Your benefit also includes non-Formulary (non-Preferred) drugs
for the non-Formulary (non-Preferred) Copayment when ordered by a Participating Physician and
filled at a Participating Pharmacy.

   1. Federal Legend Drugs: Any medicinal substance which bears the legend: “Caution: Federal

                                                56
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 60 of 99 PageID 591



        Law prohibits dispensing without a prescription.”
   2.   State Restricted Drugs: Any medicinal substance that may be dispensed by prescription
        only according to State Law.
   3.   Diabetic supplies to include: alcohol swabs, blood glucose test strips, Insulin Syringes,
        Lancets, Lancing Devices, Pen Needles.
   4.   Vacation Supplies of Prescription Drugs
   5.   Federal Legend Smoking Cessation drugs including, but not limited to Chantix.
   6.   Prescription Vitamins that include: Fluoride, Folic Acid, Iron, Prenatal, B-12, D, and K.

Prescription Exclusions and Limitation
While the Prescription Drug Benefit covers most medications, there are some that are not covered.
   1. Drugs or medications purchased and received prior to the Member’s effective date or
       subsequent to the Member’s termination.
   2. Therapeutic devices or appliances including hypodermic needles, syringes (except insulin
       syringes), support garments, and other non-medicinal substances.
   3. All non-prescription (over-the-counter) contraceptive jellies, ointments, foams or devices.
   4. Medications to be taken or administered to the eligible Member while a patient in a
       hospital, rest home, nursing home, sanitarium, etc.
   5. Drugs or medicines delivered or administered to the Member by the prescriber or the
       prescriber’s staff.
   6. Dietary supplements, including vitamins (excepts prescription prenatal, Folic Acid/Folates,
       Iron, B-12, D, and K), health or beauty aids, herbal supplements and/or alternative
       medication.
   7. Compounded Medication: Any medicinal substance that has at least one ingredient that is
       Federal Legend or State Restricted in a therapeutic amount. All compounded medications
       are subject to the prior authorization process.
   8. Medication for which the cost is recoverable under any workers’ compensation or
       occupational disease law or any state or government agency, or medication furnished by
       any other drug or medical service for which no charge is made to a patient.
   9. Medication prescribed for experimental or investigational therapies.
   10. Off-label Drug Use: Off-Label Drug Use means that the Provider has prescribed a drug
       approved by the Food and Drug Administration (FDA) for a use that is different than that
       for which the FDA approved the drug.
   11. Medications available without a prescription (over-the-counter) or for which there is a non-
       prescription equivalent available, even if ordered by a physician.
   12. Elective or voluntary enhancement procedures, services, supplies and medications,
       including but not limited to: Blood Glucose Monitors, Ketone Monitoring Supplies,
       Respiratory Therapy Supplies, weight loss, hair growth, sexual performance, athletic
       performance, cosmetic purposes (exception of Retin A to age 25), anti-aging and mental
       performance.
   13. Medications prescribed by non-Participating Physicians (except for prescriptions required
       as a result of an Emergency or Urgently Needed Service for an acute condition).
   14. Medications dispensed by a non-Participating Pharmacy (except for prescriptions required
                                                57
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                Page 61 of 99 PageID 592



       as a result of an Emergency or Urgently Needed Service for an acute condition).
   15. Drugs for diagnostic purposes.
   16. Replacement of lost, stolen or destroyed medications.
   17. Intravenous Medications.
   18. Medications while incarcerated.
   19. Repackaged Medications.
   20. Hemophilia Factor
   21. Drugs for Infertility
   22. Wound Care Products
   23. Vaccines except as included in the Schedule of Benefits
   24. Allergens/Allergy Injections
   25. Drugs for Chemical Dependency
   26. Dental Fluoride Preparations.
   27. Abortifacients
   28. Anorexiants
   29. Immunization Agents (except as required by the ACA and administered on an outpatient
       basis)
   30. Schedule I Controlled Substances


“ME TOO” Drugs Excluded
“ME TOO” drugs are chemically-similar drugs that share the same mechanism of action to a less
expensive existing approved chemical entity. ME TOO drugs offer no significant clinical benefit.
This list of drugs includes but is not limited to medications for the treatment of Acne, ADHD,
Contraception, Estrogen replacement, Gout, Anti-fungals, and Nausea.
Please call Southern Scripts at 1-800-710-9341 with any questions or for a complete list of these
medications. This list will be updated from time to time as new drugs enter the market place.

Non-Essential Drugs Excluded
 Non-Essential drugs are medications in a dosage form that increases the cost for treatment, when
other less expensive dosage forms are available. Example: Topical Patches, Creams. This list of
drugs includes but is not limited to medications for the treatment of minor aches and pain and
muscle soreness.
Please call Southern Scripts at 1-800-710-9341 with any questions or for a complete list of these
medications. This list will be updated from time to time as new drugs enter the market place.



                                     ASK A NURSE
                          PERSONAL HEALTH MANAGEMENT
                               PHONE: 1-877-463-3435


                                               58
Effective Date                                             Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 62 of 99 PageID 593



Your Employer is introducing a benefit to help you and your family with questions and concerns
about medical care. Ask a Nurse/Personal Health Management, a service offered by Medical
Helpline not only provides you with the surgical and hospital authorizations you have always
needed, but can now provide you with information, education, and counseling about medical issues
you may be facing. This program is staffed by Registered Nurses ready to help you.

Ask a Nurse/Personal Health Management helps you find doctors and facilities that are members
of your PPO Network. When you use a network provider for medical services you are protected
against uncontrolled medical costs, which you may otherwise have to pay.

There is no cost to you to use Ask a Nurse/Personal Health Management

When you call the toll free line 1-877-463-3435, you will have access to a comprehensive health
information program that combines confidential, non-directive health care decision counseling by
registered nurses, medical information and easy to read educational material, as well as
authorization for planned inpatient services.

After speaking with the nurse, you will be better informed and able to make wiser choices
concerning the health care services you use. The nurse can provide you with information in
English or Spanish.

The nurse does not replace your doctor, but she or he will help improve communication with your
doctor. Doctors have spent many years in medical school, read medical journals, and attend
conferences to keep up with the latest medical information. You may think you have nothing to
contribute to your own medical care. Think again! Doctors treat hundreds of patients a year. You
are the expert when it comes to your family history, symptom lifestyle preferences, concerns and
fears. By allowing Ask a Nurse/Personal Health Management to help you do your homework and
by fully understanding the benefits, risks and costs to you of a proposed treatment, you can select
the option best suited to your needs. Few medical procedures are actually emergencies, there is
usually time to explore your options and select the one that best suits you.

Nurses are available to you 24 hours a day. You may contact them as frequently as you wish.
Your calls are kept strictly confidential and since records are maintained once you have made the
first call, the nurse is able to give more personalized counseling.

We are pleased to offer you the Employer-sponsored Ask a Nurse/Personal Health Management
program and have designed it to assist you in making educated decisions about you and your
family’s health.

                     MEDICAL MANAGEMENT SERVICES
                   Medical Management Services Phone Number (877) 463-3435




                                                59
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 63 of 99 PageID 594



The patient, a family member or service provider must call this number to receive authorization of
certain Medical Management Services. This call must be made at least five (5) business days in
advance of services being rendered or within two (2) business days after an emergency.

Prior Authorization/Utilization review
Prior Authorization/Utilization review is a program designed to help insure that all Plan
Participants receive necessary and appropriate health care while avoiding unnecessary expenses.
This program consists of:
       (a)     Prior Authorization of the Medical Necessity for the following non-emergency
               services:
               •      Hospitalizations
       (b)     Retrospective review of the Medical Necessity of the services provided when
               deemed necessary;
       (c)     Concurrent review, based on the admitting diagnosis, of the services requested by
               the attending Physician; and
       (d)     Certification of services and planning for discharge from a Medical Care Facility
               or cessation of medical treatment.

The purpose of the program is to determine what is payable by the Plan. This program is not
designed to be the practice of medicine or to be a substitute for the medical judgment of the
attending Physician or other health care provider.

It is ultimately the responsibility of the Plan Participant to make sure that the provider
complies with the Prior Authorization/Utilization Review requirements.

In order to maximize Plan reimbursements, please read the following provisions carefully.

Here’s how the program works.
Prior Authorization. Before a Plan Participant enters a Medical Care Facility on a non-
emergency basis or receives other medical services, the utilization review administrator will, in
conjunction with the attending Physician, certify the care as appropriate. A non-emergency stay
in a Medical Care Facility is one that can be scheduled in advance.

The utilization review program is set in motion by a telephone call from the Plan Participant,
family member or service provider. Contact the utilization review administrator at:

                                       Medical Helpline
                                        (877) 463-3435

at least five (5) business days before services are scheduled to be rendered with the following
information:
       -       The name of the patient and relationship to the covered employee.
       -       The name, Social-Security number and address of the covered employee.
                                               60
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 64 of 99 PageID 595



       -       The name of the Employer.
       -       The name and telephone number of the attending Physician.
       -       The name of the Medical Care Facility, proposed date of admission, and proposed
               length of stay.
       -       The diagnosis and/or type of surgery.
       -       The proposed medical services to be rendered.
If there is an emergency admission to the Medical Care Facility, the patient, patient's family
member, Medical Care Facility or attending Physician must contact Medical Helpline within two
(2) business days after the admission.
The utilization review administrator will determine the number of days of Medical Care Facility
confinement or use of other listed medical services as appropriate.
Proper authorization must be obtained in a timely manner.

Concurrent review, discharge planning. Concurrent review of a course of treatment and
discharge planning from a Medical Care Facility are parts of the utilization review program. The
utilization review administrator will monitor the Plan Participant’s Medical Care Facility stay or
use of other medical services and coordinate with the attending Physician, Medical Care Facilities
and Plan Participant either the scheduled release or an extension of the Medical Care Facility stay
or extension or cessation of the use of other medical services. It is ultimately the responsibility
of the Plan Participant to make sure that the provider complies with the Prior
Authorization/Utilization Review requirements.

If the attending Physician feels that it is Medically Necessary for a Plan Participant to receive
additional services or to stay in the Medical Care Facility for a greater length of time than has been
Prior Authorized, the attending Physician must request the additional services or days.

Voluntary Second and/or Third Opinion Program
Certain surgical procedures are performed either inappropriately or unnecessarily. In some cases,
surgery is only one of several treatment options. In other cases, surgery will not help the condition.

In order to prevent unnecessary or potentially harmful surgical treatments, the second and/or third
opinion program fulfills the dual purpose of protecting the health of the Plan’s Plan Participants
and protecting the financial integrity of the Plan.

Benefits will be provided for a second (and third, if necessary) opinion consultation to determine
the Medical Necessity of an elective surgical procedure. An elective surgical procedure is one that
can be scheduled in advance; that is, it is not an emergency or of a life-threatening nature.

The patient may choose any board-certified specialist who is not an associate of the attending
Physician and who is affiliated in the appropriate specialty.

While any surgical treatment is allowed a second opinion, the following procedures are ones for
which surgery is often performed when other treatments are available.

                                                 61
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 65 of 99 PageID 596




 Appendectomy                              Mastectomy Surgery
 Cataract Surgery                          Prostate Surgery
 Cholecystectomy (Gall Bladder Removal)    Salpingo Oophorectomy (Removal of Tubes/Ovaries)
 Deviated Septum                           Spinal Surgery
 Hemorrhoidectomy                          Surgery (Knee, Shoulder, Elbow or Toe)
 Hernia Surgery                            Tonsilectomy & Adenoidectomy
 Hysterectomy                              Tympanotomy
                                           Varicose Vein Ligation

Pre-Admission Testing Service
The Medical Benefits percentage payable will be the Network and Non-Network coinsurance
levels for diagnostic lab tests and x-ray exams when:

       (1)     Performed on an outpatient basis within seven days before a Hospital confinement;
       (2)     Related to the condition which causes the confinement; and
       (3)     Performed in place of tests while Hospital confined.

Covered charges for this testing will be payable even if tests show the condition requires medical
treatment prior to Hospital confinement or the Hospital confinement is not required.

Case Management
When a catastrophic condition, such as a spinal cord injury, cancer, AIDS or a premature birth
occurs, a person may require long-term, perhaps, lifetime care. After the person’s condition is
diagnosed, he or she might need extensive services or might be able to be moved into another type
of care setting – even to his or her home.

Case Management is a program whereby a case manager monitors these patients and explores,
discusses and recommends coordinated and/or alternate types of appropriate Medically Necessary
Care. The case manager consults with the patient, the family and the attending Physician in order
to develop a plan of care for approval by the patient’s attending Physician and the patient. This
plan of care may include some or all of the following:

       •       Personal support to the patient;
       •       Contacting the family to offer assistance and support;
       •       Monitoring Hospital or nursing home care;
       •       Determining alternative care options; and
       •       Assisting in obtaining any necessary equipment and services.

Case Management occurs in the following situations:

       (1)     The catastrophic Injury or Sickness must have occurred while the patient was
               covered.
       (2)     An alternate benefit will be beneficial to both the patient and the Plan.

                                               62
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 66 of 99 PageID 597



The case manager will coordinate and implement the Case Management program by providing
guidance and information on available resources and suggesting the most appropriate treatment
plan. The Plan Administrator, attending Physician, patient and patient’s family must all agree to
the alternate treatment plan.

Once agreement has been reached, the Plan Administrator will direct the Plan to reimburse for
Medically Necessary expenses, as stated in the treatment plan, even if these expenses normally
would not be paid by the Plan.

Note: Case Management is a voluntary service. There are no reductions of benefits or
penalties if the patient and family choose not to participate. Each treatment plan is
individually tailored to a specific patient and should not be seen as appropriate or
recommended for any other patient, even one with the same diagnosis.

Alternative Care Program
In addition to the benefits specified, the Plan also offers benefits for services furnished by any
provider to a Covered Person pursuant to an Alternative Care program. The Alternative Care
program applies to a Covered Person who has suffered a personal injury, sickness, or other health
condition while covered under the Plan. A “personal injury, sickness, or other health condition”
is defined as an illness, injury, impairment, or physical or mental condition that involves
outpatient care; or inpatient care in a hospital, hospice, or residential medical care facility; or
continuing treatment by a health care provider. The Case Manager will coordinate and
implement this Alternative Care program by providing guidance and information on available
resources and suggesting the most appropriate alternative treatment plan. This alternative
treatment plan must be approved by both the Plan and the Case Manager.

The Plan shall provide such alternative benefits for so long as it determines that alternative services
are Medically Necessary and cost-effective. Severity of the Covered Person’s personal injury,
sickness, or other health condition and the prognosis will be taken into consideration. The Plan
shall have the right to waive the normal provisions of the Plan when it is reasonable to expect a
cost-effective result without sacrifice to the quality of patient care. However, certain time and
dollar amount limitations may still apply to the approved alternative treatment plan even if the
alternative services continue to be Medically Necessary and cost-effective.

If a covered person is accepted into an alternative treatment plan, the Plan will pay benefits for
Allowable Charges. The Plan will determine the amount of benefits, and said benefits may exceed
policy limitations and may extend beyond the types of expenses covered by the Plan.
Any agreement to pay benefits in accordance with the above will be based on an objective
review of:

      1.    the covered person’s medical status;
      2.    the current treatment plan;
      3.    the projected treatment plan;;
      4.    the long term cost implications; and
      5.    the effectiveness of care.

                                                  63
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 67 of 99 PageID 598




An alternative treatment plan may be terminated at any time, including, but not limited to, when
the covered person has improved or deteriorated to the extent that the alternative services are no
longer necessary and cost-effective, the individual’s coverage under the Plan ends.

An alternative treatment plan will be determined on the merits of each individual case, and any
care or treatment provided will not be considered as setting any precedent or creating any future
liability with respect to that Covered Person. If an alternative treatment plan is provided for a
Covered Person in one instance, the Plan shall not be obligated to provide the same or similar
benefits for other covered persons under this Plan in any other instance, nor shall it be construed
as a waiver of the right of the Plan thereafter in strict accordance with its express terms.

                               CLAIMS PROCEDURES
In the event federal, state, or case law alters how a claim should be paid according to the terms and
provisions of the Plan Document and Summary Plan Description, then the claim will be processed
according to such law.

Types of Claims

A “claim” is a request for a benefit made by a claimant in accordance with the Plan’s claims
procedures. There are four different types of claims that may be submitted to the Plan.

       i.      Urgent Care Claims – these are claims where failing to make a quick determination
               of coverage could seriously jeopardize the life or health of a claimant, or his or her
               ability to regain maximum function, or could subject a claimant to sever pain that
               could not be managed without the treatment that is the subject of the claim. Any
               claim that a physician (with knowledge of a claimant’s condition) considers to be
               urgent is deemed an urgent care claim.
     ii.       Pre-Service Claims – these are claims where participants are required to obtain
               approval before obtaining care. An example of this would be a request for prior
               approval of a treatment plan for physical therapy after a broken leg.
     iii.      Post-Service Claims – these claims are where service has already been rendered.
               Many, if not most claims, will fall into this category.
     iv.       Concurrent Claims – these claims occur when claims are reconsidered after the
               initial approval was made and results in a reduced or terminated benefit. An
               example of this would be an inpatient hospital stay originally certified for five days
               that is reviewed at three days to determine if the full five days is appropriate.

Determination of Claims

Urgent Care Claims. For “Urgent Care Claims,” the Plan shall notify the claimant of the plan's
benefit determination (whether adverse or not) as soon as possible, taking into account the medical
exigencies, but not later than 72 hours after receipt of the claim by the Plan, unless the claimant
fails to provide sufficient information to determine whether, or to what extent, benefits are covered
or payable under the Plan. In the case of such a failure, the Plan shall notify the claimant as soon
                                                 64
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 68 of 99 PageID 599



as possible, but not later than 24 hours after receipt of the claim by the Plan, of the specific
information necessary to complete the claim. The claimant shall be afforded a reasonable amount
of time, taking into account the circumstances, but not less than 48 hours, to provide the specified
information. The Plan shall notify the claimant of the plan's benefit determination as soon as
possible, but in no case later than 48 hours after the earlier of:

         (A) The Plan's receipt of the specified information, or
         (B) The end of the period afforded the claimant to provide the specified additional
             information.

Notification of any adverse benefit determination pursuant to this paragraph shall be made in
accordance with the Notification of Adverse Benefits section below.

Pre-Service Claims. For “Pre-Service Claims,” the Plan shall notify the claimant of the Plan's
benefit determination (whether adverse or not) within a reasonable period of time appropriate to
the medical circumstances, but not later than 15 days after receipt of the claim by the Plan. This
period may be extended one time by the Plan for up to 15 days, provided that the Plan both
determines that such an extension is necessary due to matters beyond the control of the Plan and
notifies the claimant, prior to the expiration of the initial 15-day period, of the circumstances
requiring the extension of time and the date by which the Plan expects to render a decision. If such
an extension is necessary due to a failure of the claimant to submit the information necessary to
decide the claim, the notice of extension shall specifically describe the required information, and
the claimant shall be afforded at least 45 days from receipt of the notice within which to provide
the specified information.

Notification of any adverse benefit determination pursuant to this paragraph shall be made in
accordance with the Notification of Adverse Benefits section below.

Post-Service Claims.      For “Post-Services Claims,” the Plan shall notify the claimant, in
accordance with the Notification of Adverse Benefits section below, of the Plan's adverse benefit
determination within a reasonable period of time, but not later than 30 days after receipt of the
claim. This period may be extended one time by the Plan for up to 15 days, provided that the Plan
both determines that such an extension is necessary due to matters beyond the control of the Plan
and notifies the claimant, prior to the expiration of the initial 30-day period, of the circumstances
requiring the extension of time and the date by which the Plan expects to render a decision. If such
an extension is necessary due to a failure of the claimant to submit the information necessary to
decide the claim, the notice of extension shall specifically describe the required information, and
the claimant shall be afforded at least 45 days from receipt of the notice within which to provide
the specified information.

Concurrent Claims. If the Plan has approved an ongoing course of treatment to be provided over
a period of time or number of treatments:
       (A) Any reduction or termination by the Plan of such course of treatment (other than by
           plan amendment or termination) before the end of such period of time or number of

                                                 65
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                      Page 69 of 99 PageID 600



                treatments shall constitute an adverse benefit determination. The Plan shall notify the
                claimant, in accordance with the Notification of Adverse Benefits section below, of
                the adverse benefit determination at a time sufficiently in advance of the reduction or
                termination to allow the claimant to appeal and obtain a determination on review of
                that adverse benefit determination before the benefit is reduced or terminated.
           (B) Any request by a claimant to extend the course of treatment beyond the period of
               time or number of treatments that is a claim involving urgent care shall be decided as
               soon as possible, taking into account the medical exigencies, and the Plan shall notify
               the claimant of the benefit determination, whether adverse or not, within 24 hours
               after receipt of the claim by the Plan, provided that any such claim is made to the plan
               at least 24 hours prior to the expiration of the prescribed period of time or number of
               treatments.

Notification of any adverse benefit determination concerning a request to extend the course of
treatment, whether involving urgent care or not, shall be made in accordance with the Notification
of Adverse Benefits section below.

Notification of Adverse Benefits. The Plan shall provide a claimant with written or electronic
notification of any adverse benefit determination. The notification shall set forth, in a manner
calculated to be understood by the claimant:
       i.         The specific reason or reasons for the adverse determination;
      ii.         Reference to the specific plan provisions on which the determination is based;
     iii.         A description of any additional material or information necessary for the claimant
                  to perfect the claim and an explanation of why such material or information is
                  necessary;
     iv.          A description of the Plan's review procedures and the time limits applicable to such
                  procedures, including a statement of the claimant's right to bring a civil action under
                  ERISA section 502(a) following an adverse benefit determination on review;
      v.          If an internal rule, guideline, protocol, or other similar criterion was relied upon in
                  making the adverse determination, either the specific rule, guideline, protocol, or
                  other similar criterion; or a statement that such a rule, guideline, protocol, or other
                  similar criterion was relied upon in making the adverse determination and that a
                  copy of such rule, guideline, protocol, or other criterion will be provided free of
                  charge to the claimant upon request; or if the adverse benefit determination is based
                  on a medical necessity or experimental treatment or similar exclusion or limit,
                  either an explanation of the scientific or clinical judgment for the determination,
                  applying the terms of the plan to the claimant's medical circumstances, or a
                  statement that such explanation will be provided free of charge upon request;
     vi.          If a claim involves urgent care, a description of the expedited review process
                  applicable to such claims.

In the case of an adverse benefit determination by the Plan concerning a claim involving urgent
care, the information described in the above section may be provided to the claimant orally within
the time frame prescribed in the Urgent Care Claims section above, provided that a written or

                                                    66
Effective Date                                                   Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 70 of 99 PageID 601



electronic notification in accordance with this section is furnished to the claimant not later than 3
days after the oral notification.

Claims Review Procedure
In cases where a claim for benefits payment is denied in whole or in part, the claimant may appeal
the denial. This appeal provision will allow the claimant to:

       (1)     Request from the Plan a review of the eligibility status for any claim denied in
               whole or in part.
       (2)     Request from the Plan a review of any claim payment. Such request must include:
               the name of the Employee, his or her Social Security number, the name of the
               patient and the Group Identification Number, if any.
       (3)     File the request for review in writing, stating in clear and concise terms the reason
               or reasons for this disagreement with the handling of the claim.

The request for review must be directed to the Plan or Contract administrator within 180 days after
the claim payment date or the date of the notification of denial of benefits.

In the case of an Urgent Care Claim, the Plan shall notify the claimant of the Plan's benefit
determination on review as soon as possible, taking into account the medical exigencies, but not
later than 72 hours after receipt of the claimant's request for review of an adverse benefit
determination by the Plan.

In the case of a Pre-Service Claim, the Plan shall notify the claimant of the Plan's benefit
determination on review within a reasonable period of time appropriate to the medical
circumstances. Such notification shall be provided not later than 30 days after receipt by the plan
of the claimant's request for review of an adverse benefit determination.

In the case of a post-service claim, the Plan shall notify the claimant of the Plan's benefit
determination on review within a reasonable period of time. Such notification shall be provided
not later than 60 days after receipt by the Plan of the claimant's request for review of an adverse
benefit determination.

The Patient Protection and Affordable Care Act (“PPACA”) expanded the definition of “adverse
benefit determination” to include rescission of coverage (see number 5 below); therefore, “Adverse
benefit determination” means the following:
   1. a denial, reduction, or termination of, or a failure to provide or make payment (in whole or
        in part) for a benefit;
   2. a denial based on a determination of a participant’s or beneficiary’s eligibility to participate
        in the Plan;
   3. a failure to provide or make payment for a benefit resulting from the application of any
        utilization review;
   4. a failure to cover an item or service for which benefits are otherwise provided because it is
        determined to be experimental or investigational or not medically necessary or appropriate;
        and,

                                                 67
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 71 of 99 PageID 602



   5. rescission of coverage (whether or not the rescission has an adverse effect on any particular
      benefit at that time).

How to Submit a Claim
When a Plan Participant has a claim to submit for payment that person must:

       (1)     Obtain a claim form from the Personnel Office or the Plan Administrator.
       (2)     Complete the Employee portion of the form. ALL QUESTIONS SHOULD BE
               ANSWERED.
       (3)     Have the Physician complete the provider’s portion of the form.
       (4)     For Plan reimbursements, attach bills for services rendered. ALL BILLS MUST
               SHOW:

               -          Name of Plan
               -          Group Number of Plan
               -          Employee’s Name
               -          Name of Patient
               -          Name, address, telephone number of the provider of care
               -          Diagnosis
               -          Type of services rendered, with diagnosis and/or procedure codes
               -          Date of services
               -          Charges

       (5)     Send the above to the Contract administrator at this address:
                      Entrust, Inc.
                      22322 Grand Corner Drive, Suite 200
                      Katy, TX 77494

When Claims Should be Filed
This section applies to Post-Service Claims only
For “Post-Service Claims,” claims should be filed with the Contract Administrator within twelve
(12) months from the date the charges for the services were incurred to be covered by the plan.
Benefits are based on the Plan’s provisions at the time the charges were incurred. Charges are
considered incurred when a treatment or care is given or a procedure performed. The Contract
Administrator will determine if enough information has been submitted to enable proper
consideration of the claim. If not, more information may be requested.

Appeal of Final Internal Adverse Determination
Any party whose appeal of an adverse benefit determination is denied may seek review of the
decision by an Independent Review Organization (“IRO”). You or your designated representative
may contact the Contract Administrator to request a review of such denial by an IRO. The request
must be made in writing, stating in clear and concise terms the reason that you are appealing the
Final Internal Adverse Benefit Determination.



                                               68
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 72 of 99 PageID 603



You may request an immediate appeal to an IRO in the event of a medical condition that would
seriously jeopardize the life or health of the claimant or would jeopardize the claimant's ability to
regain maximum function or concerns an admission, availability of care, continued stay, or health
care item or service for which the claimant received emergency services, but has not been
discharged from a facility.



                        COORDINATION OF BENEFITS
Coordination of the benefit plans. Coordination of benefits sets out rules for the order of
payment of Covered Charges when two or more plans – including Medicare – are paying. When
a Plan Participant is covered by this Plan and another plan, or the Plan Participant’s Spouse is
covered by this Plan and by another plan or the couple’s Covered Children are covered under two
or more plans, the plans will coordinate benefits when a claim is received.

The plan that pays first according to the rules will pay as if there were no other plan involved. The
secondary and subsequent plans will either pay its regular benefits in full or a reduced amount
which when added to the Plan or Plans, will in most cases, equal 100% of eligible expenses under
the provisions of this Plan.

Benefit Plan. This provision will coordinate the medical and dental benefits of a benefit plan. The
term benefit plan means this Plan or any one of the following plans:

       (1)     Group or group-type plans, including franchise or blanket benefit plans.
       (2)     Blue Cross and Blue Shield group plans.
       (3)     Group practice and other group prepayment plans.
       (4)     Federal government plans or programs. This includes Medicare.
       (5)     Other plans required or provided by law. This does not include Medicaid or any
               benefit plan like it that, by its terms, does not allow coordination.
       (6)     No Fault Auto Insurance, by whatever name it is called, when not prohibited by
               law.

Allowable Charge. For a charge to be allowable it must be a Reasonable and Necessary Charge
and at least part of it must be covered under this Plan.

In the case of HMO (Health Maintenance Organization) plans: This Plan will not consider any
charges in excess of what an HMO provider has agreed to accept as payment in full. Also, when
an HMO pays its benefits first, this Plan will not consider as an allowable charge any charge that
would have been covered by the HMO had the Plan Participant used the services of an HMO
provider.

In the case of service type plans where services are provided as benefits, the reasonable cash value
of each service will be the allowable charge.


                                                 69
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 73 of 99 PageID 604



Benefit Plan Payment Order. When two or more plans provide benefits for the same allowable
charge, benefit payment will follow these rules:

       (1)     Plans that do not have a coordination provision, or one like it, will pay first. Plans
               with such a provision will be considered after those without one.
       (2)     Plans with a coordination provision will pay their benefits by these rules up to the
               allowable charge.
               (a)     The benefits of the plan which covers the person as an employee, member
                       or subscriber (that is, other than as a dependent) are determined before those
                       of the plan which covers the person as a dependent; except that; if the person
                       is also a Medicare Beneficiary and as a result of the rule established by Title
                       XVIII of the Social Security Act and implementing regulations, Medicare
                       is
                       (i)      Secondary to the plan covering the person as a dependent, and
                       (ii)     Primary to the plan covering the person as other than a dependent
                                (e.g. a retired employee), then the benefits of the Plan covering that
                                person as other than a dependent.
               (b)     The benefits of a benefit plan which covers a person as an Employee who
                       is neither laid-off or retired are determined before those of a benefit plan
                       which covers a person as a Dependent of a laid-off or Retired Employee. If
                       the other benefit plan does not have this rule, and if, as a result, the plans do
                       not agree on the order of benefits, this rule does not apply.
               (c)     The benefits of a benefit plan which covers a person as an Employee who
                       is neither laid-off nor retired or a Dependent of an Employee who is neither
                       laid-off nor retired are determined before those of a plan which covers the
                       person as a COBRA beneficiary.
               (d)     When a child is covered as a Dependent and the parents are not separated
                       or divorced, these rules will apply:
                       (i)      The benefits of the benefit plan of the parent whose birthday falls
                                earlier in a year are determined before those of the benefit plan of
                                the parent whose birthday falls later in that year;
                       (ii)     If both parents have the same birthday, the benefits of the benefit
                                plan, which has covered the patient for the longer time, are
                                determined before those of the benefit plan which covers the other
                                parent.
               (e)     When a child’s parents are divorced or legally separated, these rules will
                       apply:
                       (i)      This rule applies when the parent with custody of the child has not
                                remarried. The benefit plan of the parent with custody will be
                                considered before the benefit plan of the parent without custody.
                       (ii)     This rule applies when the parent with custody of the child has
                                remarried. The benefit plan of the stepparent that covers the child
                                as a Dependent will be considered next. The benefit plan of the
                                parent without custody will be considered last.


                                                  70
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 74 of 99 PageID 605



                       (iii)    This rule will be in place of items (i) and (ii) above when it applies.
                                A court decree may state which parent is financially responsible for
                                medical and dental benefits of the child. In this case, the benefit
                                plan of that parent will be considered before other plans that cover
                                the child as a Dependent.
                       (iv)     If the specific terms of the court decree state that the parents shall
                                share joint custody, without stating that one of the parents is
                                responsible for the health care expenses of the child, the plans
                                covering the child shall follow the order of benefit determination
                                rules outline above when a child is covered as a Dependent and the
                                parents are not separated or divorced.
               (f)     If there is still a conflict after these rules have been applied, the benefit plan
                       which has covered the patient for the longer time will be considered first.
       (3)     Medicare will pay primary, secondary or last to the extent stated in federal law.
               When Medicare is to be the primary payor, this Plan will base its payment upon
               benefits that would have been paid by Medicare under Parts A and B, regardless of
               whether or not the person was enrolled under both of these parts.
       (4)     If a Plan Participant is under a disability extension from a previous benefit plan,
               that benefit plan will pay first and this Plan will pay second.

Claims Determination Period. Benefits will be coordinated on a Calendar Year basis. This is
called the claims determination period.

Right to Receive or Release Necessary Information. To make this provision work, this Plan
may give or obtain needed information from another insurer or any other organization or person.
This information may be given or obtained without the consent of or notice to any other person.
A Plan Participant will give this Plan the information it asks for about other plans and their
payment of allowable charges.

Facility of Payment. This Plan may repay other plans for benefits paid that the Plan Administrator
determines it should have paid. That repayment will count as a valid payment under this Plan.

Right of Recovery. This Plan may pay benefits that should be paid by another benefit plan. In
this case, this Plan may recover the amount paid from the other benefit plan or the Plan Participant.
That repayment will count as a valid payment under the other benefit plan.

Further, this Plan may pay benefits that are later found to be greater than the allowable charge. In
this case, this Plan has the right to recover the amount of the overpayment from the source to which
it was paid.

                   THIRD PARTY RECOVERY PROVISION
Right of Reimbursement and Subrogation
The Plan has certain special rights of subrogation and reimbursement that apply to all medical,
dental, vision, and prescription drug benefits offered by the Plan. The Plan Administrator retains
                                                  71
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 75 of 99 PageID 606



discretionary authority to interpret and enforce this and all other plan provisions and the
discretionary authority to determine the amount of the lien.

Plan Participant, his or her attorney, and/or a legal guardian of a minor or incapacitated individual
agree that acceptance of the Plan’s conditional payment of benefits is constructive notice of and
agreement to all the terms in this Third Party Recovery Provision.


Defined Terms
“Condition” means an injury, illness, sickness, or other condition.

“Recovery” means moneys paid to the Plan Participant by way of judgment, settlement, arbitration,
or otherwise to compensate for all losses caused by injuries or sickness whether or not said losses
reflect medical, dental, vision, or prescription drug charges covered by the Plan.

“Refund” means repayment to the Plan for medical, dental, vision or prescription drug benefits
that it has paid toward care and treatment of the Injury or Sickness.

“Subrogation” means the Plan’s right to pursue the Plan Participant’s claims for medical, dental,
or prescription drug charges against the other person, including a third party and a third party’s
insurer.

Note that Plan Participant, as referenced in this Third Party Recovery section, includes both
Employees and any Dependents covered by this Plan.

When this Provision Applies
The Plan Participant may incur medical, dental, vision, or prescription drug charges due to injuries
caused by the act or omission of another party. In such circumstances, the Plan Participant may
have a claim for the payment of the medical, dental, vision, or prescription drug charges against
another party. This includes another party’s insurer, or any other source on behalf of that party;
any first party insurance through medical payment coverage, personal injury protection, no-fault
coverage, uninsured or underinsured motorist coverage; any insurance policy from any insurance
company or guarantor of a third party; worker’s compensation or other liability insurance
company; or any other person, entity, or source, including but not limited to crime victim
restitution funds, any medical, disability or other benefit payments, and school insurance coverage
(all of the above in this sentence collectively referred to as “Coverage”).

When the Plan pays for expenses that were either the result of the alleged negligence or which
arise out of any claim or cause of action which may accrue against any party responsible for the
injury or death of the Plan Participant or any dependent of the Plan Participant by reason of their
eligibility for benefits under the Plan, the Plan has a right to equitable restitution. Accepting
benefits under this Plan for those incurred medical, dental, or prescription drug expenses
automatically entitles the Plan to a lien on any amount recovered by the Plan Participant whether
or not designated as payment for medical expenses. The Plan’s lien applies to any amount


                                                 72
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 76 of 99 PageID 607



recovered by the Plan Participant from another party or Coverage. These liens shall remain in
effect until the Plan is repaid in full.

The Plan Participant agrees that the Plan will be immediately and first be reimbursed in full prior
to the Plan Participant (or anyone else) receiving any monies recovered from another party or
Coverage, or any other economic source; this provision applies regardless of any Plan Participant’s
fault or negligence and regardless of how any Plan Participant obtains recovery. In the event that
another party or Coverage pays money directly to a Plan Participant or the Plan Participant’s
attorney, the Plan Participant and his or her attorney, for the exclusive benefit of the Plan, must
hold any funds received as a result of any settlement, judgment, arbitration award, or otherwise, in
constructive trust as soon as the funds are received. The Plan Participant is obligated to inform his
or her attorney of the Plan’s subrogation lien and to make no distributions which will in any way
result in the Plan receiving less than the full amount of its lien without the written approval of the
Plan. The Plan Participant must direct his or her attorney or attorneys or any other person holding
monies on his or her behalf to pay over such monies to the Plan in the full amount that the Plan
has paid on the Plan Participant’s behalf, without any reduction in attorney’s fees, legal fees, court
costs, or any other costs or fees incurred in securing recovery, regardless of whether or not the
Plan Participant is made whole.
The Plan may seek relief from anyone who receives settlement proceeds or amounts collected from
judgments related to the condition. This relief may include, but is not limited to, the imposition of
a constructive trust and/or an equitable lien. If the Plan Participant or any other beneficiary accepts
payment from the Plan or has Plan benefits paid on the Plan Participant’s behalf, that person does
so subject to the provisions of the Plan, including the provisions described in this Right of
Reimbursement and Subrogation Third Party Recovery section. Plan Participant, as well as any
legal representative or guardian, shall be considered a constructive trustee with respect to any
recovery received or that may be received, which was paid in consideration of any condition for
which a party was responsible and which Plan Participant has received a benefit payment. Any
such funds will be held in trust until the Plan’s lien is satisfied.

Obligations of Plan Participant
The Plan Participant:

       (1)     Must repay to the Plan all benefits paid on his or her behalf by the Plan out of the
               recovery made from another party or Coverage; and
       (2)     Understands that the Plan has no obligation to share in the legal fees incurred by
               the Plan Participant or dependent in securing any third-party recovery (See below);
               and
       (3)     Understands that the Plan’s right of reimbursement and subrogation will apply
               regardless of whether the Plan Participant is fully compensated or made whole
               economically; and
       (4)     Agrees that he or she will keep the Plan Administrator up to date and current
               regarding any developments between the Plan Participant and another party and
               their Coverage; and



                                                  73
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 77 of 99 PageID 608



        (5)     Agrees that he or she will not release any party or his, her, or its insurer, without
                prior written approval from the Plan, and will take no action which prejudices the
                Plan’s reimbursement and subrogation right; and
        (6)     Agrees to refrain from characterizing any settlement in any manner so as to avoid
                repayment of the Plan’s lien or right to reimbursement.
        (7)     Agrees to allow the Plan Administrator and contract administrator to share health
                information, including Protected Health Information, with third parties in order to
                enforce this provision.

The Plan has the right to the Plan Participant’s full cooperation in any case involving the Plan
Participant’s recovery of medical, dental, vision, or prescription drug charges from another party
or Coverage. In such cases, the Plan Participant is obligated to provide the Plan with whatever
information, assistance, and records the Plan may require to enforce its rights in this provision.

Neither a Plan Participant, any member of any Plan Participant’s family, nor anybody else at a
Plan Participant’s direction may do anything to harm the Plan’s rights to subrogation and recovery.
If a Plan Participant or an individual in the preceding sentence does not comply with any
reasonable Plan request in this regard, the Plan may withhold benefits that otherwise may be due
under the Plan, whether or not those benefits have anything to do with the subrogation, and a Plan
Participant will be responsible to reimburse the Plan, in the Plan Administrator’s discretion, for
any costs incurred as a result of such action.

Amount Subject to Subrogation or Refund
The Plan may, but is not obligated to, take any legal action it sees fit against any person, party,
entity, or otherwise to recover the benefits that the Plan has paid, including but not limited to
intervening in any legal action of a Plan Participant and/or bringing a legal action against a Plan
Participant, his or her attorney, and any party holding any proceeds relating to the Plan
Participant. The Plan’s exercise of this right will not affect the Plan Participant’s right to pursue
other forms of recovery unless the Plan Participant and his or her legal representative consent
otherwise. Furthermore, the Plan Participant agrees that the Plan specifically has a priority over
any attorney’s fees, legal fees, court costs, or any other costs or fees incurred by the Plan
Participant in recovering funds paid by another party Responsible Party or their Coverage. These
attorney’s fees, legal fees, court costs, or any other costs or fees are solely the responsibility of the
Plan Participant. Additionally, the Plan Participant agrees that any attorney’s fees, legal fees, court
costs, or any other costs or fees incurred by the Plan or the Plan Sponsor in exercising the Plan’s
right to subrogation and reimbursement to recover funds paid by another party or Coverage are
subject to the Plan’s right of subrogation and will be included in the total amount reimbursed. The
Plan Participant clearly acknowledges that the Plan does not have any duty or obligation to
pay a fee to the Plan Participant’s attorney for the Plan Participant’s attorney’s services in
making any recovery on behalf of the Plan Participant.

Notwithstanding its priority to funds, the Plan’s subrogation and refund rights, as well as the rights
assigned to it, are limited to the extent to which the Plan has made, or will make, payments for
medical, dental, vision, or prescription drug charges as well as any other costs and fees associated
with the enforcement of its rights under the Plan.

                                                   74
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 78 of 99 PageID 609




Death of Plan Participant
When the Plan pays benefits, funds recovered by the Plan Participant, and funds held in trust over
which the Plan has an equitable lien, exist separately from the property and estate of the Plan
Participant, such that the death of the Plan Participant, or filing of bankruptcy by the Plan
Participant, will not affect the Plan’s equitable lien, the funds over which the Plan has a lien, or
the Plan’s right to subrogation and reimbursement. In the event that the Plan Participant dies as a
result of his or her injuries and a wrongful death or survivor claim is asserted against another party
or Coverage, the Plan’s subrogation and reimbursement rights shall still apply.


Assignment of Rights
If the Plan Participant fails to pursue a claim against potentially responsible third parties, insurers,
or any other person or entity and has accepted benefits under the Plan, the Plan is automatically
assigned the Plan Participant’s rights to recover payments from any third parties, insurers, or any
other person or entity. This subrogation right allows the Plan to pursue any claim which the Plan
Participant has against any third party, any insurer, or any other person or entity regardless of
whether or not the Plan Participant chooses to pursue that claim. This subrogation right applies to
any condition arising out of or related to any act or omission that caused or contributed to the
Injury or Sickness for which such benefits are to be paid.

Minors
In the event the injured Plan Participant is a minor, the minor’s parents and/or legal guardians
agree to all of the terms set forth in this Third Party Recovery Provision.


RESPONSIBILITIES FOR PLAN ADMINISTRATION
Plan Sponsor.
The Plan Sponsor will be one of the following: (1) the employer; (2) the employee organization;
(3) a joint board of trustees; (4) an entity representing parties establishing or maintaining the Plan.
For this Plan, the Employer is the Plan Sponsor. The Plan Sponsor shall be responsible for
adopting the Plan and any amendments to the Plan and for creating a trust in which to hold the
Plan assets. If the Plan Sponsor handles any of the Plan funds or other property, then the Plan
Sponsor shall be required to be bonded with a fidelity bond.

Plan Administrator.
The Plan Administrator is an individual or a group of individuals usually named in the plan
document that is responsible for the plan duties. The Plan Administrator may be an entity other
than a natural person. If a Plan Administrator is not named in the plan document, then the Plan
Sponsor is generally the Plan Administrator. For this Plan, the Employer is also the Plan
Administrator. The Plan is to be administered by the Plan Administrator in accordance with the
provisions of ERISA. An individual may be appointed by Employer to be Plan Administrator and
serve at the convenience of the Employer. If the Plan Administrator resigns, dies or is otherwise


                                                  75
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 79 of 99 PageID 610



removed from the position, Employer shall appoint a new Plan Administrator as soon as reasonably
possible.

The Plan Administrator shall administer this Plan in accordance with its terms and establish its
policies, interpretations, practices, and procedures. It is the express intent of this Plan that the Plan
Administrator shall have maximum legal discretionary authority to construe and interpret the terms
and provisions of the Plan, to make determinations regarding issues which relate to eligibility for
benefits, to decide disputes which may arise relative to a Plan Participant’s rights, and to decide
questions of Plan interpretation and those of fact relating to the Plan. The decisions of the Plan
Administrator will be final and binding on all interested parties.

Service of legal process may be made upon the Plan Administrator.


Duties of the Plan Sponsor

        (1)     To formally adopt the Plan in writing and contains the provisions required under
                ERISA as well as other mandated provisions.
        (2)     To create a trust to hold all the Plan assets.
        (3)     To cause those employees that handle any of the Plan funds or other property to be
                bonded with a fidelity bond.

Duties of the Plan Administrator

        (1)     To administer the Plan in accordance with its terms.
        (2)     To interpret the Plan, including the right to remedy possible ambiguities,
                inconsistencies or omissions.
        (3)     To decide disputes which may arise relative to a Plan Participant’s rights.
        (4)     To prescribe procedures for filing a claim for benefits and to review claim denials.
        (5)     To keep and maintain the Plan documents and all other records pertaining to the
                Plan.
        (6)     To appoint a Contract administrator to pay claims.
        (7)     To perform all necessary reporting as required by ERISA.
        (8)     To disclose to the Employee all necessary documents as required by ERISA.
        (9)     To establish and communicate procedures to determine whether a medical child
                support order is qualified under ERISA Sec. 609.
        (10)    To delegate to any person or entity such powers, duties and responsibilities, as it
                deems appropriate.

Plan Sponsor and Plan Administrator Compensation.
Both the Plan Sponsor and Plan Administrator serve without compensation; however, all expenses
for plan administration, including compensation for hired services, will be paid by the Plan.




                                                   76
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 80 of 99 PageID 611



Fiduciary.
A fiduciary exercises discretionary authority or control over management of the Plan or the
disposition of its’ assets, renders investment advice to the Plan or has discretionary authority or
responsibility in the administration of the Plan.

Fiduciary Duties.
A fiduciary must carry out his or her duties and responsibilities for the purpose of providing
benefits to the Employees and their Dependent(s), and defraying reasonable expenses of
administering the Plan. These are duties which must be carried out:

       (1)     With care, skill, prudence and diligence under the given circumstance that a prudent
               person, acting in a like capacity and familiar with such matters, would use in a
               similar situation;
       (2)     By diversifying the investments of the Plan so as to minimize the risk of large
               losses, unless under the circumstances it is clearly prudent not to do so; and
       (3)     In accordance with the Plan documents to the extent that they agree with ERISA.

The Named Fiduciary.
A “named fiduciary” is the one named in the Plan or identified by the Employer and/or an
employee organization as a fiduciary by a procedure specified in the Plan. A named fiduciary has
authority to control and manage the operations and administration of the Plan. A named fiduciary
can appoint others to carry out fiduciary responsibilities (other than as a trustee) under the Plan.
These other persons become fiduciaries themselves and are responsible for their acts under the
Plan. To the extent that the named fiduciary allocates its responsibility to other persons, the named
fiduciary shall not be liable for any act or omission of such person unless either:

       (1)     The named fiduciary has violated its stated duties under ERISA in appointing the
               fiduciary, establishing the procedures to appoint the fiduciary or continuing either
               the appointment of the procedures; or
       (2)     The named fiduciary breached its fiduciary responsibility under Section 405 (a) of
               ERISA.

Contract Administrator is not a Fiduciary.
A Contract administrator is not a fiduciary under the Plan by virtue of paying claims in accordance
with the Plan’s rules as established by the Plan Administrator.

                               SPECIAL PROVISIONS
Funding the Plan and Payment of Benefits

The cost of the Plan is funded as follows:

For Employee and Dependent Coverage. The Plan Sponsor is responsible for funding the Plan
and will do so as required by law. To the extent permitted by law, the Plan Sponsor is free to
determine the manner and means of funding the Plan. Funding is derived from the funds of the
                                                 77
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 81 of 99 PageID 612



Employer and/or contributions made by the covered Employees. The Employee will pay, through
payroll deductions, any required contributions on a pre-tax basis under a pre-tax plan.

The level of any Employee contributions, if any, will be set by the Employer. Employee
contributions will be used in funding the cost of the Plan as soon as practicable after they have
been received from the Employee or withheld from the Employee’s pay through payroll deduction.

Benefit Payments. Benefits are paid directly from the Plan through the Claims Administrator.
The Claims Administrator does not contribute funds to pay benefits, nor does it have any liability
to do so. Benefit payment checks issued to providers or participants are paid out of, and to the
extent of, the funds received from the Employer and/or Employee contributions. The Claim
Administrator’s name may appear on the check; however, in no way should this be construed as
any financial obligation on the part of the Claims Administrator.

Interpreting This Document
The use of masculine pronouns in this Summary Plan Description shall apply to persons of both
sexes unless the context clearly indicates otherwise. The headings used in this Summary Plan
Description are used for convenience of reference only. Covered Persons are advised not to rely
on any provision because of the heading.

The use of the words, “you” and “your” throughout this Summary Plan Description applies to
eligible or covered Employees and, where appropriate in context, their covered Dependents.

Plan is not an Employment Contract
The Plan is not to be construed as a contract for or of employment.

Clerical Error
Any clerical error by the Plan Administrator or an agent of the Plan Administrator in keeping
pertinent records or a delay in making any changes will not invalidate coverage otherwise validly
in force or continue coverage validly terminated. An equitable adjustment of contributions will be
made when the error or delay is discovered.

If, due to a clerical error, an overpayment occurs in a Plan reimbursement amount, the Plan retains
a contractual right to the overpayment. The person or institution receiving the overpayment will
be required to return the incorrect amount of money. In the case of a Plan Participant, if it is
requested, the amount of overpayment will be deducted from future benefits payable.

Amending and Terminating the Plan
If the Plan is terminated, the rights of the Plan Participants are limited to expenses incurred before
termination.

The Employer intends to maintain this Plan indefinitely; however, it reserves the right, at any time,
to amend, suspend or terminate the Plan in whole or in part. This includes amending the benefits
under the Plan or the Trust Agreement (if any). Only the Plan Administrator has the authority to
amend the Plan. All amendments will be made via a written instrument signed by the Plan

                                                 78
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 82 of 99 PageID 613



Administrator. Any amendments to the Plan will be implemented on the first of the month
following the date the amendment is approved and signed by the Plan Administrator.

Disposition of Trust Fund upon any termination
Upon termination of the Plan, the Trustee, in accordance with the Trust Agreement, shall apply all
the remaining assets of the Trust Fund in a uniform and nondiscriminatory manner exclusively
toward the provision of benefits and the administration of those there under for or on account of
those persons enrolled in the Plan at the time of termination.

Conformity in Law
If any provision of this Plan is contrary to any federal, state, or local law to which it is subject,
such provision is hereby amended to conform thereto.

Review Authority
The Plan Administrator shall have complete authority to review all denied claims for benefits
under the Plan (including, but not limited to, the denial of certification of the medical necessity of
hospital or medical treatment). In exercising its responsibilities, the Plan Administrator shall have
discretionary authority 1) to determine whether and to what extent covered persons are eligible for
benefits; and, 2) to construe disputed or doubtful Plan terms. The Plan Administrator shall be
deemed to have properly exercised such authority unless it has abused its discretion hereunder by
acting arbitrarily and capriciously.

Legal Disputes
This Plan, and all matters relating either directly or indirectly to the operation and administration
of this Plan, are governed exclusively by ERISA, which operates to pre-empt any and all state laws
and regulations purporting to regulate this and similar plans. If the Plan Participant makes any
legal claim against the Plan or any Plan Fiduciary, all benefits provided under the Plan shall cease
as to the complaining employee, until such time as the employee's legal action is resolved. This
provision shall not be read as providing any more rights than any legal judgment in favor of the
employee and against the Plan or any Plan Fiduciary. Should the Plan Participant obtain a legal
judgment against the Plan or the Plan Sponsor, the amount of any such judgment shall be offset
against the amount of benefits previously paid to the Participant for the disputed claim.

Limitation of Legal Actions
No action at law or equity will be brought to recover under the Plan prior to the expiration of sixty
(60) days after Proof of Loss has been filed, as required by the Plan Document, nor will any action
be brought unless within two (2) years from the expiration of that time within which Proof of Loss
is required by the Plan Document.

Fraud and Misstatements
All coverage provided under the Plan is based on the truthfulness of statements made to the Plan
by the Plan Participants, either in a written enrollment form or otherwise. Coverage can be voided
for any Plan Participant, and/or any or all members of that Participant’s covered family unit, for
any misrepresentation or fraudulent misstatement made to the Plan, the Plan Fiduciaries or Entrust
by the Plan Participant or any or all members of that Participant’s covered family unit.

                                                 79
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                     Page 83 of 99 PageID 614




Plan Participant/Provider Relationship
The Plan does not furnish covered services, but only helps pay for covered services Plan
Participants receive. The Plan is not liable for any act or omission of any Provider. The Plan has
no responsibility for a Provider’s failure or refusal to give covered services to Plan Participants.




    IMPORTANT NOTICES OF PLAN PARTICIPANT RIGHTS
       Please carefully read the following important notices, which describe certain rights under
                                             Federal Law

Certain Employee Rights under ERISA
As a participant in the Braidwood Management Employee Benefit Plan you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants shall be entitled to:

Received Information About Your Plan and Benefits
Examine, without charge, at the plan administrator’s office and at other specified locations such
as worksites and union halls, all documents governing the plan, including insurance contracts and
collective bargaining agreements, and a copy of the latest annual report (Form 5500 Series) filed
by the plan with the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

Obtain, upon written request to the plan administrator, copies of documents governing the
operation of the plan, including insurance contract and collective bargaining agreements, and
copies of the latest annual report (Form 5500 Series) and updated summary plan description. The
administrator may make a reasonable charge for the copies.

Receive a summary of the plan’s annual financial report. The plan administrator is required by
law to furnish each participant with a copy of this summary annual report.

Continue Group Health Plan Coverage
Continue health care coverage for yourself, spouse or dependents if there is a loss of coverage
under the plan as a result of a qualifying event. You or your dependents may have to pay for such
coverage. Review this summary plan description and the documents governing the plan on the
rules governing your COBRA continuation coverage rights.



Prudent Actions by Plan Fiduciaries
                                                  80
Effective Date                                                  Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 84 of 99 PageID 615



In addition to creating rights for plan participants ERISA imposes duties upon the people who
operate your plan, called “fiduciaries” of the plan, have a duty to do so prudently and in the interest
of you and other plan participants and beneficiaries. No one, including your employer, your union,
or any other person, may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right to
know why this was done, to obtain copies of documents relating to the decision without charge,
and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For instance, if you request
a copy of plan documents or the latest annual report from the plan and do not receive them within
30 days, you may file suit in a Federal court. In such a case, the court may require the plan
administrator to provide the materials and pay you up to a $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the control of the
administrator. If you have a claim for benefits that is denied or ignored, in whole or in party, you
may file suit in a state or Federal court. In addition, if you disagree with the plan’s decision or
lack thereof concerning the qualified status of a domestic relations order or a medical child support
order, you may file suit in Federal court. If it should happen that plan fiduciaries misuse the plan’s
money, or if you are discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court will decide who
should pay court costs and legal fees. If you are successful the court may order the person you
have sued to pay these costs and fees. If you lose, the court may order you to pay these costs and
a fee if, for example, it finds your claim is frivolous.

Assistance with Your Questions
If you have any questions about your plan, you should contact the plan administrator. If you have
any questions about this statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the plan administrator, you should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C.
20210. You may also obtain certain publications about your rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security Administration.

                             WHCRA ANNUAL NOTICE
        The Women’s Health and Cancer Rights Act of 1998 requires Braidwood Management,
Inc., the Employer/Plan Sponsor, to notify you, as a participant or beneficiary of the
Employer/Plan Sponsor, of your rights related to benefits provided through the plan in connection
with a mastectomy. You as a participant or beneficiary have rights to coverage to be provided in
a manner determined in consultation with your attending physician for:

       (a)   All stages of reconstruction of the breast on which the mastectomy was performed;
                                                  81
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 85 of 99 PageID 616



       (b)   Surgery and reconstruction of the other breast to produce a symmetrical appearance;
             and
       (c)   Prostheses and treatment of physical complications of the mastectomy, including
             lymph edema.

These benefits are subject to the plan’s regular deductible and co-pay as shown in the Schedule of
Benefits.

Keep this notice for your records and call Braidwood Management, Inc. for more information.

          MINIMUM MATERNITY BENEFITS STATEMENT
Group health plans and health insurance issuers generally may not under Federal law, restrict
benefits for any hospital length of stay in connection with childbirth for the mother or newborn
child to less than 48 hours following a vaginal delivery, or less than 96 hours following a cesarean
section. However, Federal law generally does not prohibit the mother’s or newborn’s attending
provider, after consulting with the mother, from discharging the mother or her newborn earlier
than 48 hours (or 96 hours as applicable). In any case, plans and issuers may not, under Federal
law, require that a provider obtain authorization from the plan or the issuer for prescribing a length
of stay not in excess of 48 hours (or 96 hours).

     CONTINUATION COVERAGE RIGHTS UNDER COBRA
You’re getting this notice because you recently gained coverage under a group health plan (the
Plan). This notice has important information about your right to COBRA continuation coverage,
which is a temporary extension of coverage under the Plan. This notice explains COBRA
continuation coverage, when it may become available to you and your family, and what you
need to do to protect your right to get it. When you become eligible for COBRA, you may also
become eligible for other coverage options that may cost less than COBRA continuation coverage.

The right to COBRA continuation coverage was created by a federal law, the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA). COBRA continuation coverage can
become available to you and other members of your family when group health coverage would
otherwise end. For more information about your rights and obligations under the Plan and under
federal law, you should review the Plan’s Summary Plan Description or contact the Plan
Administrator.

You may have options other than COBRA available to you when you lose group health
coverage. For example, you may be eligible to buy an individual plan through the Health
Insurance Marketplace. By enrolling in coverage through the Marketplace, you may qualify for
lower costs on your monthly premiums and lower out-of-pocket costs. Additionally, you may
qualify for a 30-day special enrollment period for another group health plan for which you are
eligible (such as a spouse’s plan), even if that plan generally doesn’t accept late enrollees.


                                                 82
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 86 of 99 PageID 617



What is COBRA Continuation Coverage? COBRA continuation coverage is a continuation of
Plan coverage when coverage would otherwise end because of a life event known as a “qualifying
event.” Specific qualifying events are listed below.

COBRA continuation coverage must be offered to each person who is a “qualified beneficiary.”
A qualified beneficiary is someone who will lose coverage under the Plan because of a qualifying
event. Depending on the type of qualifying event, employees, spouses of employees, and
dependent children of employees may be qualified beneficiaries. Under the Plan, qualified
beneficiaries who elect COBRA continuation coverage must pay for COBRA continuation
coverage.

If you are an employee covered by the Plan, you will become a qualified beneficiary (i.e. you have
a right to choose this continuation of coverage) if you lose your group health coverage under the
Plan because either one of the following qualifying events occur:

   •   Your hours of employment are reduced, or
   •   Your employment terminates for any reason other than gross misconduct on your part

If you are the spouse of an employee covered by the Plan, you will become a qualified beneficiary
(i.e. you have a right to choose this continuation of coverage) if you lose group health coverage
under the Plan because any of the following qualifying events occur:

   •   The death of your spouse;
   •   A termination of your spouse’s employment for reasons other than his or her gross
       misconduct;
   •   Reduction in your spouse’s hours of employment;
   •   Divorce or legal separation from your spouse; or
   •   Your spouse becomes enrolled in Medicare (Part A, Part B, or both).

Your dependent children covered by the Plan will become a qualified beneficiary (i.e. you have a
right to choose this continuation of coverage) if they lose coverage under the Plan because any of
the following qualifying events occur:

   •   The parent-employee dies;
   •   The parent-employee’s hours of employment are reduced;
   •   The parent-employee’s employment is terminated for any reason other the gross
       misconduct on his or her part;
   •   The parents become divorced or legally separated;
   •   The parent-employee becomes enrolled in Medicare (Part A, Part B, or both); or
   •   The dependent child ceases to be eligible for coverage under the Plan as a “dependent
       child.”

When is COBRA Coverage Available? The Plan will offer COBRA continuation coverage to
qualified beneficiaries only after the Plan Administrator has been timely notified that a qualifying
event has occurred. When the qualifying event is the end of employment or reduction of hours of
                                                83
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 87 of 99 PageID 618



employment, death of the employee, or enrollment of the employee in Medicare (Part A, Part B,
or both), the Employer is responsible for notifying the Plan Administrator of the qualifying event
within thirty (30) days of any of these events. Similar rights may apply to certain retirees, spouses,
and dependent children if your employer commences a bankruptcy proceeding and these
individuals lose coverage.

For all other qualifying events (divorce or legal separation of the employee and spouse or a
dependent child’s losing eligibility for coverage as a dependent child), you must notify the
Plan Administrator within 60 days after the qualifying event occurs. You must provide this
notice to:

       ENTRUST, INC.
       Attn: COBRA Dept.
       22322 Grand Corner Drive, Suite 200
       Katy, TX 77494

Each covered Employee or Qualified Beneficiary is responsible for providing the Plan
Administrator with the following notices, in writing, either by U.S. First Class Mail or hand
delivery:
1. Notice of the occurrence of a Qualifying Event that is a divorce of a covered Employee (or
    former Employee) from his or her spouse;
2. Notice of the occurrence of a Qualifying Event that is an individual’s ceasing to be eligible as
    a Dependent under the terms of the Plan;
3. Notice of the occurrence of a second Qualifying Event after a Qualified Beneficiary has
    become entitled to COBRA continuation coverage with a maximum duration of 18 (or 29)
    months;
4. Notice that a Qualified Beneficiary entitled to receive COBRA continuation coverage with a
    maximum duration of 18 months has been determined by the Social Security Administration
    (“SSA”) to be disabled at any time during the first 60 days of COBRA continuation coverage;
    and
5. Notice that a Qualified Beneficiary, with respect to whom a notice described in the bulleted
    item above has been provided, has subsequently been determined by the SSA to no longer be
    disabled.

Deadline for providing the notice
For Qualifying Events described in (1), (2) or (3) above, the notice must be furnished by the date
that is 60 days after the latest of:
    • The date on which the relevant Qualifying Event occurs;
    • The date on which the Qualified Beneficiary loses (or would lose) coverage under the Plan
         as a result of the Qualifying Event; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
         Plan's Summary Plan Description or the general notice, of both the responsibility to provide
         the notice and the Plan's procedures for providing such notice to the Plan Administrator.



                                                 84
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                    Page 88 of 99 PageID 619



For the disability determination described above, the notice must be furnished by the date that is
60 days after the latest of:
    • The date of the disability determination by the SSA;
    • The date on which a Qualifying Event occurs;
    • The date on which the Qualified Beneficiary loses (or would lose) coverage under the Plan
       as a result of the Qualifying Event; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
       Plan’s Summary Plan Description or the general notice, of both the responsibility to
       provide the notice and the Plan's procedures for providing such notice to the Plan
       Administrator.

In any event, this notice must be furnished before the end of the first 18 months of COBRA
continuation coverage.

For a change in disability status described above, the notice must be furnished by the date that is
30 days after the later of:
    • The date of the final determination by the SSA that the Qualified Beneficiary is no longer
       disabled; or
    • The date on which the Qualified Beneficiary is informed, through the furnishing of the
       Plan's Summary Plan Description or the general notice, of both the responsibility to provide
       the notice and the Plan's procedures for providing such notice to the Plan Administrator.

The notice must be postmarked (if mailed), or received by the Plan Administrator (if hand
delivered), by the deadline set forth above. If the notice is late, the opportunity to elect or extend
COBRA continuation coverage is lost, and if you are electing COBRA continuation coverage,
your coverage under the Plan will terminate on the last date for which you are eligible under the
terms of the Plan, or if you are extending COBRA continuation coverage, such coverage will end
on the last day of the initial 18-month COBRA continuation coverage period.

Who can provide the notice?
Any individual who is the covered Employee (or former Employee), a Qualified Beneficiary with
respect to the Qualifying Event, or any representative acting on behalf of the covered Employee
(or former Employee) or Qualified Beneficiary, may provide the notice, and the provision of notice
by one individual shall satisfy any responsibility to provide notice on behalf of all related Qualified
Beneficiaries with respect to the Qualifying Event.

Required contents of the notice
The notice must contain the following information:
   • Name and address of the covered Employee or former Employee;
   • If you already are receiving COBRA continuation coverage and wish to extend the
       maximum coverage period, identification of the initial Qualifying Event and its date of
       occurrence;
   • A description of the Qualifying Event (for example, divorce, cessation of Dependent status,
       entitlement to Medicare by the covered Employee or former Employee, death of the

                                                  85
Effective Date                                                 Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 89 of 99 PageID 620



       covered Employee or former Employee, disability of a Qualified Beneficiary or loss of
       disability status);
   •   In the case of a Qualifying Event that is divorce, name(s) and address(es) of spouse and
       Dependent child(ren) covered under the Plan, date of divorce, and a copy of the decree of
       divorce ;
   •   In the case of a Qualifying Event that is Medicare entitlement of the covered Employee or
       former Employee, date of entitlement, and name(s) and address(es) of spouse and
       Dependent child(ren) covered under the Plan;
   •   In the case of a Qualifying Event that is a dependent child’s cessation of Dependent status
       under the Plan, name and address of the child, reason the child ceased to be an eligible
       Dependent (for example, attained limiting age, lost student status, married or other);
   •   In the case of a Qualifying Event that is the death of the covered Employee or former
       Employee, the date of death, and name(s) and address(es) of spouse and Dependent
       child(ren) covered under the Plan;
   •   In the case of a Qualifying Event that is disability of a Qualified Beneficiary, name and
       address of the disabled Qualified Beneficiary, name(s) and address(es) of other family
       members covered under the Plan, the date the disability began, the date of the SSA’s
       determination, and a copy of the SSA’s determination;
   •   In the case of a Qualifying Event that is loss of disability status, name and address of the
       Qualified Beneficiary who is no longer disabled, name(s) and address(es) of other family
       members covered under the Plan, the date the disability ended and the date of the SSA’s
       determination; and
   •   A certification that the information is true and correct, a signature and date.

If you cannot provide a copy of the decree of divorce or the SSA’s determination by the deadline
for providing the notice, complete and provide the notice, as instructed, by the deadline and submit
the copy of the decree of divorce or the SSA’s determination within 30 days after the deadline.
The notice will be timely if you do so. However, no COBRA continuation coverage, or extension
of such coverage, will be available until the copy of the decree of divorce or the SSA’s
determination is provided.
If the notice does not contain all of the required information, the Plan Administrator may request
additional information. If the individual fails to provide such information within the time period
specified by the Plan Administrator in the request, the Plan Administrator may reject the notice if
it does not contain enough information for the Plan Administrator to identify the plan, the covered
Employee (or former Employee), the Qualified Beneficiaries, the Qualifying Event or disability,
and the date on which the Qualifying Event, if any, occurred.

How is COBRA Coverage Provided? When the Plan Administrator receives notice that a
qualifying event has occurred, the Plan Administrator will in turn offer COBRA continuation
coverage to each of the qualified beneficiaries. Under the law, you have at least 60 days from the
date you would lose coverage, because of a qualifying event described above, to inform the Plan
Administrator that you want continuation coverage.

Each qualified beneficiary will have an independent right to elect COBRA continuation coverage.
Covered employees may elect COBRA continuation coverage on behalf of their covered spouses,
                                                86
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 90 of 99 PageID 621



and parents may elect on behalf of their covered children. For each qualified beneficiary who
elects COBRA continuation coverage, COBRA continuation coverage will begin on the date that
Plan coverage would otherwise have been lost.

If you do not choose COBRA continuation coverage in a timely manner, your group health
coverage will end. Not choosing COBRA continuation coverage may cause a break in your
continued coverage.

If you choose continuation coverage, the Employer is required to give you coverage, which as of
the time coverage is being provided, is identical to the coverage provided under the plan to
similarly situated employees or family members. The law requires that you be afforded the
opportunity to maintain continuation coverage for thirty-six (36) months if the qualifying event is
the death of the employee, enrollment of the employee in Medicare (Part A, Part B, or both), the
employee’s divorce or legal separation from his or her spouse, or a dependent child losing
eligibility as a dependent child.

When the qualifying event is the end of employment or reduction of the employee’s hours of
employment, and the employee became entitled to Medicare benefits less than 18 months before
the qualifying event, COBRA continuation coverage for qualified beneficiaries other than the
employee can last until 36 months after the date of Medicare entitlement. However, if the
qualifying event is the employee’s termination of employment (for other than gross misconduct),
whether voluntary or involuntary, or a reduction in the employee’s hours of employment, then the
required continuation coverage period is eighteen (18) months. Below are two ways that in which
the eighteen (18) month period of COBRA continuation coverage can be extended.

Disability extension of 18-month period of continuation coverage: If you or anyone in your
family covered under the Plan is determined by the Social Security Administration to be disabled
at any time during the first sixty (60) days of COBRA continuation coverage and you notify the
Plan Administrator in a timely fashion, you and your entire family can receive up to an additional
eleven (11) months of COBRA continuation coverage, for a total maximum period of twenty-nine
(29) months. The disability would have to have started at some time before the 60th day of COBRA
continuation coverage and must last at least until the end of the 18-month period of continuation
coverage.

You must make sure that the Plan Administrator is notified of the Social Security Administration’s
determination within sixty (60) days of the date of the determination and before the end of the
eighteen (18) month period of COBRA continuation coverage. The affected individual must also
notify the Plan Administrator within 30 days of any final determination that the individual is no
longer disabled.

Second qualifying event extension of 18-month period of continuation coverage: If your
family experiences another qualifying event while receiving 18 months of COBRA continuation
coverage, the spouse and dependent children in your family can get up to an additional 18 months
of COBRA continuation coverage, for a maximum of thirty-six (36) months. This extension is
available to the spouse and dependent children if the former employee dies, enrolls in Medicare

                                                87
Effective Date                                              Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 91 of 99 PageID 622



(Part A, Part B, or both), or gets divorced or legally separated, but only if the event would have
caused the spouse or dependent child to lose coverage under the Plan had the first qualifying event
not occurred.

The extension is also available to a dependent child when that child stops being eligible under the
Plan as a dependent child, but only if the event would have caused the dependent child to lose
coverage under the Plan had the first qualifying event not occurred. In all of these cases, you must
make sure that the Plan Administrator is notified of the second qualifying event within sixty (60)
days of the second qualifying event.

Are there other coverage options besides COBRA Continuation Coverage? Yes. Instead of
enrolling in COBRA continuation coverage, there may be other coverage options for you and
your family through the Health Insurance Marketplace, Medicaid, or other group health plan
coverage options (such as a spouse’s plan) through what is called a “special enrollment period.”
Some of these options may cost less than COBRA continuation coverage. You can learn more
about many of these options at www.healthcare.gov.

How much does COBRA continuation coverage cost? Generally, each qualified beneficiary
may be required to pay the entire cost of continuation coverage. The amount a qualified
beneficiary may be required to pay may not exceed 102 percent (or, in the case of an extension of
continuation coverage due to a disability, 150 percent) of the cost to the group health plan
(including both employer and employee contributions) for coverage of a similarly situated plan
participant or beneficiary who is not receiving continuation coverage.

Once COBRA continuation coverage is elected, you must pay for the cost of the initial period of
coverage within 45 days. Payments then are due on the first day of each month to continue
coverage for that month. If a payment is not received within 30 days of the due date, COBRA
continuation coverage will be canceled and will not be reinstated.

Other Important COBRA Information: A child who is born to or placed for adoption with the
covered employee during a period of COBRA coverage will be eligible to become a qualified
beneficiary. In accordance with the terms of the Plan and the requirements of federal law, these
qualified beneficiaries can be added to COBRA coverage upon proper notification to the Plan
Administrator with 30 days of the birth or adoption.

The law also provides that continuation coverage may be cut short for any of the following reasons:
   • The Employer no longer provides group health coverage to any of its employees;
   • The premium for continuation coverage is not paid on time;
   • The qualified beneficiary becomes covered under another group health plan after electing
       to participate in a continuation coverage plan;
   • The qualified beneficiary becomes entitled to Medicare after electing to participate in a
       continuation coverage plan; or
   • The qualified beneficiary extends coverage for up to 29 months due to disability and there
       has been a final determination that the individual in no longer disabled.

                                                88
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 92 of 99 PageID 623



If You Have Questions: Questions concerning your Plan or your COBRA continuation coverage
rights should be addressed to the Plan Administrator. For more information about your rights
under ERISA, including COBRA, HIPAA, and other laws affecting group health plans, contact
the nearest Regional or District Office of the U.S. Department of Labor’s Employee Benefits
Security Administration (EBSA) in your area or visit the EBSA website at www.dol.gov/ebsa.
(Addresses and phone numbers of Regional or District EBSA Offices are available through
EBSA’s Website.)



Additional Information
Additional information about the Plan and COBRA continuation coverage is available from the
Plan Administrator, who is:
Braidwood Management, Inc.
20214 Braidwood Drive
Katy, Texas 77450
Current Addresses
In order to protect your family’s rights, you should keep the Plan Administrator (who is
identified above) informed of any changes in the addresses of family members.


               HIPAA PRIVACY USES AND DISCLOSURES
The Health Insurance Portability Act of 1996 and its implementing regulations, 45 C.F.R. parts
160 through 164 (referred to herein as the “HIPAA Privacy Rule”) requires that the Plan protects
the confidentiality of your Protected Health Information (“PHI”). A complete description of your
rights under the HIPAA Privacy Rule is available upon request from the Employer by contacting
the Privacy Official.

This amendment is intended to bring the Plan into compliance with the requirements of the HIPAA
Privacy Rule by establishing the extent to which the Employer will receive, use and/or disclose
PHI. According, the Plan is hereby amended as follows:

A. THE PLAN DESIGNATION OF PRIVACY OFFICIAL

The Plan has designated that it is a group health plan within the meaning of the HIPAA Privacy
Rule. The Plan designates the Human Resources Director as the Privacy Official, to take all actions
required to be taken by the Plan in connection with the Privacy Rule.

B. REQUIRED CERTIFICATION OF COMPLIANCE BY EMPLOYER

Except as provided below with respect to the Plan’s disclosure of summary health information the
Plan will (a) disclose PHI to the Employer or (b) provide for or permit the disclosure of PHI to the
Employer by a Business Associates, Subcontractor or other plan vendor with respect to the Plan,
only if the Plan has received a certification (signed on behalf of the Employer) that:
                                                  89
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                Page 93 of 99 PageID 624




   1. The Plan has been amended to establish the permitted and required uses and disclosures of
      such information by the Employer, consistent with the HIPAA Privacy Rule;
   2. The Plan has been amended to incorporate the Plan provisions set forth in this Amendment;
      and
   3. The Employer agrees to comply with the Plan provisions as modified by this Amendment.



C. PERMITTED USE AND DISCLOSURE OF PROTECTED HEALTH INFORMATION
    (PHI)

   1. The Plan will use PHI to the extent of and in accordance with the uses and disclosures
      permitted by the HIPAA Privacy Rule. Specifically, the Plan will use and disclose PHI for
      purposes related to health care treatment, payment for health care and healthcare
      operations.
   2. The Plan, and any Business Associate acting on behalf of the Plan, will disclose PHI to the
      Employer only to permit the Employer to carry out plan administration functions. Such
      disclosures will be consistent with the provisions of this Amendment.
   3. All disclosures of PHI by the Plan or the Plan’s Business Associate will comply with the
      restrictions and requirements set forth in this Amendment and the HIPAA Privacy Rule.
   4. The Plan, and any Business Associate acting on behalf of the Plan, may not disclose, and
      may not permit the disclosure of, PHI to the Employer for employment-related actions or
      decisions or in connection with any other benefit or employee benefit plan of the Employer.

D. THE PLAN WILL USE AND DISCLOSE PHI AS REQUIRED BY LAW AND AS
   PERMITTED BY AUTHORIZATION OF THE PARTICIPANT OR BENEFICIARY

The Plan will disclose PHI when required by law, and when permitted by an authorization from
the individual to which the PHI relates, but only to the extent allowed under the authorization.

E. DISCLOSURE OF PHI BY EMPLOYER

The Employer agrees to:
   • Not use or further disclose PHI other than as permitted or required by the Plan or as
      permitted or required by the HIPAA Privacy Rule;
   • Ensure that any agents, including Business Associates or Subcontractors, to whom the
      Employer provides PHI received from the Plan, or whom creates PHI on behalf of the Plan,
      agree to the same restrictions and conditions that apply to the Employer with respect to
      such PHI;
   • Not use or disclose PHI for employment-related actions and decisions unless authorized by
      an individual;
   • Not use or disclose PHI in connection with any other benefit or employee benefit plan of
      the Employer unless authorized by an individual;


                                              90
Effective Date                                             Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 94 of 99 PageID 625



   •   Report to the Plan any PHI use or disclosure that is inconsistent with the uses or disclosures
       provided for in the Plan (as amended) and in the HIPAA Privacy Rule of which it becomes
       aware;
   •   Make PHI available to an individual in accordance with the HIPAA Privacy Rule’s access
       requirements;
   •   Make PHI available for amendment and incorporate any amendments to PHI in accordance
       with the HIPAA Privacy Rule;
   •   Make and maintain an accounting so that it can make available those disclosures of PHI
       that it must account for in accordance with the HIPAA Privacy Rule;
   •   Make internal practices, books and records relating to the use and disclosure of PHI
       received from Plan available to the Secretary of U.S. Department of Health and Human
       Services for the purposes of determining the Plan’s compliance with the HIPAA Privacy
       Rule;
   •   If feasible, return or destroy all PHI received from the Plan, or the Business Associate or
       the Subcontractor on behalf of the Plan, that the Employer still maintains in any form, and
       retain no copies of such PHI after such PHI is no longer needed for the purpose for which
       disclosure was made. If, however, such returned or destruction is not feasible, the Employer
       will limit further uses or disclosure of the PHI to those purposes that make the return or
       destruction of the PHI infeasible;
   •   The Employer will ensure that the required adequate separation, as provided in this
       Amendment, is established and maintained.

F. ADEQUATE SEPARATION BETWEEN THE PLAN AND THE EMPLOYER

In accordance with HIPAA Privacy Rule, only the following employee(s) or classes of employees
may be given access to PHI to take all actions required to be taken by the Plan in connection with
the HIPAA Privacy Rule:

   •   TRUSTEE (S) of the Plan
   •   Human Resources Director

G. LIMITATIONS OF PHI ACCESS AND DISCLOSURE

The persons described in section F may only have access to and use and disclose of PHI relating
to payment under, health care operations of, or other matters pertaining to plan administration
functions that the Employer performs for the Plan. These individuals will have access to PHI
solely to perform these identified functions, and they will be subject to disciplinary action and/or
sanctions (including termination of employment or affiliation with the Employer) for any use or
disclosure of PHI in violation of, or noncompliance with, the provisions of this Amendment or the
HIPAA Privacy Rule.

H. REPORT OF VIOLATION OR NONCOMPLIANCE

The Employer will promptly report any violation or noncompliance described in section G to the
Plan and will cooperate with the Plan to correct the violation or noncompliance to impose
                                                91
Effective Date                                               Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 95 of 99 PageID 626



appropriate disciplinary action and/or sanctions, and to mitigate any harmful effect of the violation
or noncompliance.




                         HIPAA SECURITY PRACTICES
Disclosure of Electronic Protected Health Information (“Electronic PHI”) to the Plan
Sponsor for Plan Administration Functions
To enable the Plan Sponsor to receive and use Electronic PHI for Plan Administration
Functions (as defined in 45 C.F.R. § 164.504(a)), the Plan Sponsor agrees to:
   • Implement Administrative, Physical, and Technical Safeguards that reasonably and
       appropriately protect the Confidentiality, Integrity and Availability of the Electronic
       PHI that it creates, receives, maintains, or transmits on behalf of the Plan;
   • Ensure that adequate separation between the Plan and the Plan Sponsor, as required in
       45 C.F.R. § 164.504(f)(2)(iii), is supported by reasonable and appropriate Security
       Measures;
   • Ensure that any agent, including a subcontractor, to whom the Plan Sponsor provides
       Electronic PHI created, received, maintained, or transmitted on behalf of the Plan,
       agrees to implement reasonable and appropriate Security Measures to protect the
       Electronic PHI; and
   • Report to the Plan any Security Incident of which it becomes aware.

Any terms not otherwise defined in this section shall have the meanings set forth in the Security
Standards.

                                           USERRA

If you are absent from employment because you are in the uniformed service, you may elect to
continue your coverage under this Plan for up to 24 months. To continue your coverage, you must
comply with the terms of the Plan, including election during the Plan’s Open Enrollment Period,
and pay your contributions, if any. In addition, USERRA also requires that, regardless of whether
you elected to continue your coverage under the Plan, your coverage and your Dependents’
coverage be reinstated immediately upon your return to employment, so long as you meet certain
requirements contained in USERRA. Contact your Employer for information concerning your
eligibility for USERRA and any requirements of the Plan.

“Uniformed Services” means the Armed Forces, the Army National Guard and the Air National
Guard, when engaged in active duty for training, inactive duty training, or full-time National Guard
duty, the commissioned corps of the Public Health Service, and any other category of persons
designated by the President of the United States in time of war or emergency.

                                                 92
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20               Page 96 of 99 PageID 627




                                           FMLA
The Plan will at all times comply with FMLA. During any leave taken under FMLA, an Employee
may maintain coverage under this Plan on the same conditions as if he or she had been
continuously employed during the entire leave period. To continue coverage during FMLA, the
Employee must comply with the terms of the Plan, including election during the Plan’s annual
Open Enrollment Period, and pay any required contributions. Contact the Employer for
information concerning eligibility for FMLA and any requirements of the Plan.

PRESCRIPTION DRUG COVERAGE AND MEDICARE PART D
                           Non-Creditable Coverage –Plan B
Please read this notice carefully and keep it where you can find it. This notice has information
about your current prescription drug coverage with Braidwood Management Employee Benefit
Plan Trust and about your options under Medicare’s prescription drug coverage. This information
can help you decide whether or not you want to join a Medicare drug plan. Information about
where you can get help to make decisions about your prescription drug coverage is at the end of
this notice.

There are three important things you need to know about your current coverage and Medicare’s
prescription drug coverage:

   1. Medicare prescription drug coverage became available in 2006 to everyone with Medicare.
      You can get this coverage if you join a Medicare Prescription Drug Plan or join a Medicare
      Advantage Plan (like an HMO or PPO) that offers prescription drug coverage. All
      Medicare drug plans provide at least a standard level of coverage set by Medicare. Some
      plans may also offer more coverage for a higher monthly premium.

   2. Braidwood Management, Inc. has determined that the prescription drug coverage offered
      by the Braidwood Management Employee Benefit Plan is, on average for all plan
      participants, NOT expected to pay out as much as standard Medicare prescription drug
      coverage pays. Therefore, your coverage is considered Non-Creditable Coverage. This is
      important because, most likely, you will get more help with your drug costs if you join a
      Medicare drug plan, than if you only have prescription drug coverage from the Braidwood
      Management Employee Benefit Plan. This also is important because it may mean that you
      may pay a higher premium (a penalty) if you do not join a Medicare drug plan when you
      first become eligible.

   3. You can keep your current coverage from Braidwood Management Employee Benefit Plan.
      However, because your coverage is non-creditable, you have decisions to make about
      Medicare prescription drug coverage that may affect how much you pay for that coverage,
      depending on if and when you join a drug plan. When you make your decision, you should


                                              93
Effective Date                                             Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                   Page 97 of 99 PageID 628



       compare your current coverage, including what drugs are covered, with the coverage and
       cost of the plans offering Medicare prescription drug coverage in your area.

When Can You Join A Medicare Drug Plan?

You can join a Medicare drug plan when you first become eligible for Medicare and each year
from October 15th to December 7th.

However, if you decide to drop your current coverage with Braidwood Management Employee
Benefit Plan, since it is employer sponsored group coverage, you will be eligible for a two (2)
month Special Enrollment Period to join a Medicare drug plan; however you also may pay a higher
premium (a penalty) because you did not have creditable coverage under Braidwood Management
Employee Benefit Plan.

When Will You Pay A Higher Premium (Penalty) To Join A Medicare Drug Plan?

Since the coverage under Braidwood Management Employee Benefit Plan is not creditable,
depending on how long you go without creditable prescription drug coverage you may pay a
penalty to join a Medicare drug plan. Starting with the end of the last month that you were first
eligible to join a Medicare drug plan but didn’t join, if you go 63 continuous days or longer without
prescription drug coverage that’s creditable, your monthly premium may go up by at least 1% of
the Medicare base beneficiary premium per month for every month that you did not have that
coverage. For example, if you go nineteen months without creditable coverage, your premium
may consistently be at least 19% higher than the Medicare base beneficiary premium. You may
have to pay this higher premium (penalty) as long as you have Medicare prescription drug
coverage. In addition, you may have to wait until the following November to join.

What Happens To Your Current Coverage If You Decide to Join A Medicare Drug Plan?

If you decide to join a Medicare drug plan, your current Plan’s coverage will be affected.
Braidwood Management Employee Benefit Plan Trust provides prescription coverage for certain
covered medications. The prescription coverage cost for Plan B will be applied toward the
deductible and coinsurance. Further details of your prescription coverage can be found in your
Summary Plan Description.

If you do decide to join a Medicare drug plan and drop your current Plan’s coverage, be aware that
you and your dependents will not be able to get this coverage back until the open enrollment period
under the Braidwood Management Employee Benefit Plan.

For More Information About This Notice Or Your Current Prescription Drug Coverage…

Contact the person listed below for further information. You will get this notice each year. You
will also get it before the next period you can join a Medicare drug plan and if this coverage
through Braidwood Management Employee Benefit Plant changes. You also may request a copy
of this notice at any time.

                                                 94
Effective Date                                                Braidwood Management EBPT
December 1, 2018
Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                  Page 98 of 99 PageID 629




For More Information About Your Options Under Medicare Prescription Drug Coverage…

More detailed information about Medicare plans that offer prescription drug coverage is in the
“Medicare & You” handbook. You’ll get a copy of the handbook in the mail every year from
Medicare. You may also be contacted directly by Medicare drug plans. For more information
about Medicare prescription drug coverage:
     • Visit www.medicare.gov
     • Call your State Health Insurance Assistance Program (see the inside back cover of
        your copy of the “Medicare & You” handbook for their telephone number) for
        personalized help
     • Call 1-800-MEDICARE (1-800-633-4227). TTY users should call 1-877-486-2048.

If you have limited income and resources, extra help paying for Medicare prescription drug
coverage is available. For information about this extra help, visit Social Security on the web at
www.socialsecurity.gov, or call them at 1-800-772-1213 (TTY 1-800-325-0778).



                       Date:            December 1, 2018
      Name of Entity/Sender:            Braidwood Management, Inc.
    Contact--Position/Office:           Entrust, Inc., Claim Administrator
                    Address:            22322 Grand Corner Drive, Suite 200 Katy, TX 77494
             Phone Number:              (281) 368-7878 Attn: Customer Service




                                                95
Effective Date                                               Braidwood Management EBPT
December 1, 2018
        Case 4:18-cv-00824-O Document 45-5 Filed 09/09/20                 Page 99 of 99 PageID 630



                  APPENDIX A - GENERAL PLAN INFORMATION
TYPE OF ADMINISTRATION
The Plan is a self-funded welfare plan and the administration is provided through a third party Contract
administrator.
This plan is funded by employer and employee contributions. Please see your benefit guide for the
current contribution schedule. The Plan is not insured.
PLAN NAME:                                     Braidwood Management Employee Benefit Plan Trust

PLAN NUMBER:                                   501
GROUP NUMBER:                                  749000
TAX ID NUMBER:                                 XX-XXXXXXX
TRUST ID NUMBER:                               XX-XXXXXXX

PLAN EFFECTIVE DATE:                           December 1, 2018
PLAN YEAR:                                     December 1 – November 30
EMPLOYER (PLAN SPONSOR)
INFORMATION:                                   Braidwood Management, Inc.
                                               20214 Braidwood Drive
                                               Katy, Texas 77450

TRUSTEE(S):                                    Catherine Burnett
                                               Monica Luedecke
                                               (Same address as Plan Sponsor)

NAMED FIDUCIARY:                               Same as Above

AGENT FOR SERVICE OF LEGAL PROCESS:            See Trustee(s)

EHB BENCHMARK STATE:                           Utah

CLAIMS / CONTRACT ADMINISTRATOR:               Entrust, Inc.
                                               22322 Grand Corner Drive, Suite 200
                                               Katy, TX 77494
                                               (281) 368-7878

PREFERRED PROVIDER ORGANIZATION
(PPO)


                 3200 Highland Avenue
               Downers Grove, Illinois 60515
                   Tel. (800) 226-5116
                 www.myfirsthealth.com


                                                        96
       Effective Date                                               Braidwood Management EBPT
       December 1, 2018
